As filed with the Securities and Exchange Commission on January 31, 2017 Securities Act File No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. // // Post-Effective Amendment No. // // (Check appropriate box or boxes) PUTNAM GLOBAL NATURAL RESOURCES FUND (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 292-1000 (Area Code and Telephone Number) ROBERT T. BURNS , Vice President Putnam Global Natural Resources Fund One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: BRYAN CHEGWIDDEN, Esquire ROPES & GRAY LLP 1211 Avenue of the Americas New York, New York 10036 Title of Securities Being Registered: Class A Class B Class C Class M Class R Class Y Approximate date of Proposed Offering: As soon as practicable after this Registration Statement becomes effective. It is proposed that this filing will become effective on March 2, 2017 pursuant to Rule 488. An indefinite amount of the Registrant’s securities have been registered under the Securities Act of 1933 pursuant to Rule 24f-2 under the Investment Company Act of 1940. In reliance upon such Rule, no filing fee is paid at this time. Vote Today Please vote on a matter affecting your investment in Putnam Global Energy Fund Turn the page to read an urgent message from your fund’s Chair and President Three ways to vote See enclosed voting card for instructions (Mouse graphic) (Phone graphic) (Envelope graphic) Online Phone Mail [ www. ] [1- ] Sign and return the enclosed voting card A world of investing.™ (Scale logo) Putnam Investments A Message from the President and Chair [March 2], 2017 Dear Fellow Shareholder: The matter to be considered at your fund’s shareholder meeting is the merger of Putnam Global Energy Fund with and into Putnam Global Natural Resources Fund. In this merger, shares of Putnam Global Energy Fund would, in effect, be exchanged for shares of Putnam Global Natural Resources Fund with an equal total net asset value. The exchange is expected to be tax free for federal income tax purposes. Putnam Global Energy Fund and Putnam Global Natural Resources Fund have identical investment objectives, as they both seek capital appreciation. Both funds pursue substantially similar investment strategies, investing mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. However, under normal circumstances, Putnam Global Energy Fund invests at least 80% of its net assets in securities of companies in the energy industries, while Putnam Global Natural Resources Fund invests at least 80% of its net assets in securities of companies in the energy or other natural resources industries. Putnam Management has recommended the proposed merger because it believes that it is in the best interests of shareholders of Putnam Global Energy Fund and Putnam Global Natural Resources Fund. Putnam Global Natural Resources Fund has a better performance record over multiple time periods than Putnam Global Energy Fund. In addition, Putnam Management believes that, as a natural resources equity product, Putnam Global Natural Resources Fund may offer better investment opportunities for shareholders in an inflationary environment, as Putnam Management has found that natural resource equity securities are highly correlated to commodities and commodities may offer some protection against inflation. Because one of the portfolio managers of Putnam Global Natural Resources Fund is also the portfolio manager of Putnam Global Energy Fund, and the funds have the same investment goals and pursue substantially similar investment strategies, Putnam Management believes that the funds are appropriate merger partners. The proposed merger is also expected to result in expense savings for shareholders as costs are spread over a larger, combined fund. Following the merger, Putnam Global Energy Fund shareholders would be invested in a larger fund with a lower total expense ratio. Putnam Management also believes that the combined fund would have improved commercial prospects and asset growth potential. The Trustees of your fund have carefully reviewed the terms of the proposed merger and determined unanimously to recommend that shareholders of Putnam Global Energy Fund approve the proposed merger. Details regarding the terms of the proposed merger, and its potential benefits and costs to shareholders, are discussed in the prospectus/proxy statement, which we urge you to review carefully. We appreciate your time and consideration of this important matter. If you have questions about this proposal, please call a Putnam customer service representative at 1-800-225-1581 or contact your financial advisor. Table of Contents Notice of a Special Meeting of Shareholders 2 Prospectus/Proxy Statement 3 PROXY CARD(S) ENCLOSED If you have any questions, please contact us at [] or call your financial advisor. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on [May 16], 2017. The proxy statement for this meeting is available at [www. ]. 1 Notice of a Special Meeting of Shareholders To the Shareholders of Putnam Global Energy Fund: This is the formal agenda for your fund’s shareholder meeting. It tells you what matters will be voted on and the time and place of the meeting, if you wish to attend in person. A Special Meeting of Shareholders of Putnam Global Energy Fund will be held on [May 16], 2017, at [ ] a.m. Eastern Time, on the 8 th Floor of One Post Office Square, Boston, Massachusetts, 02109 to consider the following proposal: 1. Approving an Agreement and Plan of Reorganization providing for the transfer of all of the assets of Putnam Global Energy Fund to Putnam Global Natural Resources Fund in exchange for the issuance and delivery of shares of beneficial interest of Putnam Global Natural Resources Fund and the assumption by Putnam Global Natural Resources Fund of all of the liabilities of Putnam Global Energy Fund, and the distribution of these shares to the shareholders of Putnam Global Energy Fund in complete liquidation of Putnam Global Energy Fund. By Michael J. Higgins, Clerk, and by the Trustees Jameson A. Baxter, Chair Katinka Domotorffy Kenneth R. Leibler, Vice Chair John A. Hill Robert L. Reynolds, President Paul L. Joskow Liaquat Ahamed Robert E. Patterson Ravi Akhoury George Putnam, III Barbara M. Baumann W. Thomas Stephens Robert J. Darretta In order for you to be represented at your fund’s shareholder meeting, we urge you to record your voting instructions over the internet or by telephone or to mark, sign, date, and mail the enclosed proxy card(s) in the postage-paid envelope provided. [March 2], 2017 2 Prospectus/Proxy Statement [March 2], 2017 Acquisition of the assets of Putnam Global Energy Fund One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 by and in exchange for shares of Putnam Global Natural Resources Fund One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 Table of Contents I. Questions and Answers Regarding the Proposed Merger 6 II. Risk Factors 14 III. Information about the Proposed Merger 19 IV. Information about Voting and the Shareholder Meeting 33 V. Additional Information about Putnam Global Natural Resources Fund 41 Appendix A — Form of Agreement and Plan of Reorganization A-1 Appendix B — Financial Intermediary-Specific Sales Charge Waiver Information B-1 This prospectus/proxy statement relates to the proposed merger of Putnam Global Energy Fund with and into Putnam Global Natural Resources Fund. In the merger, each shareholder of Putnam Global Energy Fund would receive shares of the corresponding class of Putnam Global Natural Resources Fund equal in aggregate value at the date of the exchange to the aggregate value of the shareholder’s Putnam Global Energy Fund shares. The Notice of Special Meeting, the proxy card(s) and this prospectus/proxy statement are being mailed on or about [March 16], 2017. The prospectus/proxy statement explains what you should know before voting on the proposed merger or investing in Putnam Global Natural Resources Fund, an open-end non-diversified management investment company. Please read this prospectus/proxy statement and keep it for future reference. The statement of additional information relating to the proposed merger, dated [March 2], 2017 (the “ Merger SAI ”) and the other documents identified below are incorporated into this prospectus/proxy statement by reference. Shareholders may obtain free copies of any document incorporated by reference into this prospectus/proxy statement, request other information about the funds or make shareholder inquiries by contacting their financial advisor, by visiting the Putnam Investments website at www.putnam.com, by calling Putnam toll-free at 1-800-225-1581, or by emailing Putnam at 3 funddocuments@putnam.com. This information may also be obtained by contacting the Securities and Exchange Commission (the “ SEC ”), as described below. The securities offered by this prospectus/proxy statement have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of this prospectus/proxy statement. Any representation to the contrary is a criminal offense. Shares of Putnam Global Natural Resources Fund are not deposits or obligations of, or guaranteed or endorsed by, any financial institution, are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other agency, and involve risk, including the possible loss of principal amounts invested. The following documents have been filed with the SEC and are incorporated into this prospectus/proxy statement by reference: (i) the prospectus of Putnam Global Energy Fund, dated December 30, 2016, as supplemented; (ii) the statement of additional information of Putnam Global Natural Resources Fund and Putnam Global Energy Fund, dated December 30, 2016, as supplemented; (iii) the Merger SAI; (iv) the Report of Independent Registered Public Accounting Firm, audited financial highlights and financial statements included in Putnam Global Natural Resources Fund’s Annual Report to Shareholders for the fiscal year ended August 31, 2016; and (v) the Report of Independent Registered Public Accounting Firm, audited financial highlights and financial statements included in Putnam Global Energy Fund’s Annual Report to Shareholders for the fiscal year ended August 31, 2016. Information regarding Putnam Global Natural Resources Fund’s investment advisor and portfolio managers, the pricing, purchase, sale and redemption of Putnam Global Natural Resources Fund shares, the tax treatment of distributions and tax consequences to shareholders of buying, holding, exchanging and selling Putnam Global Natural Resources Fund shares, financial highlights, Putnam Global Natural Resources Fund’s policy regarding frequent trading in Putnam Global Natural Resources Fund shares and regarding dividends and distributions, sales charges and 12b-1 fees is included in this prospectus/proxy statement. This document will give you information about the proposed merger. Much of the information is required under SEC rules; some of it is technical. If there is anything you do not understand, please contact Putnam Investor Services, Inc. (“Putnam Investor Services”) at its toll-free number, 1-800-225-1581, or call your financial advisor. Like Putnam Global Energy Fund, Putnam Global Natural Resources Fund is in the family of funds managed by Putnam Investment Management, LLC (“ Putnam Management ”). Putnam Global Natural Resources Fund and Putnam Global Energy Fund are collectively referred to as the “ funds ,” and each is referred to individually as a “ fund .” Putnam Global Energy Fund and Putnam Global Natural Resources Fund are subject to the informational requirements of the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended (the “ 1940 Act ”), and, as a result, file reports and other information with the SEC. You may review and copy information about the funds, including proxy materials, reports and the Merger SAI, at the SEC’s public reference room at 100 F 4 Street, N.E., Room 1580, Washington, DC 20549. You may call the SEC at 202-551-8090 for information about the operation of the public reference room. You may obtain copies of this information, with payment of a duplication fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, Washington, DC 20549. You may also access reports and other information about the funds on the EDGAR database on the SEC’s website at www.sec.gov. You may need to refer to a fund’s file number. 5 I. Questions and Answers Regarding the Proposed Merger The responses to the questions that follow provide an overview of key points typically of concern to shareholders considering a proposed mutual fund merger. These responses are qualified in their entirety by the remainder of the prospectus/proxy statement, which contains additional information and further details about the proposed merger. 1. What is being proposed? The Trustees of The Putnam Funds are recommending that shareholders of Putnam Global Energy Fund approve the proposed merger of Putnam Global Energy Fund into Putnam Global Natural Resources Fund contemplated by the Agreement and Plan of Reorganization (the form of which is attached as Exhibit A and described in Part III). If approved by shareholders, upon the closing of the merger, all of the assets of Putnam Global Energy Fund will be transferred to Putnam Global Natural Resources Fund. In exchange, Putnam Global Natural Resources Fund will issue and deliver shares of Putnam Global Natural Resources Fund (the “ Merger Shares ”) to Putnam Global Energy Fund and will also assume all of the liabilities of Putnam Global Energy Fund. The Merger Shares will have an aggregate value equal to the value of Putnam Global Energy Fund’s assets net of liabilities. Immediately after it receives the Merger Shares, Putnam Global Energy Fund will distribute the Merger Shares to its shareholders, pro rata. Shareholders will receive Merger Shares of the same class as the Putnam Global Energy Fund shares they held. It is currently anticipated that the merger will close on or about [June 19], 2017, with the net asset value of shares to be issued in the merger currently expected to be determined on or about [June 16], 2017. 2. What will happen to my shares of Putnam Global Energy Fund as a result of the proposed merger? Your shares of Putnam Global Energy Fund will, in effect, be exchanged for shares of Putnam Global Natural Resources Fund of the same class and with an equal aggregate net asset value on the date of the merger. The merger is expected to be a tax-free reorganization for federal income tax purposes. 3. Why is the merger being proposed at this time? Putnam Management has recommended the proposed merger because it believes that it is in the best interests of shareholders of Putnam Global Energy Fund and Putnam Global Natural Resources Fund. The funds have identical investment objectives and substantially similar investment strategies. Each fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Under normal circumstances, Putnam Global Energy Fund invests at least 80% of its net assets in securities of companies in the energy industries, while Putnam Global Natural Resources Fund invests at least 80% of its net assets in securities of companies in the energy or other natural resources industries. One of the portfolio managers of Putnam Global Natural Resources Fund is also the portfolio manager of Putnam Global Energy Fund. Putnam Global Natural Resources Fund has a better performance record over multiple time periods than Putnam Global Energy Fund. In addition, Putnam Management believes that, as a natural resources equity product, Putnam Global Natural Resources Fund may offer better investment opportunities for shareholders in an inflationary environment, as Putnam Management has found that natural resource equity securities are highly correlated to commodities and commodities may offer some protection against inflation. Because the funds share a portfolio manager, have the same investment goals and pursue substantially similar investment strategies, Putnam Management believes that the funds are appropriate merger partners. The proposed merger is also expected to result in expense savings for shareholders as costs are spread over a larger, combined fund. Following the merger, Putnam Global Energy Fund shareholders would be invested in a larger fund with a lower total expense ratio. 6 Putnam Management also believes that the combined fund would have improved commercial prospects and asset growth potential. Shareholders of each fund may benefit from the possibility of additional economies of scale through the spreading of certain expenses across a larger asset base. The Trustees of The Putnam Funds serve as Trustees of each of the funds involved in the proposed merger. The Trustees of your fund, including all of the Trustees who are not “interested persons” (as defined in the 1940 Act) of your fund or Putnam Management (referred to as “ Independent Trustees ” throughout this prospectus/proxy statement), have carefully considered the anticipated benefits and costs of the proposed merger to the shareholders of your fund. The Trustees have determined that the proposed merger is in the best interests of the shareholders of your fund and unanimously recommend that shareholders vote FOR approval of the proposed merger. 4. How do the investment goals, strategies, policies and restrictions of the two funds compare? Investment Goals and Strategies The stated investment goals of the funds are identical and the funds pursue substantially similar investment strategies. Putnam Global Energy Fund Putnam Global Natural Resources Fund Investment Goal The fund seeks capital appreciation. The fund seeks capital appreciation. Investment Strategies For this non-diversified fund For this non-diversified fund concentrating in the energy industries, concentrating in the energy and other the fund invests mainly in common natural resources industries, the fund stocks (growth or value stocks or both) invests mainly in common stocks of large and midsize companies (growth or value stocks or both) of large worldwide that Putnam Management and midsize companies worldwide that believes have favorable investment Putnam Management believes have potential. favorable investment potential. Under normal circumstances, the fund Under normal circumstances, the fund invests at least 80% of the fund’s net invests at least 80% of the fund’s net assets in securities of companies in the assets in securities of companies in the energy industries. This policy may be energy or other natural resources changed only after 60 days’ notice to industries. This policy may be changed shareholders. only after 60 days’ notice to shareholders. Potential investments include companies Potential investments include companies engaged in the exploration, production, in the discovery, development, development and refinement of production or distribution of energy or conventional and alternative sources of other natural resources, in the energy. development of technologies for the production or efficient use of energy or other natural resources, and in the furnishing of related supplies or services. The fund may purchase stocks of The fund may purchase stocks of companies with stock prices that reflect companies with stock prices that reflect a value lower than that which Putnam a value lower than that which Putnam Management places on the company. Management places on the company. Putnam Management may also consider Putnam Management may also consider 7 other factors that it believes will cause other factors that it believes will cause the stock price to rise. the stock price to rise. Putnam Management may consider, Putnam Management may consider, among other factors, a company’s among other factors, a company’s valuation, financial strength, growth valuation, financial strength, growth potential, competitive position in its potential, competitive position in its industry, projected future earnings, cash industry, projected future earnings, cash flows and dividends when deciding flows and dividends when deciding whether to buy or sell investments. whether to buy or sell investments. Putnam Management may also use Putnam Management may also use derivatives, such as futures, options, derivatives, such as futures, options, certain foreign currency transactions, certain foreign currency transactions, warrants and swap contracts, for both warrants and swap contracts, for both hedging and non-hedging purposes, and hedging and non-hedging purposes, and may engage in short sales of securities. may engage in short sales of securities. Putnam Global Energy Fund normally invests at least 80% of its net assets in securities of companies in the energy industries, while Putnam Global Natural Resources Fund normally invests at least 80% of its net assets in securities of companies in the energy or other natural resources industries. The following table provides information about the funds’ investments, as of September 30, 2016, in companies of various market capitalizations. The capitalization ranges in the table are intended to reflect approximate capitalization ranges for small, midsize, and large company stocks, as currently assessed by Putnam Management. The sizes (and identities) of these companies, and thus the ranges used to identify small, midsize and large companies, will fluctuate over time and with market conditions. Investments in Investments in Investments in Small Companies Midsize Companies Large Companies (approximately $3.7 (approximately $3.7 (approximately more billion or less) billion - $17 billion) than $17 billion) % of net % of net % of net millions assets millions assets millions assets Putnam Global Energy Fund $1 4.61% $5 16.77% $23 73.85% Putnam Global Natural Resources Fund $20 11.96% $60 36.25% $84 50.97% Investment Policies and Restrictions The funds have identical investment policies and restrictions, except for their industry concentration policies. • Putnam Global Energy Fund has a fundamental investment policy stating that it may not and will not purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund’s total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the energy industries. • Putnam Global Natural Resources Fund has a fundamental investment policy stating that it may not and will not purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund’s total assets would 8 be invested in any one industry, except that the fund may invest more than 25% of its total assets in securities of issuers in any industry in the energy and resources group of industries. (The fund will invest at least 80% of its net assets at all times in the securities of companies principally engaged in the energy, natural resource and related areas, as defined in the prospectus, except when investing for defensive purposes.). 5. How do the management fees and other expenses of the funds compare, and what are they estimated to be following the proposed merger? Putnam Global Energy Fund’s shareholders are expected to benefit overall in terms of a lower total expense ratio as a result of the proposed merger. Each fund pays management fees which incorporate asset-level discounts based on the monthly average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). At every asset level, Putnam Global Natural Resources Fund pays the same management fee as a percentage of net assets as Putnam Global Energy Fund. As of September 30, 2016, Putnam Global Energy Fund and Putnam Global Natural Resources Fund each had a management fee rate of 0.63%. Following the merger, Putnam Management expects the management fee rate of the combined fund to be 0.63%. As of September 30, 2016, the total expenses of Putnam Global Energy Fund and Putnam Global Natural Resources Fund, not including any payments under Rule 12b-1 distribution and service plans, were 1.08% and 1.03%, respectively. The combined fund is expected to pay 1.01% in total expenses (not including any payments under Rule 12b-1 distribution and service plans), which does not reflect non-recurring expenses related to the merger. If these expenses had been reflected, the estimated total (non 12b-1) annual fund operating expenses would be 1.05%. For more detailed information about fees and expenses, please see “ Information about the Proposed Merger—Fees and Expenses .” 6. How does the investment performance of the funds compare? The performance information below gives some indication of the risks associated with an investment in the fund by showing each fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. In this case, you should also consider that the current portfolio manager for Putnam Global Energy Fund, Ryan Kauppila, commenced managing Putnam Global Energy Fund on November 1, 2016. Mr. Kauppila has also served as one of two portfolio managers of Putnam Global Natural Resources Fund since 2014. Christopher Eitzmann has served as a portfolio manager of Global Natural Resources Fund since 2012. Thus, the historical performance information presented below for Putnam Global Energy Fund includes periods during which Putnam Global Energy Fund was managed by a different portfolio manager. Monthly performance figures for the fund are available at putnam.com. The chart shows year-to-year changes in the net asset value performance of one of the funds’ classes of shares, class A shares. 9 CALENDAR YEAR TOTAL RETURNS Putnam Global Natural Resources Fund 32.80% -51.28% 44.55% 17.47% -11.54% 5.24% 10.74% -13.02% -24.72% 13.36% 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 Putnam Global Energy Fund 26.26% 13.73% -3.33% 1.68% 15.32% -19.24% -34.87% 23.00% 2009 2010 2011 2012 2013 2014 2015 2016 During the periods shown in the bar chart, Putnam Global Natural Resources Fund’s highest return for a quarter was 20.69% (quarter ended 6/30/09) and the lowest return for a quarter was -36.41% (quarter ended 9/30/08). During the periods shown in the bar chart, Putnam Global Energy Fund’s highest return for a quarter was 16.92% (quarter ended 9/30/10) and the lowest return for a quarter was -24.62% (quarter ended 9/30/15). Average Annual Total Returns 1 year 5 years 10 years (for periods ended 12/31/16) Putnam Global Natural Resources Fund Class A (before taxes) 6.84% -4.00% -2.30% Class A (after taxes on distributions) 6.84% -4.03% -2.98% Class A (after taxes on distributions and sale of fund shares) 3.87% -2.97% -1.37% Class B (before taxes) 7.46% -3.97% -2.31% Class C (before taxes) 11.51% -3.58% -2.46% Class M (before taxes) 8.87% -4.02% -2.55% Class R (before taxes) 13.05% -3.10% -1.96% Class Y (before taxes) 13.65% -2.61% -1.47% MSCI World Energy and Materials Index (ND) (no deduction for fees, expenses or taxes, other than withholding taxes on reinvested dividends) 24.87% 1.48% 1.70% Average Annual Total Returns 1 year 5 years Since inception (12/18/08) (for periods ended 12/31/16) Putnam Global Energy Fund Class A (before taxes) 15.92% -6.49% 0.11% Class A (after taxes on distributions) 15.78% -7.19% -0.60% Class A (after taxes on distributions and sale of fund shares) 9.13% -4.77% 0.25% Class B (before taxes) 17.09% -6.42% 0.10% 10 Average Annual Total Returns 1 year 5 years Since inception (12/18/08) (for periods ended 12/31/16) Class C (before taxes) 21.09% -6.09% 0.09% Class M (before taxes) 18.06% -6.54% -0.11% Class R (before taxes) 22.75% -5.61% 0.60% Class Y (before taxes) 23.37% -5.13% 1.11% MSCI World Energy Index (ND) (no deduction for fees, expenses or taxes, other than withholding taxes on reinvested dividends) 26.56% 0.77% 4.91% Each fund’s performance for portions of the periods benefited from Putnam Management’s agreement to limit the fund’s expenses. After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Class B share performance reflects conversion to class A shares after eight years. 7. Will my dividends be affected by the proposed merger? Each fund normally distributes any net investment income and any net realized capital gains annually. These distributions will be taxed as ordinary income or as capital gains, unless the shares are held through a qualified retirement plan or other tax-advantaged arrangement. As each fund maintains the same distribution practices, and as income generation is not an investment objective of either fund, subject to payment of a dividend as a result of the closing of Putnam Global Energy Fund’s taxable year in connection with the merger as described below, Putnam Management does not expect that shareholders of Putnam Global Energy Fund will see any material change in the dividends they receive as a result of the merger, although there can be no assurance that this will be the case. 8. What are the federal income tax consequences of the proposed merger? The proposed merger is expected to be a tax-free reorganization for federal income tax purposes. Accordingly, no gain or loss is expected to be recognized by Putnam Global Energy Fund or its shareholders as a direct result of the proposed merger. The tax basis and holding period of a shareholder’s Putnam Global Energy Fund shares are expected to carry over to the Putnam Global Natural Resources Fund Merger Shares the shareholder receives in the merger. At any time before the consummation of the merger, a shareholder may redeem Putnam Global Energy Fund shares, likely resulting in recognition of gain or loss to such shareholder for federal income tax purposes. Because the proposed merger will end the tax year of Putnam Global Energy Fund, it will accelerate distributions to shareholders from Putnam Global Energy Fund for its short tax year ending on the date of the merger. Those tax year-end distributions will be taxable and will include any capital gains resulting 11 from portfolio turnover before the consummation of the merger (and not offset by capital losses) that were not previously distributed. Certain other tax consequences are discussed below under “ Information about the Proposed Merger—Federal Income Tax Consequences .” 9. Is there any difference in the procedures for purchasing, redeeming and exchanging shares of the two funds? No. The procedures for purchasing and redeeming shares of each fund, and for exchanging shares of each fund for shares of other Putnam funds, are identical. Both Putnam Global Energy Fund and Putnam Global Natural Resources Fund make a continuous public offering of their shares; each currently offers six classes of shares. Effective [March 1, 2017], Putnam Global Natural Resources Fund will, with the addition of class T shares, offer seven classes of shares. Shares of both funds may be purchased either through investment dealers that have sales agreements with Putnam Retail Management Limited Partnership (“Putnam Retail Management”) or directly through Putnam Retail Management at prices based on net asset value, plus varying sales charges, depending on the class and dollar value of shares purchased. Reinvestment of distributions by the funds is made at net asset value for all classes of shares. Shares of each fund may be redeemed (in essence, sold to the fund) on any day the New York Stock Exchange is open at their net asset value next determined after receipt by the fund, either directly or through an investment dealer, of a properly completed redemption request, less any applicable deferred sales charge. Each fund’s shareholders can generally exchange their shares for shares of the same class of another Putnam fund at net asset value. Not all Putnam funds offer all classes of shares or are open to new investors. Each fund reserves the right to revise or terminate the exchange privilege, limit the amount or number of exchanges, or reject any exchange. 10. How will I be notified of the outcome of the vote? If the proposed merger is approved by shareholders, you will receive confirmation after the reorganization is completed, indicating your new account number and the number of Putnam Global Natural Resources Fund shares you are receiving. If the proposed merger is not approved by shareholders, you will be notified in the next shareholder report of Putnam Global Energy Fund. 11. Will the number of shares I own change after the merger? Yes, the number of shares you own will change, but the total value of the shares of Putnam Global Natural Resources Fund you receive will equal the total value of the shares of Putnam Global Energy Fund that you hold at the time of the proposed merger. Even though the net asset value per share of each fund is different, the total net asset value of your holdings at the time of the merger will not change as a result of the merger. 12. What shareholder vote is required to approve the proposed merger? Approval of the proposed merger will require the “yes” vote at the meeting of Putnam Global Energy Fund’s shareholders or any adjournment thereof (the “Meeting”) of a majority of the outstanding voting securities of Putnam Global Energy Fund, as defined in the 1940 Act. A vote of a majority of the 12 outstanding voting securities of Putnam Global Energy Fund is defined in the 1940 Act as the affirmative vote of the lesser of (a) 67% or more of the voting securities of Putnam Global Energy Fund that are present or represented by proxy at the Meeting, if the holders of more than 50% of the outstanding voting securities of Putnam Global Energy Fund are present or represented by proxy at the Meeting; or (b) more than 50% of the outstanding voting securities of Putnam Global Energy Fund. 13. What are the costs associated with the merger? The costs associated with the proposed merger are estimated to be [$306,864]. These fees and expenses, representing legal and accounting expenses, portfolio transfer taxes (if any), the costs of printing and mailing this prospectus/proxy statement or other similar expenses incurred in connection with the consummation of the proposed merger, will be allocated evenly between the two funds, except that proxy solicitation costs will be borne by Putnam Global Energy Fund. Because both funds are expected to benefit from the merger based on several quantitative and qualitative factors, Putnam Management determined that the allocation described above is a fair and objective manner of allocating the merger expenses. However, as a result of a contractual expense limitation of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses) applicable to the funds, Putnam Management will bear all of the costs allocated to Putnam Global Energy Fund and [$65,159] of the costs allocated to Putnam Global Natural Resources Fund. Thus, an estimated [$224,617] will be paid by Putnam Management and [$82,247] will be paid by Putnam Global Natural Resources Fund. Of the total costs associated with the proposed merger, if not for the expense limitation described above, an estimated [$159,458] were to be paid by Putnam Global Energy Fund and an estimated [$147,406] were to be paid by Putnam Global Natural Resources Fund. 13 II. Risk Factors What are the principal risks of Putnam Global Natural Resources Fund, and how do they compare with those of Putnam Global Energy Fund? Although Putnam Global Natural Resources Fund invests at least 80% of its net assets in securities of companies in the energy or other natural resources industries, and Putnam Global Energy Fund invests at least 80% of its net assets in securities of companies in the energy industries, the funds have identical investment goals and both invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. As a result, the principal risks of an investment in Putnam Global Natural Resources Fund are similar to the risks of an investment in Putnam Global Energy Fund. The main risks that could adversely affect the value of Putnam Global Natural Resources Fund’s shares and the total return on an investment in Putnam Global Natural Resources Fund include: > the risk that the value of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions, changes in government intervention in the financial markets, and factors related to a specific issuer or industry. > the risk that these and other factors may also lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. > the risk that growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. > the potential for these risks to be generally greater for small and midsize companies. > the risk that the energy and other natural resources industries may be affected by changes in crude oil prices and changes in governmental regulatory policies. > the risk that the fund’s policy of concentrating on a limited group of industries and the fund’s “non-diversified” status, which means the fund may invest a greater percentage of its assets in fewer issuers than a “diversified fund,” can increase the fund’s vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. > the risk that the value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. > the risk that international investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be or become illiquid. > the risk that the fund’s use of derivatives may increase the risks of investing in the fund by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. 14 > the risk that the fund’s use of short selling may result in losses if the securities appreciate in value. You can lose money by investing in Putnam Global Natural Resources Fund. The fund may not achieve its goal, and is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. What are the funds’ principal investment strategies and related risks? Putnam Management pursues each fund’s goal by investing mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide in the industry or group of industries indicated by the fund’s name. • Global investing. The use of the term “global” in each fund’s name is meant to emphasize that Putnam Management looks for investment opportunities throughout the world and that Putnam Management’s investment strategies are not constrained by the countries or regions in which companies are located. Putnam Management seeks to invest mainly in common stocks of U.S. or foreign companies in the industry or group of industries indicated by the fund’s name that Putnam Management believes have favorable investment potential. The portions of a fund that are invested in U.S. and foreign companies will change over time. By way of illustration, the table below lists, as of August 31, 2016, the allocation between U.S. and foreign companies reflected in key market indexes used to evaluate each fund’s performance: Fund Benchmark U.S. Foreign Global Energy Fund MSCI World Energy Index 61.67% 38.33% Global Natural Resources MSCI World Energy and Materials Index 50.78% 49.22% Fund As noted above, however, the portions of a fund’s investments represented by U.S. and foreign companies may differ from those of these indexes based on Putnam Management’s assessment of relative investment potential at any particular time. Under normal market conditions, each fund intends to invest in at least five different countries and at least 40% of its net assets in securities of foreign companies (or, if less, at least the percentage of net assets that is 10% less than the percentage of the fund’s benchmark represented by foreign companies, as determined by the providers of the benchmark). For purposes of determining whether securities held by a fund are securities of a foreign company, Putnam Management will consider a company to be a foreign company if Putnam Management determines that the company’s securities trade on a market outside the United States, the company is headquartered or organized outside the United States, the company derives a majority of its revenues or profits outside the United States, or the company is significantly exposed to the economic fortunes and risks of regions outside the United States. • Common stocks. Common stock represents an ownership interest in a company. The value of a company’s stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the company’s products or services. A stock’s value may also fall because of factors affecting not just the company, but also other companies in the same industry or in a 15 number of different industries, such as increases in production costs. The value of a company’s stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a company’s stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a company’s stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the company’s financial condition or prospects. Growth stocks — Stocks of companies Putnam Management believes are fast-growing may trade at a higher multiple of current earnings than other stocks. The values of these stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If Putnam Management’s assessment of the prospects for a company’s earnings growth is wrong, or if Putnam Management’s judgment of how other investors will value the company’s earnings growth is wrong, then the price of the company’s stock may fall or may not approach the value that Putnam Management has placed on it. Value stocks — Companies whose stocks Putnam Management believes are undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If Putnam Management’s assessment of a company’s prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the company’s stock may fall or may not approach the value that Putnam Management has placed on it. • Foreign investments. Foreign investments involve certain special risks, including: - Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar. - Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, direct or indirect impact of sovereign debt default, imposition of economic sanctions or restrictions on the exchange or export of foreign currency, and tax increases. - Unreliable or untimely information: There may be less information publicly available about a foreign company than about most publicly-traded U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States. - Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States. - Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than most U.S. investments, which means Putnam Management may at times be unable to sell these foreign investments at desirable prices. For the same reason, it may at times be difficult to value the fund’s foreign investments. - Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. The risks of foreign investments are typically increased in countries with less developed markets, which are sometimes referred to as emerging markets. Emerging markets may have less developed economies 16 and legal and regulatory systems, and may be susceptible to greater political and economic instability than developed foreign markets. Countries with emerging markets are also more likely to experience high levels of inflation, deflation or currency devaluation, and investments in emerging markets may be more volatile and less liquid than investments in developed markets. For these and other reasons, investments in emerging markets are often considered speculative. Certain risks related to foreign investments may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets or investments in U.S. companies that have significant foreign operations. • Industry focus. Global Energy Fund — Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in securities of companies in the energy industries. Companies that Putnam Management considers to be in the energy industries include companies involved in the exploration, production, development and refinement of conventional sources of energy such as oil, gas, electricity and coal, and alternative sources of energy such as nuclear, geothermal, oil shale, wind and solar power. Putnam Management considers a company to be in the energy industries if at the time of investment Putnam Management determines that at least 50% of the company’s assets, revenues or profits are derived from these industries, or if an independent industry source considers the company to be in these industries. Events that affect the energy industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, the energy industries can be significantly affected by fluctuations in energy prices and supply and demand of energy fuels, energy conservation, exploration and production spending, the success of exploration projects, tax and other government regulations, weather or meteorological events, world events and economic and political conditions. Global Natural Resources Fund — Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in securities of companies in the energy or other natural resources industries. Companies that Putnam Management considers to be in the energy or other natural resources industries include companies in the discovery, development, production or distribution of energy or other natural resources, the development of technologies for the production or efficient use of energy and other natural resources, or the furnishing of related supplies or services. Putnam Management considers a company to be in the energy or other natural resources industries if at the time of investment Putnam Management determines that at least 50% of the company’s assets, revenues or profits are derived from these industries, or if an independent industry source considers it to be in these industries. Events that affect the energy or other natural resources industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, changes in crude oil prices may affect both those industries that produce, refine and distribute petroleum products and industries that supply alternate sources of energy. In addition, certain natural resources industries are subject to greater governmental regulation than are other industries; therefore, changes in regulatory policies may be more likely to adversely affect the fund. • Derivatives. Putnam Management may engage in a variety of transactions involving derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. Putnam Management may make use of “short” derivatives positions, the values of which typically move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. Putnam 17 Management may use derivatives both for hedging and non-hedging purposes. For example, Putnam Management may use foreign currency transactions to increase or decrease a fund’s exposure to a particular currency or group of currencies. Putnam Management may also use derivatives as a substitute for a direct investment in the securities of one or more issuers. However, Putnam Management may also choose not to use derivatives based on its evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on Putnam Management’s ability to manage these sophisticated instruments. Some derivatives are “leveraged,” which means they provide a fund with investment exposure greater than the value of a fund’s investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to a fund. The risk of loss from certain short derivatives positions is theoretically unlimited. The value of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for a fund’s derivatives positions. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivatives transaction will not meet its obligations. For further information about additional types and risks of derivatives and the funds’ asset segregation policies, see Miscellaneous Investments, Investment Practices and Risks in the funds’ Statement of Additional Information dated December 30, 2016, as supplemented (“SAI”). • Small and midsize companies. These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of larger companies. Stocks of small and midsize companies may therefore be more vulnerable to adverse developments than those of larger companies. Small companies in foreign countries could be relatively smaller than those in the United States. • Short sales. Putnam Management may engage in short sales, which are transactions in which a fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The price a fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the time of the short sale and the time the fund replaces the borrowed security, the fund will incur a loss which is theoretically unlimited. A fund’s investment strategy of reinvesting proceeds received from selling securities short may effectively create leverage, which can amplify the effects of market volatility on the fund’s share price and make the fund’s returns more volatile. This is because leverage tends to magnify the effect of any increase or decrease in the value of a fund’s portfolio securities. The use of leverage may also cause a fund to liquidate portfolio positions when it would not be advantageous to do so in order to satisfy its obligations. • Other investments. In addition to the main investment strategies described above, a fund may make other types of investments, such as investments in preferred stocks, convertible securities and debt instruments. A fund may also loan portfolio securities to earn income. These practices may be subject to other risks, as described under Miscellaneous Investments, Investment Practices and Risks in the SAI. • Temporary defensive strategies. In response to adverse market, economic, political or other conditions, Putnam Management may take temporary defensive positions, such as investing some or all of 18 a fund’s assets in cash and cash equivalents, that differ from the fund’s usual investment strategies. However, Putnam Management may choose not to use these temporary defensive strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause a fund to miss out on investment opportunities, and may prevent a fund from achieving its goal. Additionally, while temporary defensive strategies are mainly designed to limit losses, these strategies may not work as intended. • Changes in policies. The Trustees may change the funds’ goals, investment strategies and other policies set forth in this prospectus/proxy statement without shareholder approval, except as otherwise provided. Portfolio turnover rate. A fund’s portfolio turnover rate measures how frequently the fund buys and sells investments. A portfolio turnover rate of 100%, for example, would mean that the fund sold and replaced securities valued at 100% of the fund’s assets within a one-year period. From time to time a fund may engage in frequent trading. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. A fund’s portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The turnover rate for Putnam Global Energy Fund was 180% for its most recent fiscal year, while Putnam Global Natural Resources Fund’s turnover rate for its most recent fiscal year was 120%. Financial intermediary compensation. If you purchase shares of either fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisor’s Web site for more information. III. Information about the Proposed Merger General. The shareholders of Putnam Global Energy Fund are being asked to approve a proposed merger between Putnam Global Energy Fund and Putnam Global Natural Resources Fund pursuant to an Agreement and Plan of Reorganization dated [ ], 2017 (the “ Agreement ”). The Agreement is attached to this prospectus/proxy statement as Appendix A. Although the term “merger” is used for ease of reference, the transaction is structured as a transfer of all of the assets of Putnam Global Energy Fund to Putnam Global Natural Resources Fund in exchange for the assumption by Putnam Global Natural Resources Fund of all of the liabilities of Putnam Global Energy Fund and for the issuance and delivery to Putnam Global Energy Fund of shares of Putnam Global Natural Resources Fund (the Merger Shares) equal in aggregate net asset value to the net value of the assets transferred to Putnam Global Natural Resources Fund. After receipt of the Merger Shares, Putnam Global Energy Fund will distribute the Merger Shares to its shareholders, in proportion to their existing shareholdings, in complete liquidation of Putnam Global Energy Fund, and the legal existence of Putnam Global Energy Fund will be terminated. Each shareholder of Putnam Global Energy Fund will receive a number of full and fractional Merger Shares equal in value at the date of the exchange to the aggregate value of the shareholder’s Putnam Global Energy Fund shares. 19 Before the date of the transfer, Putnam Global Energy Fund will declare a distribution to shareholders that will have the effect of distributing to shareholders all of its remaining investment company taxable income (computed without regard to the deduction for dividends paid) and net realized capital gains, if any, through the date of the transfer. The Trustees have voted unanimously to approve the proposed merger and to recommend that shareholders of Putnam Global Energy Fund also approve the proposed merger. The actions contemplated by the Agreement and the related matters described therein will be consummated only if approved by the holders of a majority of the outstanding voting securities of Putnam Global Energy Fund, as defined in the 1940 Act. A vote of a majority of the outstanding voting securities of Putnam Global Energy Fund is defined in the 1940 Act as the affirmative vote of the lesser of (a) 67% or more of the voting securities of Putnam Global Energy Fund that are present or represented by proxy at the Meeting, if the holders of more than 50% of the outstanding voting securities of Putnam Global Energy Fund are present or represented by proxy at the Meeting; or (b) more than 50% of the outstanding voting securities of Putnam Global Energy Fund. If shareholders approve the proposed merger, Putnam Management currently expects that Putnam Global Energy Fund may make dispositions of certain portfolio holdings prior to the merger. (However, it is also possible that the combined fund’s portfolio managers could deem it appropriate in their discretion simply to combine the two funds’ portfolios, without disposing of securities in Putnam Global Energy Fund.) These sales, which are anticipated to commence on or about [May 17, 2017] and will not occur unless and until shareholders approve the proposed merger, would result in brokerage commissions and other transaction costs, and may result in the realization of capital gains that would be distributed to shareholders as taxable distributions. Please see “ Federal Income Tax Consequences ” for information about the expected tax consequences of the proposed merger. Following the merger, Putnam Management anticipates that Putnam Global Natural Resources Fund may incur brokerage commissions and other transaction costs in connection with reinvesting the proceeds of Putnam Global Energy Fund’s dispositions. These possible transaction costs do not alter Putnam Management’s view that the proposed merger is in the best interests of each fund’s shareholders. In the event that the proposed merger does not receive the required shareholder approval, Putnam Global Energy Fund will continue to be managed as a separate fund in accordance with its current investment objectives and policies, and the Trustees may consider such alternatives as may be in the best interests of Putnam Global Energy Fund’s and Putnam Global Natural Resources Fund’s shareholders. Fees and Expenses. The following tables describe the fees and expenses you may pay if you buy and hold shares of the funds, the annual operating expenses for each fund, and the pro forma expenses of Putnam Global Natural Resources Fund, assuming consummation of the proposed merger and based on pro forma combined assets as of September 30, 2016. Please see “ Information about the Proposed Merger – Trustees’ Considerations Relating to the Proposed Merger ” for information about the expenses of the proposed merger. The shareholder fees (fees paid directly from your investment) are the same for each fund and will not change as a result of the merger. Annual fund operating expenses (expenses that are deducted from fund assets) are described in the table below, and, as shown, the annual fund operating expenses of the combined fund are expected to be lower than the current annual fund operating expenses for both Putnam Global Natural Resources Fund and 20 Putnam Global Energy Fund. The lower expense ratio for Putnam Global Natural Resources Fund will be achieved only after the costs of the merger have been paid. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 53 of the funds’ prospectus, and in How to buy shares beginning on page II-1 of the funds’ SAI. Shareholder Fees (fees paid directly from your investment) (a) Class A Class B Class C Class M Class R Class Y Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) Putnam Global Energy Fund 5.75% NONE NONE 3.50% NONE NONE Putnam Global Natural Resources Fund 5.75% NONE NONE 3.50% NONE NONE (b) (b) Maximum Deferred Sales Charge (Load) (as a percentage of the original purchase price or redemption proceeds, whichever is lower) Putnam Global Energy Fund 1.00% (c) 5.00% 1.00% NONE NONE NONE (d) (e) Putnam Global Natural Resources Fund 1.00% (c) 5.00% 1.00% NONE NONE NONE (d) (e) Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total annual Total Annual fund operating Distribution Fund expenses after Management and service Other Operating Expense expense Fees < > (12b-1) Fees Expenses Expenses Reimbursement reimbursement Putnam Global Energy Fund Class A 0.63% 0.25% 0.78% 1.66% (0.33)% 1.33% Class B 0.63% 1.00% 0.78% 2.41% (0.33)% 2.08% Class C 0.63% 1.00% 0.78% 2.41% (0.33)% 2.08% Class M 0.63% 0.75% 0.78% 2.16% (0.33)% 1.83% Class R 0.63% 0.50% 0.78% 1.91% (0.33)% 1.58% Class Y 0.63% N/A 0.78% 1.41% (0.33)% 1.08% Putnam Global Natural Resources Fund 21 Total annual Total Annual fund operating Distribution Fund expenses after Management and service Other Operating Expense expense Fees < > (12b-1) Fees Expenses Expenses Reimbursement reimbursement Class A 0.63% 0.25% 0.40% 1.28% Class B 0.63% 1.00% 0.40% 2.03% Class C 0.63% 1.00% 0.40% 2.03% Class M 0.63% 0.75% 0.40% 1.78% Class R 0.63% 0.50% 0.40% 1.53% Class Y 0.63% N/A 0.40% 1.03% Putnam Global Natural Resources Fund (pro forma combined) † Class A 0.63% 0.25% 0.38% 1.26% Class B 0.63% 1.00% 0.38% 2.01% Class C 0.63% 1.00% 0.38% 2.01% Class M 0.63% 0.75% 0.38% 1.76% Class R 0.63% 0.50% 0.38% 1.51% Class Y 0.63% N/A 0.38% 1.01% (a) Certain investments in class A and class M shares may qualify for discounts on applicable sales charges. See “How do I buy fund shares?” in the prospectus of Putnam Global Natural Resources Fund, dated December 30, 2016, as supplemented, for details. (b) This sales charge does not apply to the Merger Shares, but will apply to any additional class A or M shares of Putnam Global Natural Resources Fund that a shareholder purchases after the merger. (c) A deferred sales charge of 1.00% on class A shares may be imposed on certain redemptions of shares bought without an initial sales charge. (d) The deferred sales charge on class B shares is 5.00% in the first year, declines to 1.00% in the sixth year, and is eliminated thereafter. (e) The deferred sales charge on class C shares is eliminated after one year. < > Putnam Management has contractually agreed through December 30, 2017 to limit each fund’s other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses, and payments under the fund’s investor servicing contract, investment management contract and distribution plans) to an annual rate of 0.20% of the fund’s average net assets and, through August 31, 2018, to limit each fund’s investor servicing fees to an annual rate of 0.250% of the fund’s average net assets. These contractual expense limitations may be modified or discontinued only with approval of the Board of Trustees. For additional information regarding expense limitations during the funds’ most recent fiscal year, see “Charges and Expenses” in the Merger SAI. † Does not reflect non-recurring expenses related to the merger. If these expenses had been reflected, pro forma other expenses and total annual fund operating expenses would have been higher by 4 basis points. 22 The tables are provided to help you understand the expenses of investing in the funds and your share of the operating expenses that each fund incurs and that Putnam Management expects the combined fund to incur in the first year following the proposed merger. Examples The following hypothetical examples are intended to help you compare the cost of investing in either fund with the cost of investing in other funds. It assumes that you invest $10,000 in a fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that each fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above for Putnam Global Energy Fund. Your actual costs may be higher or lower. 1 Year 3 Years 5 Years 10 Years Putnam Global Energy Fund Class A $703 $1,038 $1,397 $2,402 Class B $711 $1,020 $1,456 $2,536* Class B (no redemption) $211 $720 $1,256 $2,536* Class C $311 $720 $1,256 $2,722 Class C (no redemption) $211 $720 $1,256 $2,722 Class M $529 $972 $1,440 $2,732 Class R $161 $568 $1,002 $2,207 Class Y $110 $414 $740 $1,663 Putnam Global Natural Resources Fund Class A $698 $958 $1,237 $2,032 Class B $706 $937 $1,294 $2,167* Class B (no redemption) $206 $637 $1,094 $2,167* Class C $306 $637 $1,094 $2,360 Class C (no redemption) $206 $637 $1,094 $2,360 Class M $525 $891 $1,281 $2,372 Class R $156 $484 $835 $1,825 Class Y $105 $328 $569 $1,261 Putnam Global Natural Resources Fund (pro forma combined) Class A $696 $952 $1,227 $2,011 Class B $704 $931 $1,283 $2,146* Class B (no redemption) $204 $631 $1,083 $2,146* Class C $304 $631 $1,083 $2,339 Class C (no redemption) $204 $631 $1,083 $2,339 Class M $523 $885 $1,271 $2,352 Class R $154 $477 $824 $1,803 Class Y $103 $322 $558 $1,237 *Reflects conversion of class B shares to class A shares, which pay lower 12b-1 fees. Such conversions occur automatically eight years after purchase. Trustees’ Considerations Relating to the Proposed Merger. The Trustees of The Putnam Funds, who serve as Trustees of each of the funds involved in the proposed merger, have carefully considered the anticipated benefits and costs of the proposed merger from the perspective of each fund. Following their 23 review, the Trustees, including all of the Independent Trustees, determined that the proposed merger of Putnam Global Energy Fund into Putnam Global Natural Resources Fund would be in the best interests of each fund and its shareholders and that the interests of existing shareholders of each fund would not be diluted by the proposed merger. The Trustees unanimously approved the proposed merger and the Agreement, and recommended approval by shareholders of Putnam Global Energy Fund. Investment matters. In evaluating the proposed merger, the Trustees analyzed the underlying investment rationale articulated by Putnam Management. The Trustees noted that the funds have identical investment goals and substantially similar investment strategies and policies, although under normal circumstances, Putnam Global Energy Fund invests at least 80% of its net assets in securities of companies in the energy industries, while Putnam Global Natural Resources Fund invests at least 80% of its net assets in securities of companies in the energy or other natural resources industries. The Trustees considered that Mr. Kauppila has served as a portfolio manager of Putnam Global Natural Resources Fund since 2014 and was appointed to serve as the portfolio manager of Putnam Global Energy Fund commencing on November 1, 2016. The Trustees also considered that Putnam Global Natural Resources Fund has had a better performance record than Putnam Global Energy Fund over multiple time periods. In addition, the Trustees considered Putnam Management’s belief that, as a natural resources equity product, Putnam Global Natural Resources Fund may offer better investment opportunities for shareholders in an inflationary environment, as Putnam Management has found that natural resource equity securities are highly correlated to commodities and commodities may offer some protection against inflation. The Trustees also considered that the combined fund would be expected to have improved commercial prospects and asset growth potential. Performance. The Trustees reviewed the historical investment performance of each fund and observed that, as of the periods ended September 30, 2016, Putnam Global Natural Resources Fund had outperformed Putnam Global Energy Fund over the one-year, three-year and five-year periods. Ongoing fund expenses. Putnam Management informed the Trustees that, as a result of the merger, the combined Putnam Global Natural Resources Fund is expected to have a lower total expense ratio than the current total expense ratio for Putnam Global Energy Fund. The Trustees reviewed the savings in annual fund operating expenses that Putnam Global Energy Fund shareholders were expected to experience as shareholders of the combined Putnam Global Natural Resources Fund, based on Putnam Management’s unaudited estimates of the funds’ expense ratios as of September 30, 2016 and the expected pro forma expense ratios based on combined assets of the funds as of the same date. They noted that both funds pay management fees which incorporate asset-level breakpoints based on the size of all Putnam open-end mutual fund net assets (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). At every asset level, the Trustees noted, Putnam Global Natural Resources Fund pays the same management fee as a percentage of net assets as Putnam Global Energy Fund. Additional information that the Trustees considered is presented in “ Questions and Answers Regarding the Proposed Merger—5. How do the management fees and other expenses of the funds compare, and what are they estimated to be following the proposed merger? ” and in “ Information about the Proposed Merger—Fees and Expenses. ” 24 Tax matters. The Trustees also considered the tax effects of the proposed merger. The Trustees took into account the fact that, although this result is not free from doubt, the proposed merger is expected to be a tax-free transaction for federal income tax purposes. They also took into account other anticipated tax effects of the proposed merger, including the consequences that the blending of existing tax attributes of the two funds would have on taxable shareholders. These and other federal income tax consequences are discussed below under the heading “ Federal Income Tax Consequences .” Costs of the proposed merger. The Trustees took into account the expected costs of the proposed merger, including proxy solicitation costs, accounting fees and legal fees. The Trustees weighed these costs against the expected benefits of the proposed merger. The Trustees considered Putnam Management’s recommendation that, since both funds are expected to benefit from the proposed merger, legal and accounting expenses, as well as the cost of printing and mailing this prospectus/proxy statement, should be allocated evenly between the acquired and acquiring funds. In addition, the Trustees considered Putnam Management’s recommendation that proxy solicitation costs should be allocated to the fund conducting the shareholder meeting (Putnam Global Energy Fund). The Trustees also considered that, as a result of a contractual expense limitation of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses) applicable to the funds, Putnam Management would bear all of the costs allocated to Putnam Global Energy Fund and a substantial portion of the costs allocated to Putnam Global Natural Resources Fund. The Trustees considered that the funds are expected to bear costs in the following approximate amounts: Putnam Global Energy Putnam Global Natural Expenses Fund Resources Fund Proxy Solicitation $12,052 $— Printing and Mailing Prospectus/Proxy Statement $10,656 $10,656 Legal $125,000 $125,000 Audit $11,750 $11,750 Total Expenses (Before Reimbursement) $159,458 $147,406 Reimbursement through Expense Subsidies ($159,458) ($65,159) Total Expenses $— $82,247 Net Assets (at September 30, 2016) $31,382,507 $164,493,310 Total Expenses (as a % of Net Assets at September 0% 0.05% 30, 2016) Other factors. The Trustees also took into account a number of other factors, including: (1) the classification and relative performance information for each fund by independent research firms such as Morningstar, Inc. and Thomson Reuters Lipper; (2) the performance history of each fund as compared to its benchmark index; (3) the volatility of each fund’s portfolio relative to the market; (4) the net assets of each fund and the market capitalization ranges of each fund’s investments; (5) the possibility of additional economies of scale or reduced diseconomies of scale; and (6) the terms of the Agreement. Agreement and Plan of Reorganization. The proposed merger will be governed by the Agreement, a copy of which is attached as Appendix A. The following discussion of the Agreement is qualified in its entirety by the full text of the Agreement. 25 The Agreement provides that Putnam Global Natural Resources Fund will acquire all of the assets of Putnam Global Energy Fund in exchange for the assumption by Putnam Global Natural Resources Fund of all of the liabilities of Putnam Global Energy Fund and for the issuance of full and fractional Merger Shares of each class equal in value to the value of the transferred assets attributable to shares of the corresponding class of Putnam Global Energy Fund net of assumed liabilities attributable to the class. Valuations for the proposed merger will be determined at 4:00 p.m., Eastern Time, on [June 16], 2017, or such earlier or later time or date as may be agreed upon by the parties (the “Valuation Time”). The shares will be issued on the business day (the “Exchange Date”) following the Valuation Time. Immediately following its receipt of the Merger Shares on the Exchange Date, Putnam Global Energy Fund will distribute the full and fractional Merger Shares, pro rata, to its shareholders of record as of the close of business on the Exchange Date. Merger Shares of each class will be distributed to holders of shares of the corresponding class of Putnam Global Energy Fund. As a result of the proposed merger, each shareholder of Putnam Global Energy Fund will receive a number of Merger Shares of each class equal in aggregate value at the Exchange Date to the value of Putnam Global Energy Fund shares of the corresponding class held by the shareholder. Putnam Global Natural Resources Fund will issue the Merger Shares, registered in the name of Putnam Global Energy Fund, to Putnam Global Energy Fund. Putnam Global Natural Resources Fund will then, in accordance with written instructions furnished by Putnam Global Energy Fund, re-register the Merger Shares in the names of the shareholders of Putnam Global Energy Fund in an amount representing the respective number of full and fractional Merger Shares of each class due the shareholder. The consummation of the proposed merger is subject to the conditions set forth in the Agreement. The Agreement may be terminated and the proposed merger abandoned at any time before the Exchange Date (before or after approval by shareholders of Putnam Global Energy Fund) by mutual consent of Putnam Global Natural Resources Fund and Putnam Global Energy Fund or, if any condition set forth in the Agreement has not been fulfilled and has not been waived by the party entitled to its benefits, by that party. If shareholders of Putnam Global Energy Fund approve the proposed merger, Putnam Global Energy Fund will liquidate any of its portfolio securities that Putnam Global Natural Resources Fund indicates it does not wish to acquire. The Agreement provides that this liquidation will be substantially completed before the Exchange Date, unless Putnam Global Energy Fund and Putnam Global Natural Resources Fund agree otherwise. Putnam Global Energy Fund shareholders will bear the portfolio trading costs associated with this liquidation to the extent that it is completed before the Exchange Date. To the extent that the liquidation is not completed by the Exchange Date, shareholders of the combined fund will bear these costs. The fees and expenses associated with the proposed merger are estimated to be [$306,864]. These fees and expenses, representing legal and accounting expenses, portfolio transfer taxes (if any), the costs of printing and mailing this prospectus/proxy statement or other similar expenses incurred in connection with the consummation of the proposed merger and related transactions contemplated by the Agreement, will be allocated evenly between the two funds, except that proxy solicitation costs will be borne by Putnam Global Energy Fund. However, as a result of a contractual expense limitation of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses) applicable to the funds, Putnam Management will bear all of the costs allocated to Putnam Global Energy Fund and [$65,159] of the costs allocated to Putnam Global Natural Resources Fund. Thus, an estimated [$224,617] will be paid by Putnam Management and [$82,247] will be paid by Putnam Global Natural Resources Fund. Of the total fees and expenses 26 associated with the proposed merger, if not for the expense limitation described above, an estimated [$159,458] were to be paid by Putnam Global Energy Fund and an estimated [$147,406] were to be paid by Putnam Global Natural Resources Fund. However, to the extent that any payment by either fund of such fees or expenses would result in the disqualification of Putnam Global Natural Resources Fund or Putnam Global Energy Fund as a “regulated investment company” within the meaning of Section 851 of the Internal Revenue Code of 1986, as amended (the “Code”), such fees and expenses will be paid directly by the party incurring them. Description of the Merger Shares. The Merger Shares are class A, class B, class C, class M, and class Y shares of Putnam Global Natural Resources Fund. Each class of Merger Shares has identical characteristics to shares of the corresponding class of Putnam Global Energy Fund. The Merger Shares do not include class T shares because these shares are not yet available for purchase. Putnam Global Energy Fund shareholders receiving Merger Shares will not pay an initial sales charge on the shares. Your Merger Shares will be subject to a contingent deferred sales charge to the same extent that your Putnam Global Energy Fund shares were subject to such a charge. In other words, your Merger Shares will be treated as having been purchased on the date you purchased your Putnam Global Energy Fund shares and for the price you originally paid, potentially subject to certain adjustments. For purposes of determining the conversion date of the class B Merger Shares into class A shares of Putnam Global Natural Resources Fund, the Merger Shares will be treated as having been purchased on the date you originally purchased your Putnam Global Energy Fund shares (so that the conversion date of the shares will be unchanged by the merger). For more detail on the characteristics of each class of Merger Shares, please see the “How do I buy fund shares?” section of the prospectus of Putnam Global Natural Resources Fund, dated December 30, 2016, as supplemented. Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of Putnam Global Natural Resources Fund. However, the Amended and Restated Agreement and Declaration of Trust of Putnam Global Natural Resources Fund disclaims shareholder liability for acts or obligations of Putnam Global Natural Resources Fund and requires that notice of such disclaimer be given in each agreement, obligation or instrument entered into or executed by Putnam Global Natural Resources Fund or its Trustees. The Amended and Restated Agreement and Declaration of Trust provides for indemnification out of fund property for all loss and expense of any shareholder held personally liable for the obligations of Putnam Global Natural Resources Fund. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which Putnam Global Natural Resources Fund would be unable to meet its obligations. The likelihood of such circumstances is remote. The shareholders of Putnam Global Energy Fund are currently subject to this same risk of shareholder liability. Federal Income Tax Consequences. As a condition to each fund’s obligation to consummate the transactions contemplated by the Agreement, the funds will receive a tax opinion from Ropes & Gray LLP, counsel to the funds (which opinion will be based on certain factual representations and customary assumptions and subject to certain qualifications), substantially to the effect that, although the matter is not free from doubt, on the basis of the existing provisions of the Code, Treasury regulations promulgated thereunder, current administrative rules and court decisions, generally for federal income tax purposes: (i) the acquisition by Putnam Global Natural Resources Fund of substantially all of the assets of Putnam Global Energy Fund solely in exchange for Merger Shares and the assumption by Putnam Global Natural Resources Fund of liabilities of Putnam Global Energy Fund followed by the distribution by Putnam Global Energy Fund to its shareholders of Merger Shares in complete liquidation of Putnam Global Energy Fund, all pursuant to the Agreement, will constitute a reorganization within the meaning of Section 368(a) of the Code, and Putnam 27 Global Energy Fund and Putnam Global Natural Resources Fund will each be a “party to a reorganization” within the meaning of Section 368(b) of the Code; (ii) under Sections 361 and 357 of the Code, no gain or loss will be recognized by Putnam Global Energy Fund upon the transfer of its assets to Putnam Global Natural Resources Fund pursuant to the Agreement in exchange for Merger Shares and the assumption of Putnam Global Energy Fund’s liabilities by Putnam Global Natural Resources Fund or upon the distribution of Merger Shares by Putnam Global Energy Fund to its shareholders in liquidation of Putnam Global Energy Fund, except for (A) any gain or loss recognized on (1) “Section 1256 contracts” as defined in Section 1256(b) of the Code or (2) stock in a “passive foreign investment company” as defined in Section 1297(a) of the Code, and (B) any other gain or loss required to be recognized (1) as a result of the closing of the tax year of Putnam Global Energy Fund, (2) upon the termination of a position, or (3) upon the transfer of an asset regardless of whether such a transfer would otherwise be a nontaxable transaction under the Code; (iii) under Section 354 of the Code, no gain or loss will be recognized by shareholders of Putnam Global Energy Fund upon the exchange of their shares of Putnam Global Energy Fund for Merger Shares; (iv) under Section 358 of the Code, the aggregate tax basis of the Merger Shares a Putnam Global Energy Fund shareholder receives pursuant to the Agreement will be the same as the aggregate tax basis of the Putnam Global Energy Fund shares exchanged therefor; (v) under Section 1223(1) of the Code, a Putnam Global Energy Fund shareholder’s holding period for the Merger Shares received pursuant to the Agreement will be determined by including the period during which such shareholder held or is treated for federal income tax purposes as having held the Putnam Global Energy Fund shares exchanged therefor, provided that the shareholder held those Putnam Global Energy Fund shares as capital assets; (vi) under Section 1032 of the Code, no gain or loss will be recognized by Putnam Global Natural Resources Fund upon the receipt of the assets of Putnam Global Energy Fund in exchange for Merger Shares and the assumption by Putnam Global Natural Resources Fund of the liabilities of Putnam Global Energy Fund; (vii) under Section 362(b) of the Code, Putnam Global Natural Resources Fund’s tax basis in the assets of Putnam Global Energy Fund transferred to Putnam Global Natural Resources Fund pursuant to the Agreement will be the same as Putnam Global Energy Fund’s tax basis immediately prior to the transfer, increased by any gain or decreased by any loss required to be recognized as described in (ii) above; (viii) under Section 1223(2) of the Code, the holding period in the hands of Putnam Global Natural Resources Fund of each Putnam Global Energy Fund asset transferred to Putnam Global Natural Resources Fund pursuant to the Agreement, other than certain assets with respect to which gain or loss is required to be recognized as described in (ii) above, will include the period during which such asset was held or treated for federal income tax purposes as held by Putnam Global Energy Fund; and (ix) Putnam Global Natural Resources Fund will succeed to and take into account the items of Putnam Global Energy Fund described in Section 381(c) of the Code, subject to the conditions and limitations specified in Sections 381, 382, 383 and 384 of the Code and the regulations thereunder. 28 Putnam Global Natural Resources Fund will file the tax opinion with the SEC shortly after completion of the proposed merger. The opinion will be based on certain factual certifications made by officers of Putnam Global Energy Fund and Putnam Global Natural Resources Fund and will also be based on customary assumptions and subject to certain qualifications. The opinion will note and distinguish certain published precedent. The opinion is not a guarantee that the tax consequences of the proposed merger will be as described above. There is no assurance that the Internal Revenue Service will agree with the opinion. If the proposed merger were consummated but did not qualify as a tax-free reorganization, Putnam Global Energy Fund shareholders would recognize a taxable gain or loss equal to the difference between their tax basis in their Putnam Global Energy Fund shares and the fair market value of the shares of Putnam Global Natural Resources Fund received. Although the merger is expected to be a tax-free reorganization for federal income tax purposes, there will nonetheless be tax implications. Portfolio assets of Putnam Global Energy Fund may be sold in connection with the proposed merger. The actual tax impact of any such sales will depend on the difference between the price at which the portfolio assets are sold and Putnam Global Energy Fund’s tax basis in the assets. If sales take place before the date of the proposed merger, any net capital gains recognized in these sales will be distributed to Putnam Global Energy Fund’s shareholders as capital gain dividends (to the extent of net realized long-term capital gains over net-realized short-term capital losses) and/or ordinary dividends (to the extent of net realized short-term capital gains over net realized long-term capital losses) during or with respect to the year of sale. These distributions will be taxable to shareholders. If sales take place after the date of the proposed merger, any net capital gains recognized in these sales will be distributed to shareholders of the combined fund and will be taxable to shareholders in the manner described in the immediately preceding sentence. Also, because the proposed merger will end the tax year of Putnam Global Energy Fund, it could accelerate distributions to shareholders from Putnam Global Energy Fund for its short tax year ending on the date of the merger. Those tax year-end distributions will be taxable and will include any capital gains resulting from portfolio turnover prior to the merger. Before consummating the proposed merger, Putnam Global Energy Fund will, and Putnam Global Natural Resources Fund may, declare a distribution to shareholders that, together with all previous distributions, will have the effect of distributing to shareholders all of its investment company taxable income (computed without regard to the deduction for dividends paid) and net capital gains, including those realized on the disposition of portfolio securities in connection with the proposed merger effected prior to the merger. These distributions will be taxable to shareholders. Furthermore, differences between the funds’ unrealized gains and losses and tax loss carryforwards, and tax rules limiting the use of certain of those losses to offset gains following the merger, may affect the timing and amount of future capital gain distributions paid to shareholders. Putnam Global Natural Resources Fund’s ability to carry forward its or Putnam Global Energy Fund’s pre-merger capital losses and to use them to offset future gains may be limited as a result of the merger. First, “pre-acquisition losses” of either Putnam Global Natural Resources Fund or Putnam Global Energy Fund (including capital loss carryforwards, net current-year capital losses, and unrealized losses that exceed certain thresholds) may become unavailable to offset gains of the combined fund. Second, one fund’s pre-acquisition losses cannot be used to offset unrealized gains in the other fund that are “built in” at the time of the merger and that exceed certain thresholds (“non-de minimis built-in gains”) for five tax years. Third, Putnam Global Energy Fund’s loss carryforwards, as limited under the previous two rules, are permitted to offset only that portion of the income of Putnam Global Natural Resources Fund for the taxable year of the merger that is equal to the portion of Putnam Global Natural Resources Fund’s taxable year that follows the date of the merger (prorated according to number of days). Therefore, in certain circumstances, shareholders of either fund may pay taxes sooner, or pay more taxes, than they would have had the merger not occurred. 29 In addition, the combined fund resulting from the merger will have tax attributes that reflect a blending of the tax attributes of Putnam Global Natural Resources Fund and Putnam Global Energy Fund at the time of the merger (including as affected by the rules described above). Therefore, the shareholders of each fund will receive a proportionate share of any “built-in” (unrealized) gains in the other fund’s assets, as well as, in the case of Putnam Global Energy Fund shareholders, any taxable gains realized by Putnam Global Natural Resources Fund but not distributed to its shareholders before the merger, when Putnam Global Natural Resources Fund eventually distributes those gains. As a result, shareholders of either fund may receive a greater amount of taxable distributions than they would have had the merger not occurred. Any pre-acquisition losses of Putnam Global Energy Fund (whether realized or unrealized) remaining after the operation of the limitation rules described above will become potentially available to offset capital gains realized after the merger and thus may reduce subsequent capital gain distributions to a broader group of shareholders than would have been the case absent the merger, such that the benefit of those losses to Putnam Global Energy Fund shareholders may be further reduced relative to what the benefit would have been had the merger not occurred. The amount of realized and unrealized gains and losses of each fund, as well as the size of each fund, at the time of the merger will determine the extent to which the funds’ respective losses, both realized and unrealized, will be available to reduce gains realized by the combined fund following the merger, and consequently the extent to which the combined fund may be required to distribute gains to its shareholders earlier than would have been the case absent the merger. Thus, the impact of the rules described above will depend on factors that are currently unknown, and this impact cannot be calculated precisely before the merger. The following paragraphs and tables provide a brief summary of the tax impacts, due to the above-described rules and the combination of the tax attributes of the two funds, of the merger had it occurred on September 30, 2016. The summary is based on the gain/loss characteristics of the funds as of September 30, 2016 and assumes that a hypothetical merger of the funds took place on that date. The gain/loss characteristics and net assets of each fund, and of the combined fund, on the actual date of the merger will differ, perhaps significantly, from those on September 30, 2016. For example, as a result of potential portfolio turnover of Putnam Global Energy Fund, that fund’s tax situation, and thus the actual tax impacts of the merger, could differ substantially from those described below. Because the tax impact of the merger depends on each fund’s relative tax situation at the time of the merger, which situation will be different, and perhaps significantly different, than the tax situation on September 30, 2016, the tax impacts of the merger will differ, perhaps significantly, from those described below. As of September 30, 2016, Putnam Global Energy Fund had realized losses (in the form of carryforwards and year-to-date (“YTD”) net realized losses) equal to about $16.6 million, or roughly 52.76% of its own NAV, and built-in gains equal to about $2.83 million, or roughly 9% of its own NAV, and Putnam Global Natural Resources Fund had realized losses (also in the form of carryforwards and YTD net realized losses) equal to about $116.52 million, or roughly 72.98% of its own NAV, and built-in gains equal to about $0.82 million, or roughly 0.52% of its own NAV. Had the merger occurred on September 30, 2016, the combined fund would have had losses (net of unrealized built-in gains) equal to approximately $117.22 million, or roughly 61.33% of the net assets of the combined fund. As of September 30, 2016, Putnam Global Natural Resources Fund thus had proportionately larger losses than Putnam Global Energy Fund. These losses would have been sufficient to offset any gains realized by the combined fund during the first four years following the merger. Thereafter, the sharing of those losses over a larger shareholder base as a result of the merger would have given rise to a very small potential tax cost to Putnam Global Natural Resources Fund shareholders who held their shares for five or more years following the merger. Putnam Global Energy Fund shareholders holding their shares for five or more years following the merger would also have potentially experienced a small tax cost as a result of the merger. Putnam Global Energy Fund’s $16.6 million of losses would have been subject to an annual 30 limitation of about $484,500 per year. Although Putnam Global Energy Fund’s shareholders would have shared in the proportionally larger losses of Putnam Global Natural Resources Fund following the merger, losses of Putnam Global Natural Resources Fund equal to almost $49 million (approximately 31% of that fund and approximately 26% of the combined fund) would have expired at the close of the second taxable year of the combined fund following the merger and would have become unavailable to offset losses of the combined fund realized thereafter. The combination of this expiration and the annual limitation imposed on Putnam Global Energy Fund’s losses would have caused Putnam Global Energy Fund shareholders holding their shares for five or more years following the merger to experience a small potential tax cost as a result of the merger. The rules limiting the ability of the combined fund to use pre-merger losses of one fund to offset built-in gains of the other fund for five years following the merger would technically have applied to both funds, but would likely not have had a significant practical effect. Summary Information (in $ Millions) Capital Loss Carryforwards, Net of (including) YTD Gain/(Loss) YTD Net or YTD Gain Net Current Net Capital Loss Realized of Capital Loss Unrealized Fund Net Assets Carryforwards Gain/(Loss) Carryforwards Gain/(Loss) Putnam Global $31.47 ($6.58) ($10.02) ($16.6) $2.83 Energy Fund Putnam Global $159.66 ($82.31) ($34.21) ($116.52) $0.82 Natural Resources Fund Putnam Global $191.12 ($120.88) $3.65 Natural Resources Fund (combined pro forma after merger and after Loss Limitation* * Showing merger of Putnam Global Energy Fund into Putnam Global Natural Resources Fund. The pro forma figures in this chart represent the position of each fund following a hypothetical merger on 9/30/2016. The amount shown as “Capital Loss Carryforwards, Net of (including) YTD Gain/(Loss) or YTD Gain Net of Capital Loss Carryforwards” represents the sum of the capital loss carryforwards, if any, and YTD realized gains/losses (the amounts that would be shown in the previous two columns) of the combined fund post-merger, after taking any Section 382 loss limitation and any expiration of losses as a result of the closing of Putnam Global Energy Fund’s taxable year into account; this amount may not be fully available to the combined fund in any given year because the tax laws limit the use of Putnam Global Natural Resources Fund’s and Putnam Global Energy Fund’s pre-merger losses to offset gains realized by the combined fund. This number does not take into account potential limitations under Section 381 of the Code, which could limit the use of pre-merger losses of Putnam Global Natural Resources Fund against post-merger current year gains of the combined fund in the year of the merger, and Section 384 of the Code, which prohibits the use of pre-merger losses of either fund to offset gains that were “built in” to the other fund at the time of the merger, if and when those gains are realized. Please note that the pro forma figures for post-merger losses may not be the sum of the pre-merger losses due to the limitations on the use of pre-merger losses and due to the potentially accelerated expiration of Putnam Global Energy Fund’s losses as a result of the merger. The tax principles described above are not expected to change. However, their application will change prior to the merger because of market developments and fluctuation, any pre-merger realignments or other sales of portfolio securities that might occur or that have already occurred, and shareholder activity in the funds, among other changes. This description of the federal income tax consequences of the 31 proposed merger is made without regard to the particular facts and circumstances of any shareholder, though it is applicable only to a situation when a fund’s shares are held in a taxable account. Shareholders are urged to consult their own tax advisors as to the specific consequences to them of the proposed merger, including the applicability and effect of state, local and other tax laws. Capitalization. The following table shows on an unaudited basis the capitalization of the funds as of August 31, 2016, and on a pro forma combined basis, giving effect to the proposed merger as of that date: Putnam Global Natural Resources Putnam Global Fund Natural Resources Pro Forma Pro Forma (Unaudited) Putnam Global Energy Fund Fund Adjustment Combined Net assets (in thousands)* Class A $14,365,944 $128,826,923 (65,242) $143,127,625 Class B $3,016,343 $4,492,893 (2,275) $7,506,961 Class C $7,001,881 $6,142,925 (3,111) $13,141,695 Class M $263,434 $2,270,928 (1,150) $2,533,212 Class R $1,676,733 $7,496,880 (3,797) $9,169,816 Class Y $4,035,464 $13,174,823 (6,672) $17,203,615 Total Shares outstanding (in thousands) † Class A 1,963,672 8,320,661 (1,035,806) 9,248,527 Class B 426,094 332,741 (202,705) 556,130 Class C 988,545 445,409 (480,855) 953,099 Class M 36,604 156,705 (18,426) 174,883 Class R 232,442 497,309 (121,215) 608,536 Class Y 546,417 841,611 (288,631) 1,099,397 Total Net asset value per share Class A $7.32 $15.48 $15.48 Class B $7.08 $13.50 $13.50 Class C $7.08 $13.79 $13.79 Class M $7.20 $14.49 $14.49 Class R $7.21 $15.07 $15.07 Class Y $7.39 $15.65 $15.65 * Pro forma combined net assets reflect the costs associated with the proposed merger, which are estimated to be [$306,864]. These fees and expenses, representing legal and accounting expenses, portfolio transfer taxes (if any), the costs of printing and mailing this prospectus/proxy statement or other similar expenses incurred in connection with the consummation of the proposed merger, will be allocated evenly between the two funds, except that proxy solicitation costs will be borne by Putnam Global Energy Fund. However, as a result of a contractual expense limitation, Putnam Management will bear all of the costs allocated to Putnam Global Energy Fund and [$65,159] of the costs allocated to Putnam Global Natural Resources Fund. Thus, an estimated [$224,617] will be paid by Putnam Management and [$82,247] will be paid by Putnam Global Natural Resources Fund. Of the total costs associated with the proposed merger, if not for the expense limitation, an estimated [$159,458] were to be paid by Putnam Global Energy Fund and an estimated [$147,406] were to be paid by Putnam Global Natural Resources Fund. 32 † Reflects the issuance of the following shares of Putnam Global Natural Resources Fund in a tax-free exchange for the net assets of Putnam Global Energy Fund as of August 31, 2016, less anticipated merger-related expenses: Class A: 927,866 Class B: 223,389 Class C: 507,690 Class M: 18,178 Class R: 111,227 Class Y: 257,786 Unaudited narrative pro forma financial information of the funds for the twelve month period ended August 31, 2016, is included in the Merger SAI. Because the Agreement provides that Putnam Global Natural Resources Fund will be the surviving fund following the proposed merger and because Putnam Global Natural Resources Fund’s investment objectives and policies will remain unchanged, the unaudited narrative pro forma financial information reflects the transfer of the assets and liabilities of Putnam Global Energy Fund to Putnam Global Natural Resources Fund as contemplated by the Agreement. The Trustees, including the Independent Trustees, unanimously recommend approval of the proposed merger. IV. Information about Voting and the Shareholder Meeting General. This prospectus/proxy statement is furnished in connection with the proposed merger of Putnam Global Energy Fund into Putnam Global Natural Resources Fund and the solicitation of proxies by and on behalf of the Trustees for use at the Meeting. The Meeting is to be held on [May 16], 2017, at [ ] Eastern Time, on the 8 th Floor of One Post Office Square, Boston, Massachusetts, or at such later time as is made necessary by adjournment. The Notice of the Meeting, the prospectus/proxy statement and the enclosed form of proxy are being mailed to shareholders on or about [March 16], 2017. As of [ ], 2017, Putnam Global Energy Fund had the following shares outstanding: Share Class Number of Shares Outstanding Class A Class B Class C Class M Class R Class Y Only shareholders of record on [February 28], 2017 (the “Record Date”) will be entitled to notice of and to vote at the Meeting. Each share is entitled to one vote, with fractional shares voting proportionally. 33 Required Vote. Proxies are being solicited from Putnam Global Energy Fund’s shareholders by its Trustees for the Meeting. Unless revoked, all valid proxies will be voted in accordance with the specification thereon or, in the absence of specifications, FOR approval of the proposed merger and the Agreement. The transactions contemplated by the Agreement will be consummated only if approved by a majority of the outstanding voting securities of Putnam Global Energy Fund, as defined in the 1940 Act. A vote of a majority of the outstanding voting securities of Putnam Global Energy Fund is defined in the 1940 Act as the affirmative vote of the lesser of (a) 67% or more of the voting securities of Putnam Global Energy Fund that are present or represented by proxy at the Meeting, if the holders of more than 50% of the outstanding voting securities of Putnam Global Energy Fund are present or represented by proxy at the Meeting; or (b) more than 50% of the outstanding voting securities of Putnam Global Energy Fund. Proxies from Putnam Global Natural Resources Fund’s shareholders are not being solicited because their approval or consent is not necessary for consummation of the proposed merger. Record Date, Quorum and Methods of Tabulation. Shareholders of record of Putnam Global Energy Fund at the close of business on the Record Date will be entitled to vote at the Meeting or any adjournment thereof. Shareholders of all classes vote together as a single class. The holders of 30% of the shares of Putnam Global Energy Fund outstanding at the close of business on the Record Date present in person or represented by proxy will constitute a quorum for the Meeting. Votes cast by proxy or in person at the meeting will be counted by persons appointed by Putnam Global Energy Fund as tellers for the Meeting. The tellers will count the total number of votes cast “for” approval of the proposal for purposes of determining whether sufficient affirmative votes have been cast. Shares represented by proxies that reflect abstentions and “broker non-votes” (i.e., shares held by brokers or nominees as to which (i) instructions have not been received from the beneficial owners or the persons entitled to vote and (ii) the broker or nominee does not have the discretionary voting power on a particular matter) will be counted as shares that are present and entitled to vote on the matter for purposes of determining the presence of a quorum. Abstentions and broker non-votes have the effect of a negative vote on the proposal. Treating broker non-votes as negative votes may result in the proposal not being approved, even though the votes cast in favor would have been sufficient to approve the proposal if some or all of the broker non-votes had been withheld. In certain circumstances in which a fund has received sufficient votes to approve a matter being recommended for approval by the fund’s Trustees, the fund may request that brokers and nominees, in their discretion, withhold or withdraw submission of broker non-votes to avoid the need for solicitation of additional votes in favor of the proposal. A fund may also request that selected brokers and nominees, in their discretion, submit broker non-votes, if doing so is necessary to obtain a quorum. The documents that authorize Putnam Fiduciary Trust Company or Putnam Investor Services to act as Trustee for certain individual retirement accounts (including traditional, Roth and SEP IRAs, 403(b)(7) accounts and Coverdell Education Savings Accounts) provide that if an account owner does not submit voting instructions for his or her shares, Putnam Fiduciary Trust Company or Putnam Investor Services will vote such shares in the same proportions as other shareholders with similar accounts have submitted voting instructions for their shares. Shareholders should be aware that this practice, known as “echo-voting,” may have the effect of increasing the likelihood that the proposal will be approved and that Putnam Fiduciary Trust Company or Putnam Investor Services, each of which is an affiliate of Putnam Management, may benefit indirectly from the approval, in accordance with the Trustees’ recommendation, of the proposal. Other Business. The Trustees know of no matters other than those described in this prospectus/proxy statement to be brought before the Meeting. If, however, any other matters properly come before the 34 Meeting, proxies will be voted on these matters in accordance with the judgment of the persons named in the enclosed proxy card(s). Share Ownership. Putnam Global Energy Fund At November 30, 2016, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y, of which they owned 1.57%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Assuming Completion of Percentage the Proposed Class Shareholder name and address owned Merger* PERSHING, LLC A 1 PERSHING PLZ 12.47% 1.34% JERSEY CITY NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS A 8.25% 0.89% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY NJ 07310-2010 CHARLES SCHWAB & CO INC CLEARING ACCOUNT A FOR THE EXCLUSIVE BENEFIT OF THEIR CUSTOMERS 6.83% 0.73% SAN FRANCISCO CA 94104-4151 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT A ATTN: LINDSAY O'TOOLE 5.11% 0.55% 4 SAN DIEGO CA 92121-3091 PERSHING, LLC B 1 PERSHING PLZ 17.93% 7.71% JERSEY CITY NJ 07399-0001 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT B ATTN: LINDSAY O'TOOLE 9.62% 4.14% 4 SAN DIEGO CA 92121-3091 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS B 8.80% 3.79% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY NJ 07310-2010 PERSHING, LLC C 1 PERSHING PLZ 38.10% 21.09% JERSEY CITY NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS C 9.93% 5.50% ATTN: MUTUAL FUNDS DEPT 4TH FL 35 JERSEY CITY NJ 07310-2010 WFCS, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF C CUSTOMER 9.12% 5.05% 2 SAINT LOUIS MO 63103-2523 CHARLES SCHWAB & CO INC CLEARING ACCOUNT C FOR THE EXCLUSIVE BENEFIT OF THEIR CUSTOMERS 8.52% 4.72% SAN FRANCISCO CA 94104-4151 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT M ATTN: LINDSAY O'TOOLE 21.79% 2.49% 4 SAN DIEGO CA 92121-3091 CHRISTINA U COLLINS IRA PLAN M 32 HIDDEN COVE DR 11.64% 1.33% CHURCHVILLE PA 18966-1531 PERSHING, LLC M 1 PERSHING PLZ 11.31% 1.29% JERSEY CITY NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS M 7.57% 0.87% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY NJ 07310-2010 JAMES C DICK SEP IRA PLAN M A/C JAMES C DICK 5.85% 0.67% 27 MARION SD 57043-5441 SPECIALTY EYECARE GROUP SEP IRA PLAN M A/C DAVID KADING 5.19% 0.59% 21 WOODINVILLE WA 98072-8377 SPECIALTY EYECARE GROUP SEP IRA PLAN M A/C KRISTI KADING 5.19% 0.59% 21 WOODINVILLE WA 98072-8377 KOREY J HOFER M ROTH IRA PLAN 5.03% 0.58% 44 MARION SD 57043-5459 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS R ATTN FUND ADMINISTRATION 52.31% 10.56% 4 JACKSONVILLE FL 32246-6484 CHARLES MCCOMB & LOWELL KAHN TTEE F HARTLAND BUILDING & RESTORATION COM R C/O FASCORE LLC 9.91% 2.00% 8# 2T2 GREENWOOD VLG CO 80111-5002 R CRAIG HEBRINK TTEE 9.32% 1.88% 36 COOP COUNTRY FARMERS ELEVATORS 401K C/O FASCORE LLC 8# 2T2 GREENWOOD VLG CO 80111-5002 ASCENSUS TRUST COMPANY FBO FINISH LINE TECHNOLOGIES INC 401K R 213029 5.78% 1.17% PO BOX 10758 FARGO ND 58106-0758 GREAT WEST TRUST COMPANY, LLC - Y THE PUTNAM RETIREMENT PLAN 45.85% 11.77% 8 GREENWOOD VILLAGE, CO 80111-5002 PERSHING, LLC Y 1 PERSHING PLZ 20.08% 5.16% JERSEY CITY NJ 07399-0001 WFCS, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF Y CUSTOMER 7.93% 2.04% 2 SAINT LOUIS MO 63103-2523 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS Y 7.59% 1.95% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY NJ 07310-2010 * Percentage owned assuming completion of the proposed merger on November 30, 2016. Putnam Global Natural Resources Fund At November 30, 2016, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y, of which they owned 2.47%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Assuming Completion of Percentage the Proposed Class Shareholder name and address owned Merger* PERSHING, LLC A 1 PERSHING PLZ 8.16% 7.28% JERSEY CITY NJ 07399-0001 PERSHING, LLC B 1 PERSHING PLZ 11.39% 6.50% JERSEY CITY NJ 07399-0001 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS B ATTN FUND ADMINISTRATION 10.43% 5.95% 4 JACKSONVILLE FL 32246-6484 MORGAN STANLEY SMITH BARNEY B HARBORSIDE FINANCIAL CENTER 6.65% 3.79% PLAZA 2, 3RD FLOOR JERSEY CITY NJ 07311 37 WFCS, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF B CUSTOMER 6.51% 3.71% 2 SAINT LOUIS MO 63103-2523 PERSHING, LLC C 1 PERSHING PLZ 11.43% 5.10% JERSEY CITY NJ 07399-0001 WFCS, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF C CUSTOMER 7.53% 3.36% 2 SAINT LOUIS MO 63103-2523 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS C ATTN FUND ADMINISTRATION 6.50% 2.90% 4 JACKSONVILLE FL 32246-6484 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS C 6.00% 2.68% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY NJ 07310-2010 MATRIX TRUST COMPANY CUST. FBO DELTA CONCRETE & INDUSTRIAL CONTRAC M 5.99% 5.31% SUITE 1300 DENVER CO 80202-3304 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS R ATTN FUND ADMINISTRATION 34.80% 27.49% 4 JACKSONVILLE FL 32246-6484 RELIANCE TRUST CO CUSTODIAN R FBO MASSMUTUAL OMNIBUS PLL/SMF 7.49% 5.91% P.O. BOX 48529 ATLANTA GA 30362-1529 GREAT-WEST TRUST COMPANY, LLC - Y THE PUTNAM RETIREMENT PLAN 31.99% 23.78% 8 GREENWOOD VILLAGE, CO 80111-5002 WFCS, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF Y CUSTOMER 25.42% 18.90% 2 SAINT LOUIS MO 63103-2523 MORGAN STANLEY SMITH BARNEY Y HARBORSIDE FINANCIAL CENTER 7.80% 5.80% PLAZA 2, 3RD FLOOR JERSEY CITY NJ 07311 MERRILL LYNCH FOR THE SOLE BENEFIT OF ITS CUSTOMERS Y ATTN FUND ADMINISTRATION 5.33% 3.96% 4 JACKSONVILLE FL 32246-6484 * Percentage owned assuming completion of the proposed merger on November 30, 2016. 38 Solicitation of Proxies. In addition to soliciting proxies by mail, the Trustees of The Putnam Funds and employees of Putnam Management and Putnam Investor Services, as well as their agents, may solicit proxies in person or by telephone. Putnam Global Energy Fund may arrange to have a proxy solicitation firm call you to record your voting instructions by telephone. The procedures for voting proxies by telephone are designed to authenticate shareholders’ identities, to allow them to authorize the voting of their shares in accordance with their instructions, and to confirm that their instructions have been properly recorded. Shareholders would be called at the phone number Putnam Management or Putnam Investor Services has in its records for their accounts (or that Putnam Management or Putnam Investor Services obtains from agents acting on behalf of financial intermediaries, in the case of shares held in street name through a bank, broker or other financial intermediary) and would be given an opportunity to authenticate their identities and to authorize the proxies to vote their shares at the Meeting in accordance with their instructions. To ensure that shareholders’ instructions have been recorded correctly, they will also receive a confirmation of their instructions in the mail. A special toll-free number will be available in case the information contained in the confirmation is incorrect. Putnam Global Energy Fund has been advised by counsel that these procedures are consistent with the requirements of applicable law. If these procedures were subject to a successful legal challenge, such votes would not be counted at the Meeting. Putnam Global Energy Fund is unaware of any such challenge at this time. Shareholders of Putnam Global Energy Fund also have the opportunity to submit their voting instructions over the Internet by using a program provided by a third-party vendor hired by Putnam Management or by automated telephone service. The giving of a proxy will not affect your right to vote in person should you decide to attend the Meeting. To vote online using the Internet, please access the Internet address listed on the proxy card and follow the instructions on the Internet site. To record your voting instructions using the automated telephone service, use the toll-free number listed on your proxy card. The Internet and telephone voting procedures are designed to authenticate shareholder identities, to allow shareholders to give their voting instructions, and to confirm that shareholders’ instructions have been recorded properly. Putnam Global Energy Fund generally maintains confidentiality in the voting of proxies. Consistent with this policy, your fund may solicit proxies from shareholders who have not voted their shares or who have abstained from voting, including brokers and nominees. Expense of the Solicitation. For managing the proxy campaign, [ ] will receive a fee plus reimbursement for out-of-pocket expenses. [ ] will also receive fees in connection with assembling, mailing and transmitting the notice of meeting, proxy statement and related materials on behalf of Putnam Global Energy Fund, tabulating those votes that are received, and any solicitation of additional votes. While the fees received by [ ] will vary based on the level of additional solicitation necessary to achieve quorum and shareholder approval, the fees paid to [ ] are estimated to be approximately $[12,052]. In addition, banks, brokers, or other financial intermediaries holding shares as nominees will be reimbursed, upon request, for their reasonable expenses in sending solicitation materials to the principals of the accounts and tabulating those instructions that are received. After reimbursement of these expenses, it is estimated that Putnam Global Energy Fund would incur total costs of $[ ] in connection with the proxy campaign. Other costs associated with the proxy campaign include the expenses of the preparation, printing and delivery of proxy materials. Putnam Global Energy Fund has retained [ ] to aid in the solicitation of instructions for nominee and registered accounts, for a fee not to exceed $[ ] plus reasonable out-of-pocket expenses. The expenses of the preparation of proxy statements and related materials were to be borne by Putnam Global Energy Fund, but Putnam Management will bear all of the costs allocated to Putnam Global Energy Fund as a result of a contractual expense limitation. Revocation of Proxies. Giving your proxy, whether by returning the proxy card(s) or providing voting instructions over the Internet or by telephone, does not affect your right to attend the Meeting and vote in 39 person. Proxies, including proxies given by telephone or over the Internet, may be revoked at any time before they are voted (i) by a written revocation received by the Clerk of Putnam Global Energy Fund, (ii) by properly executing and submitting a later-dated proxy, (iii) by recording later-dated voting instructions by telephone or via the Internet, or (iv) by attending the Meeting and voting in person. If your shares are held in street name through a bank, broker or other financial intermediary, please check your voting instruction form or contact your bank, broker or other financial intermediary for instructions on how to change or revoke your vote. Adjournment . To the extent permitted by your fund’s Amended and Restated Agreement and Declaration of Trust and Amended and Restated Bylaws, any meeting of shareholders may, by action of the chair of the meeting, be adjourned from time to time without notice (other than announcement at the meeting at which the adjournment is taken) with respect to one or more matters to be considered at the meeting to a designated date (which may be more than 120 days after the date initially set for the meeting), time and place, whether or not a quorum is present with respect to such matter. Upon motion of the chair of the meeting, the question of adjournment may be submitted to a vote of the shareholders, and in that case, any adjournment with respect to one or more matters must be approved by the vote of holders of a majority of the shares present and entitled to vote with respect to the matter or matters to be adjourned and, if approved, the adjournment shall take place without further notice (other than announcement at the meeting at which the adjournment is taken). If the quorum required for the Meeting has not been met, the persons named as proxies intend to propose adjournment of the meeting and to vote all shares that they are entitled to vote in favor of such adjournment. If the quorum required for the Meeting has been met, but sufficient votes in accordance with the Trustees’ recommendation are not received by the time scheduled for the meeting, the persons named as proxies may also propose adjournment of the meeting in order to permit solicitation of additional proxies. The persons named as proxies will vote in favor of adjournment those proxies that they are entitled to vote in accordance with the Trustees’ recommendation. They will vote against adjournment those proxies required to be voted contrary to the Trustees’ recommendation. Unless a proxy is otherwise limited in this regard, any shares present and entitled to vote at a meeting, including shares that are represented by broker non-votes, may, at the discretion of the proxies named therein, be voted in favor of such an adjournment. Adjournments of the Meeting may be proposed for a reasonable period or periods to permit further solicitation of proxies. Due to the expense limitation referenced above, Putnam Management will bear the costs of any additional solicitation and of any adjourned session. Duplicate mailings. As permitted by SEC rules, Putnam Management’s policy is to send a single copy of the prospectus/proxy statement to shareholders who share the same last name and address, unless a shareholder previously has requested otherwise. Separate proxy cards will be included with the prospectus/proxy statement for each account registered at that address. If you would prefer to receive your own copy of the prospectus/proxy statement, please contact Putnam Investor Services by phone at 1-800-225-1581 or by mail at P.O. Box 8383, Boston, MA 02266-8383. Financial information. Your fund’s Clerk will furnish to you, upon request and without charge, a copy of the fund’s annual report for its most recent fiscal year, and a copy of its semiannual report for any subsequent semiannual period. You may direct these requests to Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383 or by phone at 1-800-225-1581. You may also access copies of these reports by visiting Putnam’s website at www.putnam.com/individual. The Trustees, including the Independent Trustees, have carefully reviewed the terms of the proposed merger and unanimously recommend that shareholders of Putnam Global Energy Fund approve the proposed merger. 40 V. Additional Information about Putnam Global Natural Resources Fund References to the “fund” in this section refer to Putnam Global Natural Resources Fund. Purchase and sale of fund shares You can open an account, purchase and/or sell fund shares, or exchange them for shares of another Putnam fund by contacting your financial advisor or by calling Putnam Investor Services at 1-800-225-1581. When opening an account, you must complete and mail a Putnam account application, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. The minimum initial investment of $500 is currently waived, although Putnam reserves the right to reject initial investments under $500 at its discretion. There is no minimum for subsequent investments. You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange (NYSE) is open. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. Tax Information The fund’s distributions will be taxed as ordinary income or capital gains unless you hold the shares through a tax-advantaged arrangement, in which case you will generally be taxed only upon withdrawal of monies from the arrangement. Who oversees and manages the fund? The fund’s Trustees. As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds’ Board of Trustees oversees the general conduct of the fund’s business and represents the interests of the Putnam fund shareholders. At least 75% of the members of the Putnam Funds’ Board of Trustees are independent, which means they are not officers of the fund or affiliated with Putnam Investment Management, LLC (Putnam Management). The Trustees periodically review the fund’s investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services, as well as the overall level of the fund’s operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the fund’s Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 The fund’s investment manager. The Trustees have retained Putnam Management, which has managed mutual funds since 1937, to be the fund’s investment manager, responsible for making investment decisions for the fund and managing the fund’s other affairs and business. 41 The basis for the Trustees’ approval of the fund’s management contract and the sub-management and sub-advisory contracts described below is discussed in the fund’s annual report to shareholders dated August 31, 2016. The fund pays a monthly management fee to Putnam Management. The fee is calculated by applying a rate to the fund’s average net assets for the month. The rate is based on the monthly average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets), and generally declines as the aggregate net assets increase. The fund paid Putnam Management a management fee (after any applicable waivers) of 0.62% of average net assets for the fund’s last fiscal year. Putnam Management’s address is One Post Office Square, Boston, MA 02109. Putnam Management has retained its affiliate Putnam Investments Limited (PIL) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management. PIL is not currently managing any fund assets. If PIL were to manage any fund assets, Putnam Management (and not the fund) would pay a quarterly sub-management fee to PIL for its services at the annual rate of 0.35% of the average net asset value (NAV) of any fund assets managed by PIL. PIL, which provides a full range of international investment advisory services to institutional clients, is located at Cassini House, 57–59 St James’s Street, London, England, SW1A 1LD. Putnam Management and PIL have retained their affiliate The Putnam Advisory Company, LLC (PAC) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management or PIL, as applicable. PAC is not currently managing any fund assets. If PAC were to manage any fund assets, Putnam Management or PIL, as applicable (and not the fund), would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average NAV of any fund assets managed by PAC. PAC, which provides financial services to institutions and individuals through separately-managed accounts and pooled investment vehicles, has its headquarters at One Post Office Square, Boston, MA 02109, with additional investment management personnel located in Singapore. Pursuant to these arrangements, Putnam investment professionals who are based in foreign jurisdictions may serve as portfolio managers of the fund or provide other investment services, consistent with local regulations. Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the fund’s portfolio. Portfolio manager Joined fund Employer Positions over past five years Putnam Management Analyst 2012 – Present Christopher Eitzmann 2012 Raptor Capital Management Equity Research Analyst 2009-2012 Putnam Management Analyst September 2014 – Present Ryan Kauppila 2014 Citigroup Equity Analyst 2011 – September 2014 Nomura International Equity Research Analyst 2008 – 2011 42 The fund’s SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. Portfolio holdings. The SAI includes a description of the fund’s policies with respect to the disclosure of its portfolio holdings. For more specific information on the fund’s portfolio, you may visit the Putnam Investments website, putnam.com/individual, where the fund’s top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until the fund files a Form N-CSR or N-Q with the SEC for the period that includes the date of the information, after which such information can be found on the SEC’s website at http://www.sec.gov. How does the fund price its shares? The price of the fund’s shares is based on its NAV. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the scheduled close of regular trading on the NYSE each day the exchange is open. The fund values its investments for which market quotations are readily available at market value. It values all other investments and assets at their fair value, which may differ from recent market prices. For example, the fund may value a stock at its fair value when the relevant exchange closes early or trading in the stock is suspended. It may also value a stock at fair value if recent transactions in the stock have been very limited or if, in the case of a security traded on a market that closes before the NYSE closes, material information about the issuer becomes available after the close of the relevant market. The fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates, which are generally determined as of 4:00 p.m. Eastern Time each day the NYSE is open. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect the fund’s NAV. Because foreign markets may be open at different times than the NYSE, the value of the fund’s shares may change on days when shareholders are not able to buy or sell them. Many securities markets and exchanges outside the U.S. close before the close of the NYSE and, therefore, the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the NYSE. As a result, the fund has adopted fair value pricing procedures, which, among other things, require the fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold. Although the threshold may be revised from time to time and the number of days on which fair value prices will be used will depend on market activity, it is possible that fair value prices will be used by a fund to a significant extent. As noted above, the value determined for an investment using the fund’s fair value pricing procedures may differ from recent market prices for the investment. The fund’s most recent NAV is available on Putnam Investments’ website at putnam.com/individual or by contacting Putnam Investor Services at 1-800-225-1581. How do I buy fund shares? Opening an account You can open a fund account and purchase class A, B, C, M (and T as of [March 1, 2017]) shares by contacting your financial representative or Putnam Investor Services at 1-800-225-1581 and obtaining a Putnam account application. The completed application, along with a check made payable to the fund, must then be returned to Putnam Investor Services at the following address: Putnam Investor Services 43 P.O. Box 8383 Boston, MA 02266-8383 You can open a fund account with as little as $500. The minimum investment is waived if you make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account. Although Putnam is currently waiving the minimum, it reserves the right to reject initial investments under the minimum at its discretion. The fund sells its shares at the offering price, which is the NAV plus any applicable sales charge (class A, class M, and, as of [March 1, 2017], class T shares only). Your financial representative or Putnam Investor Services generally must receive your completed buy order before the close of regular trading on the NYSE for your shares to be bought at that day’s offering price. If you participate in an employer-sponsored retirement plan that offers the fund, please consult your employer for information on how to purchase shares of the fund through the plan, including any restrictions or limitations that may apply. Mutual funds must obtain and verify information that identifies investors opening new accounts. If the fund is unable to collect the required information, Putnam Investor Services may not be able to open your account. Investors must provide their full name, residential or business address, Social Security or tax identification number, and date of birth. Entities, such as trusts, estates, corporations and partnerships, must also provide additional documentation. Putnam Investor Services may share identifying information with third parties for the purpose of verification. If Putnam Investor Services cannot verify identifying information after opening your account, the fund reserves the right to close your account at the then-current NAV, which may be more or less than your original investment, net of any applicable sales charges. Also, the fund may periodically close to new purchases of shares or refuse any order to buy shares if the fund determines that doing so would be in the best interests of the fund and its shareholders. Purchasing additional shares Once you have an existing account, you can make additional investments at any time in any amount in the following ways: • Through a financial representative. Your representative will be responsible for furnishing all necessary documents to Putnam Investor Services and may charge you for his or her services. • Through Putnam’s Systematic Investing Program. You can make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account. • Via the Internet or phone. If you have an existing Putnam fund account and you have completed and returned an Electronic Investment Authorization Form, you can buy additional shares online at putnam.com or by calling Putnam Investor Services at 1-800-225-1581. • By mail. You may also request a book of investment stubs for your account. Complete an investment stub and write a check for the amount you wish to invest, payable to the fund. Return the check and investment stub to Putnam Investor Services. • By wire transfer. You may buy fund shares by bank wire transfer of same-day funds. Please call Putnam Investor Services at 1-800-225-1581 for wiring instructions. Any commercial bank can transfer same-day funds by wire. The fund will normally accept wired funds for investment on the day received if they are received by the fund’s designated bank before the close of regular trading on the NYSE. Your bank may charge you for wiring same-day funds. Although the fund’s designated bank does not currently charge you for receiving same-day funds, it reserves the right to charge for this service. You cannot buy shares for employer-sponsored retirement plans by wire transfer. 44 Which class of shares is best for me? The fund’s prospectus offers you four classes of fund shares: A, B, C, and M. Employer-sponsored retirement plans may also choose class R shares, and certain investors described below may also choose class Y shares. Class T shares will be offered as of [March 1, 2017]. Each share class represents investments in the same portfolio of securities, but each class has its own sales charge and expense structure, as illustrated in the Fund summaries - Fees and expenses section, allowing you and your financial representative to choose the class that best suits your investment needs. When you purchase shares of a fund, you must choose a share class. Deciding which share class best suits your situation depends on a number of factors that you should discuss with your financial representative, including: • How long you expect to hold your investment. Class B shares charge a contingent deferred sales charge (CDSC) on redemptions that is phased out over the first six years; class C shares charge a CDSC on redemptions in the first year. • How much you intend to invest. While investments of less than $100,000 can be made in any share class, classes A and M offer sales charge discounts starting at $50,000. Class T shares will offer sales charge discounts starting at investments of $250,000. • Total expenses associated with each share class. Each share class offers a different combination of up-front and ongoing expenses. Generally, the lower the up-front sales charge, the greater the ongoing expenses. Here is a summary of the differences among the classes of shares Class A shares • Initial sales charge of up to 5.75% • Lower sales charges available for investments of $50,000 or more • No deferred sales charge (except that a deferred sales charge of 1.00% may be imposed on certain redemptions of shares bought without an initial sales charge) • Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees • Potential for higher initial sales charge than class T shares; however, right of accumulation and statement of intention discounts (described in this prospectus/proxy statement) are not applicable to class T shares. Class B shares • No initial sales charge; your entire investment goes to work immediately • Deferred sales charge of up to 5.00% if shares are sold within six years of purchase • Higher annual expenses, and lower dividends, than class A, M or T shares because of higher 12b-1 fees • Convert automatically to class A shares after eight years, thereby reducing future 12b-1 fees • Orders for class B shares of one or more Putnam funds will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $100,000 or more. Investors considering cumulative purchases of $100,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class C shares • No initial sales charge; your entire investment goes to work immediately • Deferred sales charge of 1.00% if shares are sold within one year of purchase • Higher annual expenses, and lower dividends, than class A, M or T shares because of higher 12b-1 fees 45 • No conversion to class A shares, so no reduction in future 12b-1 fees • Orders for class C shares of one or more Putnam funds, other than class C shares sold to employer-sponsored retirement plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class M shares • Initial sales charge of up to 3.50% • Lower sales charges available for investments of $50,000 or more • No deferred sales charge • Lower annual expenses, and higher dividends, than class B or C shares because of lower 12b-1 fees • Higher annual expenses, and lower dividends, than class A or T shares because of higher 12b-1 fees • No conversion to class A shares, so no reduction in future 12b-1 fees • Orders for class M shares of one or more Putnam funds, other than class M shares sold to employer-sponsored retirement plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class R shares (available only to employer-sponsored retirement plans) • No initial sales charge; your entire investment goes to work immediately • No deferred sales charge • Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees • Higher annual expenses, and lower dividends, than class A or T shares because of higher 12b-1 fees • No conversion to class A shares, so no reduction in future 12b-1 fees. Class T shares • Initial sales charge of up to 2.50% • Lower sales charges available for investments of $250,000 or more • No deferred sales charge • Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees • Potential for lower initial sales charge than class A shares, however, right of accumulation and statement of intention discounts (described in this prospectus/proxy statement) are not applicable to class T shares. Class Y shares (available only to investors listed below) • The following investors may purchase class Y shares if approved by Putnam: - employer-sponsored retirement plans that are clients of third-party administrators (including affiliates of Putnam) that have entered into agreements with Putnam and offer institutional share class pricing (no sales charge or 12b-1 fee); 46 - bank trust departments and trust companies that have entered into agreements with Putnam and offer institutional share class pricing to their clients; - corporate IRAs administered by Putnam, if another retirement plan of the sponsor is eligible to purchase class Y shares; - college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code; - other Putnam funds and Putnam investment products; - investors purchasing shares through an asset-based fee program that regularly offers institutional share classes and that is sponsored by a registered broker-dealer or other financial institution; - clients of a financial representative who are charged a fee for consulting or similar services; - corporations, endowments and foundations that have entered into an arrangement with Putnam; - fee-paying clients of a registered investment advisor (RIA) who initially invests for clients an aggregate of at least $100,000 in Putnam funds; - investment companies (whether registered or private), both affiliated and unaffiliated with Putnam; - current and retired Putnam employees and their immediate family members (including an employee’s spouse, domestic partner, fiancé(e), or other family members who are living in the same household) as well as, in each case, Putnam-offered health savings accounts, individual retirement accounts (IRAs), and other similar tax-advantaged plans solely owned by the foregoing individuals; current and retired directors of Putnam Investments, LLC; current and retired Great-West Life & Annuity Insurance Company employees; and current and retired Trustees of the fund. Upon the departure of any member of this group of individuals from Putnam, Great-West Life & Annuity Insurance Company, or the fund’s Board of Trustees, the member’s class Y shares convert automatically to class A shares, unless the member’s departure is a retirement, as determined by Putnam in its discretion for employees and directors of Putnam and employees of Great-West Life & Annuity Insurance Company and by the Board of Trustees in its discretion for Trustees; provided that conversion will not take place with respect to class Y shares held by former Putnam employees and their immediate family members in health savings accounts where it is not operationally practicable due to platform or other limitations; and - personal and family member IRAs of registered representatives and other employees of broker-dealers and other financial institutions having a sales agreement with Putnam Retail Management, if (1) the registered representative or other employee is the broker of record or financial representative for the account, (2) the broker-dealer or other financial institution’s policies prohibit the use of class A shares or other classes of fund shares that pay 12b-1 fees in such accounts to avoid potential prohibited transactions under Internal Revenue Service rules due to the account owners’ status as “disqualified persons” under those rules, and (3) the broker-dealer or other financial institution has an agreement with Putnam Retail Management related to the use of class Y shares in these accounts. Trust companies or bank trust departments that purchased class Y shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for class Y shares of other Putnam funds. Defined contribution plans (including corporate IRAs) that purchased class Y shares under prior eligibility criteria may continue to purchase class Y shares. • No initial sales charge; your entire investment goes to work immediately • No deferred sales charge • Lower annual expenses, and higher dividends, than class A, B, C, M, R or T shares because of no 12b-1 fees. 47 Initial sales charges for class A and M shares Class A sales charge as a Class M sales charge as a percentage of*: percentage of*: Amount of purchase at Net amount Offering Net amount Offering offering price ($) invested price** invested price** Under 50,000 6.10% 5.75% 3.63% 3.50% 50,000 but under 100,000 4.71 4.50 2.56 2.50 100,000 but under 250,000 3.63 3.50 1.52 1.50 250,000 but under 500,000 2.56 2.50 1.01 1.00 500,000 but under 1,000,000 2.04 2.00 1.01 1.00 1,000,000 and above NONE NONE N/A*** N/A*** * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. ** Offering price includes sales charge. *** The fund will not accept purchase orders for class M shares (other than by employer-sponsored retirement plans) where the total of the current purchase, plus existing account balances that are eligible to be linked under a right of accumulation (as described below) is $1 million or more. Initial sales charges for class T shares Class T sales charge as a percentage of*: Amount of purchase at offering price Net amount Offering (Transaction level) ($) invested price** Under 249,000 [ ]% 2.50% 250,000 but under 499,999 [ ] 2.00 500,000 but under 999,999 [ ] 1.50 1,000,000 and above [ ] 1.00 * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. ** Offering price includes sales charge. Reducing your class A or class M sales charge The fund offers two principal ways for you to qualify for discounts on initial sales charges on class A and class M shares, often referred to as "breakpoint discounts": Right of accumulation. You can add the amount of your current purchases of class A or class M shares of the fund and other Putnam funds to the value of your existing accounts in the fund and other Putnam funds. Individuals can also include purchases by, and accounts owned by, their spouse and minor children, including accounts established through different financial representatives. For your current purchases, you will pay the initial sales charge applicable to the total value of the linked accounts and 48 purchases, which may be lower than the sales charge otherwise applicable to each of your current purchases. Shares of Putnam money market funds, other than money market fund shares acquired by exchange from other Putnam funds, are not included for purposes of the right of accumulation. To calculate the total value of your existing accounts and any linked accounts, the fund will use the higher of (a) the current maximum public offering price of those shares or (b) if you purchased the shares after December 31, 2007, the initial value of the total purchases, or, if you held the shares on December 31, 2007, the market value at maximum public offering price on that date, in either case, less the market value on the applicable redemption date of any of those shares that you have redeemed. Statement of intention. A statement of intention is a document in which you agree to make purchases of class A or class M shares in a specified amount within a period of 13 months. For each purchase you make under the statement of intention, you will pay the initial sales charge applicable to the total amount you have agreed to purchase. While a statement of intention is not a binding obligation on you, if you do not purchase the full amount of shares within 13 months, the fund will redeem shares from your account in an amount equal to the difference between the higher initial sales charge you would have paid in the absence of the statement of intention and the initial sales charge you actually paid. Account types that may be linked with each other to obtain breakpoint discounts using the methods described above include: •Individual accounts •Joint accounts •Accounts established as part of a retirement plan and IRA accounts (some restrictions may apply) •Shares of Putnam funds owned through accounts in the name of your dealer or other financial intermediary (with documentation identifying beneficial ownership of shares) •Accounts held as part of a Section 529 college savings plan managed by Putnam Management (some restrictions may apply). In order to obtain a breakpoint discount, you should inform your financial representative at the time you purchase shares of the existence of other accounts or purchases that are eligible to be linked for the purpose of calculating the initial sales charge. The fund or your financial representative may ask you for records or other information about other shares held in your accounts and linked accounts, including accounts opened with a different financial representative. Restrictions may apply to certain accounts and transactions. Further details about breakpoint discounts can be found on Putnam Investments’ website at putnam.com/individual by selecting Mutual Funds, then Pricing and performance, and then About fund costs, and in the fund’s SAI. Additional reductions and waivers of sales charges. In addition to the breakpoint discount methods described above for class A and class M shares, the fund may sell the classes of shares specified below without a sales charge or CDSC under the circumstances described below. The sales charge and CDSC waiver categories described below do not apply to customers purchasing shares of the fund through any of the financial intermediaries specified in Appendix B (each, a “Specified Intermediary”). Different financial intermediaries may impose different sales charges. Please refer to Appendix B for the sales charge or CDSC waivers that are applicable to each Specified Intermediary. Class A and class M shares The fund may sell class A and class M shares without a sales charge under the following circumstances: (i) to current and former Trustees of the fund, their family members, business and personal associates; current and former employees of Putnam Management and certain current and former corporate affiliates, 49 their family members, business and personal associates; employer-sponsored retirement plans for the foregoing; and partnerships, trusts or other entities in which any of the foregoing has a substantial interest; (ii) to clients of administrators or other service providers of employer-sponsored retirement plans which have entered into agreements with Putnam Retail Management or Putnam Investor Services, Inc. or an affiliate (for purposes of this waiver, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs) (not applicable to tax-exempt funds); (iii) to registered representatives and other employees of broker-dealers having sales agreements with Putnam Retail Management; employees of financial institutions having sales agreements with Putnam Retail Management or otherwise having an arrangement with any such broker-dealer or financial institution with respect to sales of fund shares; and their immediate family members (spouses and children under age 21, including stepchildren and adopted children); (iv) to a trust department of any financial institution purchasing shares of the fund in its capacity as trustee of any trust (other than a tax-qualified retirement plan trust), through an arrangement approved by Putnam Retail Management, if the value of the shares of the fund and other Putnam funds purchased or held by all such trusts exceeds $1 million in the aggregate; (v) to clients of (i) broker-dealers, financial institutions, financial intermediaries or registered investment advisors that are approved by Putnam Retail Management and charge a fee for advisory or investment services or (ii) broker-dealers, financial institutions, or financial intermediaries that have entered into an agreement with Putnam Retail Management to offer shares through a fund “supermarket” or retail self directed brokerage account with or without the imposition of a transaction fee; (vi) to college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code of 1986, as amended (the “Code”); and (vii) to Shareholders reinvesting the proceeds from a Putnam Corporate IRA Plan distribution into a nonretirement plan account. Class B and class C shares A CDSC is waived in the event of a redemption under the following circumstances: (i) A withdrawal from a Systematic Withdrawal Plan (“SWP”) of up to 12% of the net asset value of the account (calculated as set forth in the SAI); (ii) a redemption of shares that are no longer subject to the CDSC holding period therefor; (iii) a redemption of shares that were issued upon the reinvestment of distributions by the fund; (iv) a redemption of shares that were exchanged for shares of another Putnam fund, provided that the shares acquired in such exchange or subsequent exchanges (including shares of a Putnam money market fund or Putnam Short Duration Income Fund) will continue to remain subject to the CDSC, if applicable, until the applicable holding period expires; (v) in the case of individual, joint or Uniform Transfers to Minors Act accounts, in the event of death or post-purchase disability of a shareholder, for the purpose of paying benefits pursuant to tax-qualified retirement plans ("Benefit Payments"), or, in the case of living trust accounts, in the event of the death or post-purchase disability of the settlor of the trust. Class T shares 50 The fund may sell class T shares without a sales charge under the following circumstances: (i) upon reinvestment of distributions by the fund; and (ii) upon exchange of shares of other classes of the fund. The methods of reducing the sales charge through the right of accumulation and the statement of intention described above with respect to class A and M shares do not apply to class T shares. Additional information about reductions and waivers of sales charges, including deferred sales charges, is included in the SAI. You may consult your financial representative or Putnam Retail Management for assistance. How do I sell or exchange fund shares? You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the NYSE is open, either through your financial representative or directly to the fund. If you redeem your shares shortly after purchasing them, your redemption payment for the shares may be delayed until the fund collects the purchase price of the shares, which may be up to 10 calendar days after the purchase date. Regarding exchanges, not all Putnam funds offer all classes of shares or may be open to new investors. If you exchange shares otherwise subject to a deferred sales charge, the transaction will not be subject to the deferred sales charge. When you redeem the shares acquired through the exchange, however, the redemption may be subject to the deferred sales charge, depending upon when and from which fund you originally purchased the shares. The deferred sales charge will be computed using the schedule of any fund into or from which you have exchanged your shares that would result in your paying the highest deferred sales charge applicable to your class of shares. For purposes of computing the deferred sales charge, the length of time you have owned your shares will be measured from the date of original purchase, unless you originally purchased the shares from another Putnam fund that does not directly charge a deferred sales charge, in which case the length of time you have owned your shares will be measured from the date you exchange those shares for shares of another Putnam fund that does charge a deferred sales charge, and will not be affected by any subsequent exchanges among funds. Selling or exchanging shares through your financial representative. Your representative must receive your request in proper form before the close of regular trading on the NYSE for you to receive that day’s NAV, less any applicable deferred sales charge. Your representative will be responsible for furnishing all necessary documents to Putnam Investor Services on a timely basis and may charge you for his or her services. Selling or exchanging shares directly with the fund. Putnam Investor Services must receive your request in proper form before the close of regular trading on the NYSE in order to receive that day’s NAV, less any applicable deferred sales charge. By mail. Send a letter of instruction signed by all registered owners or their legal representatives to Putnam Investor Services. If you have certificates for the shares you want to sell or exchange, you must return them unendorsed with your letter of instruction. By telephone. You may use Putnam’s telephone redemption privilege to redeem shares valued at less than $100,000 unless you have notified Putnam Investor Services of an address change within the preceding 15 days, in which case other requirements may apply. Unless you indicate otherwise on the account application, Putnam Investor Services will be authorized to accept redemption instructions received by telephone. A telephone exchange privilege is currently available for amounts up to $500,000. Sale or exchange of shares by telephone is not permitted if there are certificates for your shares. The telephone redemption and exchange privileges may be modified or terminated without notice. 51 Via the Internet. You may also exchange shares via the Internet at putnam.com/individual. Shares held through your employer’s retirement plan. For information on how to sell or exchange shares of the fund that were purchased through your employer’s retirement plan, including any restrictions and charges that the plan may impose, please consult your employer. Additional requirements. In certain situations, for example, if you sell shares with a value of $100,000 or more, the signatures of all registered owners or their legal representatives must be guaranteed by a bank, broker-dealer or certain other financial institutions. In addition, Putnam Investor Services usually requires additional documents for the sale of shares by a corporation, partnership, agent or fiduciary, or surviving joint owner. For more information concerning Putnam’s signature guarantee and documentation requirements, contact Putnam Investor Services. The fund also reserves the right to revise or terminate the exchange privilege, limit the amount or number of exchanges or reject any exchange. The fund into which you would like to exchange may also reject your exchange. These actions may apply to all shareholders or only to those shareholders whose exchanges Putnam Management determines are likely to have a negative effect on the fund or other Putnam funds. Consult Putnam Investor Services before requesting an exchange. Ask your financial representative or Putnam Investor Services for prospectuses of other Putnam funds. Some Putnam funds are not available in all states. Deferred sales charges for class B, class C and certain class A shares If you sell (redeem) class B shares within six years of purchase, you will generally pay a deferred sales charge according to the following schedule: Year after purchase 1 2 3 4 5 6 7+ Charge 5% 4% 3% 3% 2% 1% 0% A deferred sales charge of 1.00% will apply to class C shares if redeemed within one year of purchase. Class A shares that are part of a purchase of $1 million or more (other than by an employer-sponsored retirement plan) will be subject to a 1.00% deferred sales charge if redeemed within nine months of purchase. Deferred sales charges will be based on the lower of the shares’ cost and current NAV. Shares not subject to any charge will be redeemed first, followed by shares held longest. You may sell shares acquired by reinvestment of distributions without a charge at any time. Payment information. The fund generally sends you payment for your shares the business day after your request is received. Under unusual circumstances, the fund may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. You will not receive interest on uncashed redemption checks. Redemption proceeds may be paid in securities or other property rather than in cash. Redemption by the fund. If you own fewer shares than the minimum set by the Trustees (presently 20 shares), the fund may redeem your shares without your permission and send you the proceeds after providing you with at least 60 days’ notice to attain the minimum. To the extent permitted by applicable law, the fund may also redeem shares if you own more than a maximum amount set by the Trustees. There is presently no maximum, but the Trustees could set a maximum that would apply to both present and future shareholders. 52 Policy on excessive short-term trading • Risks of excessive short-term trading . Excessive short-term trading activity may reduce the fund’s performance and harm all fund shareholders by interfering with portfolio management, increasing the fund’s expenses and diluting the fund’s NAV. Depending on the size and frequency of short-term trades in the fund’s shares, the fund may experience increased cash volatility, which could require the fund to maintain undesirably large cash positions or to buy or sell portfolio securities it would not have bought or sold otherwise. The need to execute additional portfolio transactions due to these cash flows may also increase the fund’s brokerage and administrative costs and, for investors in taxable accounts, may increase taxable distributions received from the fund. Because the fund invests in foreign securities, its performance may be adversely impacted and the interests of longer-term shareholders may be diluted as a result of time-zone arbitrage, a short-term trading practice that seeks to exploit changes in the value of the fund’s investments that result from events occurring after the close of the foreign markets on which the investments trade, but prior to the later scheduled close of trading on the NYSE, the time as of which the fund determines its NAV. If an arbitrageur is successful, he or she may dilute the interests of other shareholders by trading shares at prices that do not fully reflect their fair value. Because the fund invests in securities that may trade infrequently or may be more difficult to value, such as securities of smaller companies, it may be susceptible to trading by short-term traders who seek to exploit perceived price inefficiencies in the fund’s investments. In addition, the market for securities of smaller companies may at times show “market momentum,” in which positive or negative performance may continue from one day to the next for reasons unrelated to the fundamentals of the issuer. Short-term traders may seek to capture this momentum by trading frequently in the fund’s shares, which will reduce the fund’s performance and may dilute the interests of other shareholders. Because securities of smaller companies may be less liquid than securities of larger companies, the fund may also be unable to buy or sell these securities at desirable prices when the need arises (for example, in response to volatile cash flows caused by short-term trading). Similar risks may apply if the fund holds other types of less liquid securities, including below-investment-grade bonds. • Fund policies. In order to protect the interests of long-term shareholders of the fund, Putnam Management and the fund’s Trustees have adopted policies and procedures intended to discourage excessive short-term trading. The fund seeks to discourage excessive short-term trading by using fair value pricing procedures to value investments under some circumstances. In addition, Putnam Management monitors activity in those shareholder accounts about which it possesses the necessary information in order to detect excessive short-term trading patterns and takes steps to deter excessive short-term traders. • Account monitoring. Putnam Management’s Compliance Department currently uses multiple reporting tools to detect short-term trading activity occurring in accounts for investors held directly with the Putnam funds as well as within accounts held through certain financial intermediaries. Putnam Management measures excessive short-term trading in the fund by the number of “round trip” transactions above a specified dollar amount within a specified period of time. A “round trip” transaction is defined as a purchase or exchange into a fund followed, or preceded by, a redemption or exchange out of the same fund. Generally, if an investor has been identified as having completed two “round trip” transactions with values above a specified amount within a rolling 90-day period, Putnam Management will issue the investor and/or his or her financial intermediary, if any, a written warning. Putnam Management’s practices for measuring excessive short-term trading activity and issuing warnings may change from time to time. Certain types of transactions are exempt from monitoring, such as those in connection with systematic investment or withdrawal plans and reinvestment of dividend and capital gain distributions. 53 • Account restrictions. In addition to these monitoring practices, Putnam Management and the fund reserve the right to reject or restrict purchases or exchanges for any reason. Continued excessive short-term trading activity by an investor or intermediary following a warning may lead to the termination of the exchange privilege for that investor or intermediary. Putnam Management or the fund may determine that an investor’s trading activity is excessive or otherwise potentially harmful based on various factors, including an investor’s or financial intermediary’s trading history in the fund, other Putnam funds or other investment products, and may aggregate activity in multiple accounts in the fund or other Putnam funds under common ownership or control for purposes of determining whether the activity is excessive. If the fund identifies an investor or intermediary as a potential excessive trader, it may, among other things, require future trades to be submitted by mail rather than by phone or over the Internet, impose limitations on the amount, number, or frequency of future purchases or exchanges, or temporarily or permanently bar the investor or intermediary from investing in the fund or other Putnam funds. The fund may take these steps in its discretion even if the investor’s activity does not fall within the fund’s current monitoring parameters. • Limitations on the fund’s policies. There is no guarantee that the fund will be able to detect excessive short-term trading in all accounts. For example, Putnam Management currently does not have access to sufficient information to identify each investor’s trading history, and in certain circumstances there are operational or technological constraints on its ability to enforce the fund’s policies. In addition, even when Putnam Management has sufficient information, its detection methods may not capture all excessive short-term trading. In particular, many purchase, redemption and exchange orders are received from financial intermediaries that hold omnibus accounts with the fund. Omnibus accounts, in which shares are held in the name of an intermediary on behalf of multiple beneficial owners, are a common form of holding shares among retirement plans and financial intermediaries such as brokers, advisers and third-party administrators. The fund is generally not able to identify trading by a particular beneficial owner within an omnibus account, which makes it difficult or impossible to determine if a particular shareholder is engaging in excessive short-term trading. Putnam Management monitors aggregate cash flows in omnibus accounts on an ongoing basis. If high cash flows or other information indicate that excessive short-term trading may be taking place, Putnam Management will contact the financial intermediary, plan sponsor or recordkeeper that maintains accounts for the beneficial owner and attempt to identify and remedy any excessive trading. However, the fund’s ability to monitor and deter excessive short-term traders in omnibus accounts ultimately depends on the capabilities and cooperation of these third-party financial firms. A financial intermediary or plan sponsor may impose different or additional limits on short-term trading. Distribution plans and payments to dealers Putnam funds are distributed primarily through dealers (including any broker, dealer, bank, bank trust department, registered investment advisor, financial planner, retirement plan administrator, and any other institution having a selling, services, or any similar agreement with Putnam Retail Management or one of its affiliates). In order to pay for the marketing of fund shares and services provided to shareholders, the fund has adopted distribution and service (12b-1) plans, which increase the annual operating expenses you pay each year in certain share classes, as shown in the table of annual fund operating expenses in the section Fund summaries - Fees and expenses of the fund’s prospectus . Putnam Retail Management and its affiliates also make additional payments to dealers that do not increase your fund expenses, as described below. • Distribution and service (12b-1) plans. The fund’s 12b-1 plans provide for payments at annual rates (based on average net assets) of up to 0.35% on class A shares, 1.00% on class B, class C, class M and class R shares and 0.25% on class T shares. The Trustees currently limit payments on class A, class M and class R shares to 0.25%, 0.75% and 0.50% of average net assets, respectively. Because these fees are 54 paid out of the fund’s assets on an ongoing basis, they will increase the cost of your investment. The higher fees for class B, class C, class M and class R shares may cost you more over time than paying the initial sales charge for class A and class T shares. Because class C, class M and class R shares, unlike class B shares, do not convert to class A shares, class C, class M and class R shares may cost you more over time than class B shares. Class Y shares, for shareholders who are eligible to purchase them, will be less expensive than other classes of shares because they do not bear sales charges or 12b-1 fees. • Payments to dealers. If you purchase your shares through a dealer, your dealer generally receives payments from Putnam Retail Management representing some or all of the sales charges and distribution and service (12b-1) fees, if any, shown in the tables under Fund summaries - Fees and expenses in the fund’s prospectus. Putnam Retail Management and its affiliates also pay additional compensation to selected dealers in recognition of their marketing support and/or program servicing (each of which is described in more detail below). These payments may create an incentive for a dealer firm or its representatives to recommend or offer shares of the fund or other Putnam funds to its customers. These additional payments are made by Putnam Retail Management and its affiliates and do not increase the amount paid by you or the fund as shown under Fund summaries - Fees and expenses in the fund’s prospectus. The additional payments to dealers by Putnam Retail Management and its affiliates are generally based on one or more of the following factors: average net assets of a fund attributable to that dealer, sales or net sales of a fund attributable to that dealer, reimbursement of ticket charges (fees that a dealer firm charges its representatives for effecting transactions in fund shares), or on the basis of a negotiated lump sum payment for services provided. Marketing support payments are generally available to most dealers engaging in significant sales of Putnam fund shares. These payments are individually negotiated with each dealer firm, taking into account the marketing support services provided by the dealer, including business planning assistance, educating dealer personnel about the Putnam funds and shareholder financial planning needs, placement on the dealer’s preferred or recommended fund company list, and access to sales meetings, sales representatives and management representatives of the dealer, as well as the size of the dealer’s relationship with Putnam Retail Management. Although the total amount of marketing support payments made to dealers in any year may vary, on average, the aggregate payments are not expected, on an annual basis, to exceed 0.085% of the average net assets of Putnam’s retail mutual funds attributable to the dealers. Program servicing payments , which are paid in some instances to dealers in connection with investments in the fund through dealer platforms and other investment programs, are not expected, with certain limited exceptions, to exceed 0.20% of the total assets in the program on an annual basis. These payments are made for program or platform services provided by the dealer, including shareholder recordkeeping, reporting, or transaction processing, as well as services rendered in connection with dealer platform development and maintenance, fund/investment selection and monitoring, or other similar services. You can find a list of all dealers to which Putnam made marketing support and/or program servicing payments in 2015 in the SAI, which is on file with the SEC and is also available on Putnam’s website at putnam.com. You can also find other details in the SAI about the payments made by Putnam Retail Management and its affiliates and the services provided by your dealer. Your dealer may charge you fees or commissions in addition to those disclosed in this prospectus/proxy statement. You can also ask your dealer about any payments it receives from Putnam Retail Management and its affiliates and any services your dealer provides, as well as about fees and/or commissions it charges. • Other payments. Putnam Retail Management and its affiliates may make other payments (including payments in connection with educational seminars or conferences) or allow other promotional incentives to dealers to the extent permitted by SEC and NASD (as adopted by FINRA) rules and by other 55 applicable laws and regulations. The fund’s transfer agent may also make payments to certain financial intermediaries in recognition of subaccounting or other services they provide to shareholders or plan participants who invest in the fund or other Putnam funds through their retirement plan. See the discussion in the SAI under Management - Investor Servicing Agent for more details. Fund distributions and taxes. The fund normally distributes any net investment income and any net realized capital gains annually. You may choose to reinvest distributions from net investment income, capital gains or both in additional shares of your fund or other Putnam funds, or you may receive them in cash in the form of a check or an electronic deposit to your bank account. If you do not select an option when you open your account, all distributions will be reinvested. If you choose to receive distributions in cash, but correspondence from the fund or Putnam Investor Services is returned as "undeliverable," the distribution option on your account may be converted to reinvest future distributions in the fund. You will not receive interest on uncashed distribution checks. For shares purchased through your employer’s retirement plan, the terms of the plan will govern how the plan may receive distributions from the fund. For federal income tax purposes, distributions of net investment income are generally taxable to you as ordinary income. Taxes on distributions of capital gains are determined by how long the fund owned (or is deemed to have owned) the investments that generated them, rather than by how long you have owned (or are deemed to have owned) your shares. Distributions that the fund properly reports to you as gains from investments that the fund owned for more than one year are generally taxable to you as long-term capital gains includible in net capital gain and taxed to individuals at reduced rates. Distributions of gains from investments that the fund owned for one year or less are generally taxable to you as ordinary income. Distributions that the fund properly reports to you as “qualified dividend income” are taxable at the reduced rates applicable to your net capital gain provided that both you and the fund meet certain holding period and other requirements. Distributions are taxable in the manner described in this paragraph whether you receive them in cash or reinvest them in additional shares of this fund or other Putnam funds. Distributions by the fund to retirement plans that qualify for tax-advantaged treatment under federal income tax laws will not be taxable. Special tax rules apply to investments through such plans. You should consult your tax advisor to determine the suitability of the fund as an investment through such a plan and the tax treatment of distributions (including distributions of amounts attributable to an investment in the fund) from such a plan. Unless you are investing through a tax-advantaged retirement account (such as an IRA), you should consider avoiding a purchase of fund shares shortly before the fund makes a distribution because doing so may cost you money in taxes. Distributions are taxable to you even if they are paid from income or gains earned by the fund before your investment (and thus were included in the price you paid). Contact your financial representative or Putnam to find out the distribution schedule for your fund. The fund’s investments in foreign securities may be subject to foreign withholding or other taxes. In that case, the fund’s return on those investments would be decreased. If the fund meets certain requirements relating to its asset holdings, and the fund elects to pass through to its shareholders foreign tax credits or deductions, taxable shareholders generally will be entitled to claim a credit or deduction with respect to these foreign taxes. Even if the fund elects to pass through to its shareholders foreign tax credits or deductions, tax-exempt shareholders and those who invest in the fund through tax-advantaged accounts such as IRAs will not benefit from any such tax credit or deduction. In addition, the fund’s investments in foreign securities or foreign currencies may increase or accelerate the fund’s recognition of ordinary income and may affect the timing or amount of a fund’s distributions. The fund’s use of derivatives, if any, may affect the amount, timing and character of distributions to shareholders and, therefore, may increase the amount of taxes payable by shareholders. 56 Any gain resulting from the sale or exchange of your shares generally also will be subject to tax. The above is a general summary of the tax implications of investing in the fund. Please refer to the fund’s SAI for further details. You should consult your tax advisor for more information on your own tax situation, including possible foreign, state and local taxes. 57 Appendix A Form of AGREEMENT AND PLAN OF REORGANIZATION This Agreement and Plan of Reorganization (the “Agreement”) is made as of [ ], 2017 in Boston, Massachusetts, by and between PUTNAM GLOBAL NATURAL RESOURCES FUND, a Massachusetts business trust (the “Acquiring Fund”) and PUTNAM FUNDS TRUST, a Massachusetts business trust (the “Trust”), on behalf of its PUTNAM GLOBAL ENERGY FUND series (the “Acquired Fund”). PLAN OF REORGANIZATION (a) Acquired Fund agrees to sell, assign, convey, transfer and deliver to Acquiring Fund on the Exchange Date (as defined in Section 6) all of its properties and assets existing at the Valuation Time (as defined in Section 4(f)). In consideration therefor, Acquiring Fund agrees, on the Exchange Date, to assume all of the liabilities of Acquired Fund existing at the Valuation Time and to deliver to Acquired Fund (i) a number of full and fractional Class A shares of beneficial interest of Acquiring Fund (the “Class A Merger Shares”) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class A shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class A shares of Acquired Fund assumed by Acquiring Fund on such date, (ii) a number of full and fractional Class B shares of beneficial interest of Acquiring Fund (the “Class B Merger Shares”) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class B shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class B shares of Acquired Fund assumed by Acquiring Fund on such date, (iii) a number of full and fractional Class C shares of beneficial interest of Acquiring Fund (the “Class C Merger Shares”) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class C shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class C shares of Acquired Fund assumed by Acquiring Fund on such date, (iv) a number of full and fractional Class M shares of beneficial interest of Acquiring Fund (the “Class M Merger Shares”) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class M shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class M shares of Acquired Fund assumed by Acquiring Fund on such date, (v) a number of full and fractional Class R shares of beneficial interest of Acquiring Fund (the “Class R Merger Shares”) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class R shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class R shares of Acquired Fund assumed by Acquiring Fund on such date, and (vi) a number of full and fractional Class Y shares of beneficial interest of Acquiring Fund (the “Class Y Merger Shares”) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class Y shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class Y shares of Acquired Fund assumed by Acquiring Fund on such date. The Class A Merger Shares, Class B Merger Shares, Class C Merger Shares, Class M Merger Shares, Class R Merger Shares, and Class Y Merger Shares are referred to collectively as the “Merger Shares.” The reorganization described in this Plan is intended to be a reorganization within the meaning of Section 368 of the Internal Revenue Code of 1986, as amended (the “Code”). Before the Exchange Date, Acquired Fund will declare and pay to its shareholders a dividend and/or other distribution in an amount such that it will have distributed all of its net investment income and capital gains as described in Section 8(l) hereof. A-1 (b) Upon consummation of the transactions described in paragraph (a) of this Agreement, Acquired Fund will distribute in complete liquidation to its Class A, Class B, Class C, Class M, Class R, and Class Y shareholders of record as of the Exchange Date the Merger Shares, each shareholder being entitled to receive that proportion of Class A Merger Shares, Class B Merger Shares, Class C Merger Shares, Class M Merger Shares, Class R Merger Shares, and Class Y Merger Shares that the number of Class A, Class B, Class C, Class M, Class R, and Class Y shares of beneficial interest of Acquired Fund held by such shareholder bears to the number of Class A, Class B, Class C, Class M, Class R, and Class Y shares of Acquired Fund outstanding on such date. AGREEMENT Acquiring Fund and Acquired Fund agree as follows: 1. Representations and warranties of Acquiring Fund. Acquiring Fund represents and warrants to and agrees with Acquired Fund that: (a) Acquiring Fund is a voluntary association with transferable shares duly established and validly existing under the laws of The Commonwealth of Massachusetts, and has power to own all of its properties and assets and to carry out its obligations under this Agreement. Acquiring Fund is not required to qualify as a foreign association in any jurisdiction. Acquiring Fund has all necessary federal, state and local authorizations to carry on its business as now being conducted and to carry out this Agreement. (b) Acquiring Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company, and its registration has not been revoked or rescinded and is in full force and effect. (c) A statement of assets and liabilities, statement of operations, statement of changes in net assets and schedule of investments (indicating their market values) of Acquiring Fund for the fiscal year ended August 31, 2016, audited by [ ], the Acquiring Fund’s independent registered public accounting firm, and an unaudited statement of assets and liabilities, statement of operations, statement of changes in net assets and schedule of investments (indicating their market values) of Acquiring Fund for the six months ended as of February 28, 2017 have been furnished to Acquired Fund. The statements of assets and liabilities and schedules of investments fairly present the financial position of Acquiring Fund as of the dates thereof and the statements of operations and changes in net assets fairly reflect the results of its operations and changes in net assets for the periods covered thereby in conformity with U.S. generally accepted accounting principles. (d) The prospectus and statement of additional information dated December 30, 2016, previously furnished to Acquired Fund, as modified by any amendment or supplement thereto or any superseding prospectus or statement of additional information in respect thereof in effect before the Exchange Date, which will be furnished to Acquired Fund (collectively, the “Acquiring Fund Prospectus”), do not, as of the date hereof, and will not, as of the Exchange Date, contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided however, that Acquiring Fund makes no representation or warranty as to any information in the Acquiring Fund Prospectus that does not specifically relate to Acquiring Fund. (e) There are no material legal, administrative or other proceedings pending or, to the knowledge of Acquiring Fund, threatened against Acquiring Fund which assert liability or which may, if successfully prosecuted to their conclusion, result in liability on the part of Acquiring Fund, other than as have been disclosed in the Registration Statement (defined below), the Acquiring Fund Prospectus or otherwise disclosed in writing to Acquired Fund. A-2 (f) Acquiring Fund has no known liabilities of a material nature, contingent or otherwise, other than those shown as belonging to it on its statement of assets and liabilities as of February 28, 2017 and those incurred in the ordinary course of Acquiring Fund’s business as an investment company since such date. (g) No consent, approval, authorization or order of any court or governmental authority is required for the consummation by Acquiring Fund of the transactions contemplated by this Agreement, except such as may be required under the Securities Act of 1933, as amended (the “1933 Act”), the Securities Exchange Act of 1934, as amended (the “1934 Act”), the 1940 Act, state securities or blue sky laws (which term as used herein will include the laws of the District of Columbia and of Puerto Rico) or the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “H-S-R Act”). (h) The registration statement and any amendment thereto (including any post-effective amendment) (the “Registration Statement”) filed with the Securities and Exchange Commission (the “Commission”) by Acquiring Fund on Form N-14 relating to the Merger Shares issuable hereunder, and the proxy statement of Acquired Fund included therein (the “Proxy Statement”), on the effective date of the Registration Statement (i) will comply in all material respects with the provisions of the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder and (ii) will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; and at the time of the shareholders’ meeting referred to in Section 7(a) and at the Exchange Date, the prospectus contained in the Registration Statement (the “Prospectus”), as amended or supplemented by any amendments or supplements filed or requested to be filed with the Commission by Acquiring Fund, will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided however, that none of the representations and warranties in this subsection shall apply to statements in or omissions from the Registration Statement, the Prospectus, or the Proxy Statement made in reliance upon and in conformity with information furnished by Acquired Fund for use in the Registration Statement, the Prospectus, or the Proxy Statement. (i) There are no material contracts outstanding to which Acquiring Fund is a party, other than as disclosed in the Registration Statement, the Prospectus, or the Proxy Statement. (j) All of the issued and outstanding shares of beneficial interest of Acquiring Fund have been offered for sale and sold in conformity with all applicable federal securities laws. (k) For each taxable year of its operation, Acquiring Fund has qualified and will at all times through the Exchange Date qualify for taxation as a “regulated investment company” under Sections 851 and 852 of the Code. (l) Acquiring Fund has timely filed or will timely file (taking into account extensions) all federal, state and other tax returns or reports which are required to be filed by Acquiring Fund and all such tax returns and reports are or will be true, correct and complete in all material respects. Acquiring Fund has timely paid or will timely pay all federal, state and other taxes shown to be due or required to be shown as due on said returns or on any assessments received by Acquiring Fund. All tax liabilities of Acquiring Fund have been adequately provided for on its books, and to the knowledge of Acquiring Fund, no tax deficiency or liability of Acquiring Fund has been asserted, and no question with respect thereto has been raised, by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. As of the Exchange Date, Acquiring Fund is not under audit by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. (m) The issuance of the Merger Shares pursuant to this Agreement will be in compliance with all applicable federal securities laws. A-3 (n) The Merger Shares have been duly authorized and, when issued and delivered pursuant to this Agreement, will be legally and validly issued and will be fully paid and nonassessable by Acquiring Fund, and no shareholder of Acquiring Fund will have any preemptive right of subscription or purchase in respect thereof. 2. Representations and warranties of Acquired Fund. Acquired Fund represents and warrants to and agrees with Acquiring Fund that: (a) Acquired Fund is a series of the Trust, a voluntary association with transferable shares duly established and validly existing under the laws of The Commonwealth of Massachusetts, and has power to own all of its properties and assets and to carry out its obligations under this Agreement. The Trust is not required to qualify as a foreign association in any jurisdiction. The Trust has all necessary federal, state and local authorizations to carry on its business as now being conducted and to carry out this Agreement. (b) The Trust is registered under the 1940 Act as an open-end management investment company, and its registration has not been revoked or rescinded and is in full force and effect. (c) A statement of assets and liabilities, statement of operations, statement of changes in net assets and schedule of investments (indicating their market values) of Acquired Fund for the fiscal year ended August 31, 2016, audited by [ ], the Acquired Fund’s independent registered public accounting firm, and an unaudited statement of assets and liabilities, statement of operations, statement of changes in net assets and schedule of investments (indicating their market values) of Acquired Fund for the six months ended February 28, 2017 have been furnished to Acquiring Fund. The statements of assets and liabilities and schedules of investments fairly present the financial position of Acquired Fund as of the dates thereof, and the statements of operations and changes in net assets fairly reflect the results of its operations and changes in net assets for the periods covered thereby in conformity with U.S. generally accepted accounting principles. (d) The prospectus and statement of additional information dated December 30, 2016, previously furnished to Acquiring Fund, together with any amendment or supplement thereto or any superseding prospectus or statement of additional information in respect thereof in effect before the Exchange Date, which will be furnished to Acquiring Fund (collectively the “Acquired Fund Prospectus”), do not, as of the date hereof, and will not, as of the Exchange Date, contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided however, that Acquired Fund makes no representation or warranty as to any information in the Acquired Fund Prospectus that does not specifically relate to Acquired Fund. (e) There are no material legal, administrative or other proceedings pending or, to the knowledge of Acquired Fund, threatened against Acquired Fund which assert liability or which may, if successfully prosecuted to their conclusion, result in liability on the part of Acquired Fund, other than as have been disclosed in the Registration Statement, the Acquired Fund Prospectus or otherwise disclosed in writing to the Acquiring Fund. (f) Acquired Fund has no known liabilities of a material nature, contingent or otherwise, other than those shown as belonging to it on its statement of assets and liabilities as of February 28, 2017 and those incurred in the ordinary course of Acquired Fund’s business as an investment company since such date. Before the Exchange Date, Acquired Fund will advise Acquiring Fund of all material liabilities, contingent or otherwise, incurred by it subsequent to February 28, 2017, whether or not incurred in the ordinary course of business. A-4 (g) No consent, approval, authorization or order of any court or governmental authority is required for the consummation by Acquired Fund of the transactions contemplated by this Agreement, except such as may be required under the 1933 Act, the 1934 Act, the 1940 Act, state securities or blue sky laws, or the H-S-R Act. (h) The Registration Statement, the Prospectus, and the Proxy Statement on the effective date of the Registration Statement and insofar as they do not relate to Acquiring Fund (i) will comply in all material respects with the provisions of the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder and (ii) will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; and at the time of the shareholders’ meeting referred to in Section 7(a) and at the Exchange Date, the Prospectus, as amended or supplemented by any amendments or supplements filed or requested to be filed with the Commission by Acquiring Fund, will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided however, that the representations and warranties in this subsection shall apply only to statements of fact relating to Acquired Fund contained in the Registration Statement, the Prospectus or the Proxy Statement, or omissions to state in any thereof a material fact relating to Acquired Fund, as such Registration Statement, Prospectus and Proxy Statement shall be furnished to Acquired Fund in definitive form as soon as practicable following effectiveness of the Registration Statement and before any public distribution of the Prospectus or Proxy Statement. (i) There are no material contracts outstanding to which Acquired Fund is a party, other than as disclosed in the Acquired Fund’s registration statement (including any post-effective amendment) filed with the Commission on Form N-1A or the Acquired Fund’s Prospectus. (j) All of the issued and outstanding shares of beneficial interest of Acquired Fund have been offered for sale and sold in conformity with all applicable federal securities laws. (k) For each taxable year of its operation (including the taxable year ending on the Exchange Date), Acquired Fund has qualified and will at all times through the Exchange Date qualify for taxation as a “regulated investment company” under Sections 851 and 852 of the Code. (l) Acquired Fund has timely filed or will timely file (taking into account extensions) all federal, state and other tax returns or reports which are required to be filed by Acquired Fund on or before the Exchange Date, and all such tax returns and reports are or will be true, correct and complete in all material respects. Acquiring Fund has timely paid or will timely pay all federal, state and other taxes shown to be due or required to be shown as due on said returns or on any assessments received by Acquired Fund. All tax liabilities of Acquired Fund have been adequately provided for on its books, and to the knowledge of Acquired Fund, no tax deficiency or liability of Acquired Fund has been asserted, and no question with respect thereto has been raised, by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. As of the Exchange Date, Acquired Fund is not under audit by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. (m) At both the Valuation Time and the Exchange Date, Acquired Fund will have full right, power and authority to sell, assign, transfer and deliver the Investments (defined below) and any other assets and liabilities of Acquired Fund to be transferred to Acquiring Fund pursuant to this Agreement. At the Exchange Date, subject only to the delivery of the Investments and any such other assets and liabilities as contemplated by this Agreement, Acquiring Fund will acquire the Investments and any such other assets and liabilities subject to no encumbrances, liens or security interests whatsoever and without any restrictions upon the transfer thereof (except for restrictions previously disclosed to Acquiring Fund by Acquired Fund). As used in this Agreement, the term “Investments” means Acquired Fund’s investments shown on the schedule of its investments as of February 28, 2017 A-5 referred to in Section 2(c) hereof, as supplemented with such changes as Acquired Fund makes and changes resulting from stock dividends, stock splits, mergers and similar corporate actions. (n) No registration under the 1933 Act of any of the Investments would be required if they were, as of the time of such transfer, the subject of a public distribution by either of Acquiring Fund or Acquired Fund, except as previously disclosed to Acquiring Fund by Acquired Fund. (o) At the Exchange Date, Acquired Fund will have sold such of its assets, if any, as may be necessary to ensure that, after giving effect to the acquisition of the assets of Acquired Fund pursuant to this Agreement, Acquiring Fund will remain in compliance with its investment restrictions as set forth in the Registration Statement. 3. Reorganization. (a) Subject to the requisite approval of the shareholders of Acquired Fund and to the other terms and conditions contained herein (including Acquired Fund’s obligation to distribute to its shareholders all of its net investment income and capital gains as described in Section 8(l) hereof), Acquired Fund agrees to sell, assign, convey, transfer and deliver to Acquiring Fund, and Acquiring Fund agrees to acquire from Acquired Fund, on the Exchange Date all of the Investments and all of the cash and other properties and assets of Acquired Fund, whether accrued or contingent (including cash received by Acquired Fund upon the liquidation by Acquired Fund of any investments purchased by Acquired Fund after February 28, 2017 and designated by Acquiring Fund as being unsuitable for it to acquire), in exchange for that number of Merger Shares provided for in Section 4 and the assumption by Acquiring Fund of all of the liabilities of Acquired Fund, whether accrued or contingent, existing at the Valuation Time. Pursuant to this Agreement, Acquired Fund will, as soon as practicable after the Exchange Date, distribute all of the Class A Merger Shares, Class B Merger Shares, Class C Merger Shares, Class M Merger Shares, Class R Merger Shares, and Class Y Merger Shares received by it to the Class A, Class B, Class C, Class M, Class R, and Class Y shareholders, respectively, of Acquired Fund, in complete liquidation of Acquired Fund. (b) As soon as practicable following the requisite approval of the shareholders of Acquired Fund, Acquired Fund will, at its expense, liquidate such of its portfolio securities as Acquiring Fund indicates it does not wish to acquire. This liquidation will be substantially completed before the Exchange Date, unless otherwise agreed by Acquired Fund and Acquiring Fund. (c) Acquired Fund agrees to pay or cause to be paid to Acquiring Fund any interest, cash or such dividends, rights and other payments received by it on or after the Exchange Date with respect to the Investments and other properties and assets of Acquired Fund, whether accrued or contingent. Any such distribution will be deemed included in the assets transferred to Acquiring Fund at the Exchange Date and will not be separately valued unless the securities in respect of which such distribution is made have gone “ex” before the Valuation Time, in which case any such distribution which remains unpaid at the Exchange Date will be included in the determination of the value of the assets of Acquired Fund acquired by Acquiring Fund. 4. Exchange date; valuation time. On the Exchange Date, Acquiring Fund will deliver to Acquired Fund, determined in each case as provided hereafter in Section 4, (i) a number of full and fractional Class A Merger Shares having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class A shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to Class A shares of Acquired Fund assumed by Acquiring Fund on that date; (ii) a number of full and fractional Class B Merger Shares having an aggregate net asset value equal to the A-6 value of the assets of Acquired Fund attributable to Class B shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to Class B shares of Acquired Fund assumed by Acquiring Fund on that date; (iii) a number of full and fractional Class C Merger Shares having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class C shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to Class C shares of Acquired Fund assumed by Acquiring Fund on that date; (iv) a number of full and fractional Class M Merger Shares having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class M shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to Class M shares of Acquired Fund assumed by Acquiring Fund on that date; (v) a number of full and fractional Class R Merger Shares having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class R shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to Class R shares of Acquired Fund assumed by Acquiring Fund on that date; and (vi) a number of full and fractional Class Y Merger Shares having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class Y shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to Class Y shares of Acquired Fund assumed by Acquiring Fund on that date. (a) The net asset value of the Merger Shares to be delivered to Acquired Fund, the value of the assets attributable to the Class A, Class B, Class C, Class M, Class R, and Class Y shares of Acquired Fund and the value of the liabilities attributable to the Class A, Class B, Class C, Class M, Class R, and Class Y shares of Acquired Fund to be assumed by Acquiring Fund will in each case be determined as of the Valuation Time by Acquiring Fund, in cooperation with Acquired Fund, pursuant to procedures customarily used by Acquiring Fund in determining the fair market value of Acquiring Fund’s assets and liabilities. (b) No adjustment will be made in the net asset value of either Acquired Fund or Acquiring Fund to take into account differences in realized and unrealized gains and losses. (c) The investment restrictions of Acquired Fund will be temporarily amended to the extent necessary to effect the transactions contemplated by this Agreement. (d) Acquiring Fund will issue the Merger Shares, registered in the name of Acquired Fund, to Acquired Fund. Acquiring Fund will then, in accordance with written instructions furnished by Acquired Fund, re-register the Class A Merger Shares in the names of the Class A shareholders of Acquired Fund, re-register the Class B Merger Shares in the names of the Class B shareholders of Acquired Fund, re-register the Class C Merger Shares in the names of the Class C shareholders of Acquired Fund, re-register the Class M Merger Shares in the names of the Class M shareholders of Acquired Fund, re-register the Class R Merger Shares in the names of the Class R shareholders of Acquired Fund, and re-register the Class Y Merger Shares in the names of the Class Y shareholders of Acquired Fund. A-7 (e) Acquiring Fund will assume all liabilities of Acquired Fund, whether accrued or contingent, in connection with the acquisition of assets and subsequent dissolution of Acquired Fund or otherwise. (f) The Valuation Time is 4:00 p.m. Eastern Time on [June 16], 2017 or such earlier or later time and day as may be mutually agreed upon in writing by the parties (the “Valuation Time”). 5. Expenses, fees, etc. (a) All direct fees and expenses, including legal and accounting expenses, portfolio transfer taxes (if any), the costs of printing and mailing the prospectus/proxy statement or other similar expenses incurred in connection with the consummation by Acquired Fund and Acquiring Fund of the transactions contemplated by this Agreement (together with the costs specified below, “Expenses”) will be allocated evenly between Acquiring Fund and Acquired Fund as of the Valuation Time, except that (i) the costs of proxy solicitation will be allocated to Acquired Fund, and (ii) the costs of liquidating such of Acquired Fund’s portfolio securities as Acquiring Fund shall indicate it does not wish to acquire before the Exchange Date shall be allocated to Acquired Fund; and provided that such Expenses will in any event be paid by the party directly incurring such Expenses if and to the extent that the payment by the other party of such Expenses would result in the disqualification of Acquiring Fund or Acquired Fund, as the case may be, as a “regulated investment company” within the meaning of Section 851 of the Code. (b) In the event the transactions contemplated by this Agreement are not consummated by reason of (i) Acquiring Fund’s being either unwilling or unable to go forward (other than by reason of the nonfulfillment or failure of any condition to Acquiring Fund’s obligations referred to in Section 8) or (ii) the nonfulfillment or failure of any condition to Acquired Fund’s obligations referred to in Section 9, Acquiring Fund will pay directly all reasonable fees and expenses incurred by Acquired Fund in connection with such transactions, including, without limitation, legal, accounting and filing fees. (c) In the event the transactions contemplated by this Agreement are not consummated by reason of (i) Acquired Fund’s being either unwilling or unable to go forward (other than by reason of the nonfulfillment or failure of any condition to Acquired Fund’s obligations referred to in Section 9) or (ii) the nonfulfillment or failure of any condition to Acquiring Fund’s obligations referred to in Section 8, Acquired Fund will pay directly all reasonable fees and expenses incurred by Acquiring Fund in connection with such transactions, including without limitation legal, accounting and filing fees. (d) In the event the transactions contemplated by this Agreement are not consummated for any reason other than (i) Acquiring Fund’s or Acquired Fund’s being either unwilling or unable to go forward or (ii) the nonfulfillment or failure of any condition to Acquiring Fund’s or Acquired Fund’s obligations referred to in Section 8 or Section 9 of this Agreement, then each of Acquiring Fund and Acquired Fund will bear all of its own expenses incurred in connection with such transactions. (e) Notwithstanding any other provisions of this Agreement, if for any reason the transactions contemplated by this Agreement are not consummated, no party shall be liable to the other party for any damages resulting therefrom, including without limitation consequential damages, except as specifically set forth above. 6. Exchange date. Delivery of the assets of Acquired Fund to be transferred, assumption of the liabilities of Acquired Fund to be assumed and the delivery of the Merger Shares to be issued shall be made at the offices of The Putnam Funds, One Post Office Square, Boston, Massachusetts, at 7:30 a.m. on the next full business day following the Valuation Time, or at such other time and date agreed to by Acquiring Fund and Acquired A-8 Fund, the date and time upon which such delivery is to take place being referred to herein as the “Exchange Date.” 7. Dissolution. (a) Acquired Fund agrees to call a meeting of its shareholders as soon as is practicable after the effective date of the Registration Statement for, among other things, the purpose of considering the matters contemplated by this Agreement. (b) Acquired Fund agrees that the liquidation and dissolution of Acquired Fund will be effected in the manner provided in the Agreement and Declaration of Trust of the Trust in accordance with applicable law and that on and after the Exchange Date, Acquired Fund will not conduct any business except in connection with its liquidation and dissolution. (c) Acquiring Fund will, after the preparation and delivery to Acquiring Fund by Acquired Fund of a preliminary version of the Proxy Statement which was satisfactory to Acquiring Fund and to Ropes & Gray LLP for inclusion in the Registration Statement, file the Registration Statement with the Commission. Each of Acquired Fund and Acquiring Fund will cooperate with the other, and each will furnish to the other the information relating to itself required by the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder to be set forth in the Registration Statement, including the Prospectus and the Proxy Statement. 8. Conditions to Acquiring Fund’s obligations. The obligations of Acquiring Fund hereunder are subject to the following conditions: (a) That this Agreement is adopted and the transactions contemplated hereby are approved by the affirmative vote of (i) at least a majority of the Trustees of Acquired Fund (including a majority of those Trustees who are not “interested persons” of Acquired Fund, as defined in Section 2(a)(19) of the 1940 Act); (ii) at least a majority of the Trustees of Acquiring Fund (including a majority of those Trustees who are not “interested persons” of Acquiring Fund, as defined in Section 2(a)(19) of the 1940 Act); and (iii) at a duly constituted meeting, at least a majority of the outstanding shares of Acquired Fund, as defined in Section 2(a)(42) of the 1940 Act. (b) That Acquired Fund will have furnished to Acquiring Fund (i) a statement of Acquired Fund’s net assets, with values determined as provided in Section 4 of this Agreement, together with a list of Investments, all as of the Valuation Time, certified on Acquired Fund’s behalf by Acquired Fund’s President (or any Vice President) and Treasurer (or any Assistant or Associate Treasurer), and a certificate of both officers, dated the Exchange Date, to the effect that as of the Valuation Time and as of the Exchange Date there has been no material adverse change in the financial position of Acquired Fund since February 28, 2017, other than changes in the Investments and other assets and properties since that date or changes in the market value of the Investments and other assets of Acquired Fund, changes due to net redemptions or changes due to dividends paid or losses from operations; (ii) a statement of the tax basis of each Investment transferred by Acquired Fund to Acquiring Fund; and (iii) copies of all relevant tax books and records. (c) That Acquired Fund will have furnished to Acquiring Fund a statement, dated the Exchange Date, signed on behalf of Acquired Fund by Acquired Fund’s President (or any Vice President) and Treasurer (or any Assistant or Associate Treasurer) certifying that as of the Valuation Time and as of the Exchange Date all representations and warranties of Acquired Fund made in this Agreement are true and correct in all material respects as if made at and as of such dates, and that Acquired Fund has complied with all of the agreements and satisfied all of the conditions on its part to be performed or satisfied at or prior to each of such dates. A-9 (d) That there is no material litigation pending with respect to the matters contemplated by this Agreement. (e) That Acquiring Fund will have received an opinion of Ropes & Gray LLP, in form satisfactory to Acquiring Fund and dated the Exchange Date, to the effect that (i) Acquired Fund is a series of the Trust, a voluntary association with transferable shares duly established and validly existing under the laws of The Commonwealth of Massachusetts, and, to the knowledge of such counsel, is not required to qualify to do business as a foreign association in any jurisdiction except as may be required by state securities or blue sky laws, (ii) this Agreement has been duly authorized, executed, and delivered by the Trust, on behalf of Acquired Fund and, assuming that the Registration Statement, the Prospectus, and the Proxy Statement comply with the 1933 Act, the 1934 Act and the 1940 Act and assuming due authorization, execution and delivery of this Agreement by Acquiring Fund, is a valid and binding obligation of the Trust, on behalf of Acquired Fund, (iii) Acquired Fund has power to sell, assign, convey, transfer and deliver the assets contemplated hereby and, upon consummation of the transactions contemplated hereby in accordance with the terms of this Agreement, Acquired Fund will have duly sold, assigned, conveyed, transferred and delivered such assets to Acquiring Fund, (iv) the execution and delivery of this Agreement did not, and the consummation of the transactions contemplated hereby will not, violate the Trust’s Agreement and Declaration of Trust, as amended, or Bylaws or any provision of any agreement known to such counsel to which Acquired Fund is a party or by which it is bound, it being understood that with respect to investment restrictions as contained in the Trust’s Agreement and Declaration of Trust, Bylaws, Acquired Fund’s then-current prospectus or statement of additional information or the Registration Statement, such counsel may rely upon a certificate of an officer of Acquired Fund whose responsibility it is to advise Acquired Fund with respect to such matters, (v) no consent, approval, authorization or order of any court or governmental authority is required for the consummation by the Trust, on behalf of Acquired Fund, of the transactions contemplated hereby, except such as have been obtained under the 1933 Act, the 1934 Act, the 1940 Act and such as may be required under state securities or blue sky laws and the H-S-R Act, and (vi) such other matters as Acquiring Fund may reasonably deem necessary or desirable. (f) That Acquiring Fund will have received an opinion of Ropes & Gray LLP dated the Exchange Date (which opinion would be based upon certain factual representations and customary assumptions and subject to certain qualifications and would note and distinguish certain published precedent), in a form reasonably satisfactory to each of Acquired Fund and Acquiring Fund, substantially to the effect that, although the matter is not free from doubt, on the basis of the existing provisions of the Code, Treasury regulations promulgated thereunder, current administrative rules and court decisions, generally for federal income tax purposes: (i) the acquisition by Acquiring Fund of substantially all of the assets of Acquired Fund solely in exchange for Merger Shares and the assumption by Acquiring Fund of liabilities of Acquired Fund followed by the distribution by Acquired Fund to its shareholders of Merger Shares in complete liquidation of Acquired Fund, all pursuant to this Agreement, will constitute a reorganization within the meaning of Section 368(a) of the Code and Acquired Fund and Acquiring Fund will each be a “party to a reorganization” within the meaning of Section 368(b) of the Code, (ii) under Sections 361 and 357 of the Code, no gain or loss will be recognized by Acquired Fund upon the transfer of its assets to Acquiring Fund pursuant to this Agreement in exchange for Merger Shares and the assumption of Acquired Fund’s liabilities by Acquiring Fund or upon the distribution of Merger Shares by Acquired Fund to its shareholders in liquidation of Acquired Fund, except for (A) any gain or loss recognized on (1) “Section 1256 contracts” as defined in Section 1256(b) of the Code or (2) stock in a “passive foreign investment company” as defined in Section 1297(a) of the Code, and (B) any other gain or loss required to be recognized (1) as a result of the closing of the tax year of Acquired Fund, (2) upon the termination of a position, or (3) upon the transfer of an asset regardless of whether such a transfer would otherwise be a nontaxable transaction under the Code, (iii) under Section 354 of the Code, no gain A-10 or loss will be recognized by shareholders of Acquired Fund upon the exchange of their shares of Acquired Fund for Merger Shares, (iv) under Section 358 of the Code, the aggregate tax basis of the Merger Shares an Acquired Fund shareholder receives pursuant to this Agreement will be the same as the aggregate tax basis of the Acquired Fund shares exchanged therefor, (v) under Section 1223(1) of the Code, an Acquired Fund shareholder’s holding period for the Merger Shares received pursuant to this Agreement will be determined by including the period during which such shareholder held or is treated for federal income tax purposes as having held the Acquired Fund shares exchanged therefor, provided that, the shareholder held those Acquired Fund shares as capital assets, (vi) under Section 1032 of the Code, no gain or loss will be recognized by Acquiring Fund upon the receipt of the assets of Acquired Fund in exchange for Merger Shares and the assumption by Acquiring Fund of the liabilities of Acquired Fund, (vii) under Section 362(b) of the Code, Acquiring Fund’s tax basis in the assets of Acquired Fund transferred to Acquiring Fund pursuant to this Agreement will be the same as Acquired Fund’s tax basis immediately prior to the transfer, increased by any gain or decreased by any loss required to be recognized as described in (ii) above, (viii) under Section 1223(2) of the Code, the holding period in the hands of Acquiring Fund of each Acquired Fund asset transferred to Acquiring Fund pursuant to this Agreement, other than certain assets with respect to which gain or loss is required to be recognized as described in (ii) above, will include the period during which such asset was held or treated for federal income tax purposes as held by Acquired Fund, and (ix) Acquiring Fund will succeed to and take into account the items of Acquired Fund described in Section 381(c) of the Code, subject to the conditions and limitations specified in Sections 381, 382, 383 and 384 of the Code and the regulations thereunder. (g) That the assets of Acquired Fund to be acquired by Acquiring Fund will include no assets which Acquiring Fund, by reason of charter limitations or of investment restrictions disclosed in the Registration Statement in effect on the Exchange Date, may not properly acquire. (h) That the Registration Statement will have become effective under the 1933 Act, and no stop order suspending such effectiveness will have been instituted or, to the knowledge of Acquiring Fund, threatened by the Commission. (i) That Acquiring Fund will have received from the Commission, any relevant state securities administrator and the Department of Justice (the “Department”) such order or orders as Ropes & Gray LLP deems reasonably necessary or desirable under the 1933 Act, the 1934 Act, the 1940 Act and any applicable state securities or blue sky laws in connection with the transactions contemplated hereby, and that all such orders will be in full force and effect. (j) That all proceedings taken by Acquired Fund in connection with the transactions contemplated by this Agreement and all documents incidental thereto are satisfactory in form and substance to Acquiring Fund and Ropes & Gray LLP. (k) That, before the Exchange Date, Acquired Fund declares a dividend or dividends which, together with all previous distributions qualifying for the dividends-paid deduction, has the effect of distributing to the shareholders of Acquired Fund, in distributions qualifying for the dividends-paid deduction, (i) all of the excess of (X) Acquired Fund’s investment income excludable from gross income under Section 103 of the Code over (Y) Acquired Fund’s deductions disallowed under Sections 265 and 171 of the Code, (ii) all of Acquired Fund’s investment company taxable income (as defined in Section 852 of the Code), and (iii) all of its net capital gain realized after reduction by any capital loss carryover; the amounts in (i), (ii) and (iii) shall in each case be computed without regard to the dividends-paid deduction and shall include amounts in respect of both (x) Acquired Fund’s taxable year that will end on the Exchange Date and (y) any prior taxable year of Acquired Fund, to the extent such dividend or dividends are eligible to be treated as paid during such prior year under Section 855(a) of the Code. A-11 (l) That Acquired Fund’s custodian has delivered to Acquiring Fund a certificate identifying all of the assets of Acquired Fund held by such custodian as of the Valuation Time. (m) That Acquired Fund’s transfer agent has provided to Acquiring Fund (i) the originals or true copies of all of the records of Acquired Fund in the possession of such transfer agent as of the Exchange Date, (ii) a certificate setting forth the number of shares of Acquired Fund outstanding as of the Valuation Time, and (iii) the name and address of each holder of record of any such shares and the number of shares held of record by each such shareholder. (n) That all of the issued and outstanding shares of beneficial interest of Acquired Fund will have been offered for sale and sold in conformity with all applicable state securities or blue sky laws and, to the extent that any audit of the records of Acquired Fund or its transfer agent by Acquiring Fund or its agents will have revealed otherwise, either (i) Acquired Fund will have taken all actions that in the opinion of Acquiring Fund or its counsel are necessary to remedy any prior failure on the part of Acquired Fund to have offered for sale and sold such shares in conformity with such laws or (ii) Acquired Fund shall have furnished (or caused to be furnished) surety, or deposited (or caused to be deposited) assets in escrow, for the benefit of Acquiring Fund in amounts sufficient and upon terms satisfactory, in the opinion of Acquiring Fund or its counsel, to indemnify Acquiring Fund against any expense, loss, claim, damage or liability whatsoever that may be asserted or threatened by reason of such failure on the part of Acquired Fund to have offered and sold such shares in conformity with such laws. (o) That Acquired Fund will have executed and delivered to Acquiring Fund an instrument of transfer dated as of the Exchange Date pursuant to which Acquired Fund will assign, transfer and convey all of the assets and other property to Acquiring Fund at the Valuation Time in connection with the transactions contemplated by this Agreement. 9. Conditions to Acquired Fund’s obligations. The obligations of Acquired Fund hereunder shall be subject to the following conditions: (a) That this Agreement is adopted and the transactions contemplated hereby are approved by the affirmative vote of (i) at least a majority of the Trustees of Acquired Fund (including a majority of those Trustees who are not “interested persons” of Acquired Fund, as defined in Section 2(a)(19) of the 1940 Act); (ii) at least a majority of the Trustees of Acquiring Fund (including a majority of those Trustees who are not “interested persons” of Acquiring Fund, as defined in Section 2(a)(19) of the 1940 Act); and (iii) at a duly constituted meeting at least a majority of the outstanding shares of Acquired Fund, as defined in Section 2(a)(42) of the 1940 Act. (b) That Acquiring Fund will have furnished to Acquired Fund a statement of Acquiring Fund’s net assets, together with a list of portfolio holdings with values determined as provided in Section 4 of this Agreement, all as of the Valuation Time, certified on behalf of Acquiring Fund by Acquiring Fund’s President (or any Vice President) and Treasurer (or any Assistant or Associate Treasurer), and a certificate of both such officers, dated the Exchange Date, to the effect that as of the Valuation Time and as of the Exchange Date there has been no material adverse change in the financial position of Acquiring Fund since February 28, 2017, other than changes in its portfolio securities since that date, changes in the market value of its portfolio securities, changes due to net redemptions or changes due to dividends paid or losses from operations. (c) That Acquiring Fund will have executed and delivered to Acquired Fund an Assumption of Liabilities dated as of the Exchange Date pursuant to which Acquiring Fund will assume all of the liabilities of Acquired Fund existing at the Valuation Time in connection with the transactions contemplated by this Agreement. A-12 (d) That Acquiring Fund will have furnished to Acquired Fund a statement, dated the Exchange Date, signed on behalf of Acquiring Fund by Acquiring Fund’s President (or any Vice President) and Treasurer (or any Assistant or Associate Treasurer) certifying that as of the Valuation Time and as of the Exchange Date all representations and warranties of Acquiring Fund made in this Agreement are true and correct in all material respects as if made at and as of such dates, and that Acquiring Fund has complied with all of the agreements and satisfied all of the conditions on its part to be performed or satisfied at or prior to each of such dates. (e) That there is no material litigation pending or threatened with respect to the matters contemplated by this Agreement. (f) That Acquired Fund will have received an opinion of Ropes & Gray LLP, in form satisfactory to Acquired Fund and dated the Exchange Date, to the effect that (i) Acquiring Fund is a voluntary association with transferable shares duly established and validly existing in conformity with the laws of The Commonwealth of Massachusetts, and, to the knowledge of such counsel, is not required to qualify to do business as a foreign association in any jurisdiction except as may be required by state securities or blue sky laws, (ii) this Agreement has been duly authorized, executed and delivered by Acquiring Fund, and, assuming that the Prospectus, the Registration Statement and the Proxy Statement comply with the 1933 Act, the 1934 Act and the 1940 Act and assuming due authorization, execution and delivery of this Agreement by Acquired Fund, is a valid and binding obligation of Acquiring Fund, (iii) the Merger Shares to be delivered to Acquired Fund as provided for by this Agreement are duly authorized and upon such delivery will be validly issued and will be fully paid and nonassessable by Acquiring Fund and no shareholder of Acquiring Fund has any preemptive right to subscription or purchase in respect thereof, (iv) the execution and delivery of this Agreement did not, and the consummation of the transactions contemplated hereby will not, violate Acquiring Fund’s Agreement and Declaration of Trust, as amended, or Bylaws, or any provision of any agreement known to such counsel to which Acquiring Fund is a party or by which it is bound, it being understood that with respect to investment restrictions as contained in Acquiring Fund’s Agreement and Declaration of Trust, Bylaws, then current prospectus or statement of additional information or the Registration Statement, such counsel may rely upon a certificate of an officer of Acquiring Fund whose responsibility it is to advise Acquiring Fund with respect to such matters, (v) no consent, approval, authorization or order of any court or governmental authority is required for the consummation by Acquiring Fund of the transactions contemplated herein, except such as have been obtained under the 1933 Act, the 1934 Act and the 1940 Act and such as may be required under state securities or blue sky laws and the H-S-R Act, and (vi) the Registration Statement has become effective under the 1933 Act, and, to the best of the knowledge of such counsel, no stop order suspending the effectiveness of the Registration Statement has been issued and no proceedings for that purpose have been instituted or are pending or contemplated under the 1933 Act. (g) That Acquired Fund will have received an opinion of Ropes & Gray LLP dated the Exchange Date (which opinion would be based upon certain factual representations and customary assumptions and subject to certain qualifications and would note and distinguish certain published precedent), in a form reasonably satisfactory to each of Acquired Fund and Acquiring Fund, substantially to the effect that, although the matter is not free from doubt, on the basis of the existing provisions of the Code, Treasury regulations promulgated thereunder, current administrative rules and court decisions, generally for federal income tax purposes: (i) the acquisition by Acquiring Fund of substantially all of the assets of Acquired Fund solely in exchange for Merger Shares and the assumption by Acquiring Fund of liabilities of Acquired Fund followed by the distribution by Acquired Fund to its shareholders of Merger Shares in complete liquidation of Acquired Fund, all pursuant to this Agreement, will constitute a reorganization within the meaning of Section 368(a) of the Code and Acquired Fund and Acquiring Fund will each be a “party to a reorganization” within A-13 the meaning of Section 368(b) of the Code, (ii) under Sections 361 and 357 of the Code, no gain or loss will be recognized by Acquired Fund upon the transfer of its assets to Acquiring Fund pursuant to this Agreement in exchange for Merger Shares and the assumption of Acquired Fund’s liabilities by Acquiring Fund or upon the distribution of Merger Shares by Acquired Fund to its shareholders in liquidation of Acquired Fund, except for (A) any gain or loss recognized on (1) “Section 1256 contracts” as defined in Section 1256(b) of the Code or (2) stock in a “passive foreign investment company” as defined in Section 1297(a) of the Code, and (B) any other gain or loss required to be recognized (1) as a result of the closing of the tax year of Acquired Fund, (2) upon the termination of a position, or (3) upon the transfer of an asset regardless of whether such a transfer would otherwise be a nontaxable transaction under the Code, (iii) under Section 354 of the Code, no gain or loss will be recognized by shareholders of Acquired Fund upon the exchange of their shares of Acquired Fund for Merger Shares, (iv) under Section 358 of the Code, the aggregate tax basis of the Merger Shares an Acquired Fund shareholder receives pursuant to this Agreement will be the same as the aggregate tax basis of the Acquired Fund shares exchanged therefor, (v) under Section 1223(1) of the Code, an Acquired Fund shareholder’s holding period for the Merger Shares received pursuant to this Agreement will be determined by including the period during which such shareholder held or is treated for federal income tax purposes as having held the Acquired Fund shares exchanged therefor, provided that, the shareholder held those Acquired Fund shares as capital assets, (vi) under Section 1032 of the Code, no gain or loss will be recognized by Acquiring Fund upon the receipt of the assets of Acquired Fund in exchange for Merger Shares and the assumption by Acquiring Fund of the liabilities of Acquired Fund, (vii) under Section 362(b) of the Code, Acquiring Fund’s tax basis in the assets of Acquired Fund transferred to Acquiring Fund pursuant to this Agreement will be the same as Acquired Fund’s tax basis immediately prior to the transfer, increased by any gain or decreased by any loss required to be recognized as described in (ii) above, (viii) under Section 1223(2) of the Code, the holding period in the hands of Acquiring Fund of each Acquired Fund asset transferred to Acquiring Fund pursuant to this Agreement, other than certain assets with respect to which gain or loss is required to be recognized as described in (ii) above, will include the period during which such asset was held or treated for federal income tax purposes as held by Acquired Fund, and (ix) Acquiring Fund will succeed to and take into account the items of Acquired Fund described in Section 381(c) of the Code, subject to the conditions and limitations specified in Sections 381, 382, 383 and 384 of the Code and the regulations thereunder. (h) That all proceedings taken by or on behalf of Acquiring Fund in connection with the transactions contemplated by this Agreement and all documents incidental thereto will be satisfactory in form and substance to Acquired Fund and Ropes & Gray LLP. (i) That the Registration Statement is effective under the 1933 Act, and no stop order suspending such effectiveness will have been instituted or, to the knowledge of Acquiring Fund, threatened by the Commission. (j) That Acquired Fund shall have received from the Commission, any relevant state securities administrator and the Department such order or orders as Ropes & Gray LLP deems reasonably necessary or desirable under the 1933 Act, the 1934 Act, the 1940 Act and any applicable state securities or blue sky laws in connection with the transactions contemplated hereby, and that all such orders shall be in full force and effect. 10. Indemnification. (a) Acquired Fund agrees to indemnify and hold harmless, out of the assets of Acquired Fund but no other assets, Acquiring Fund, its Trustees and its officers (for purposes of this subparagraph, the “Indemnified Parties”) against any and all expenses, losses, claims, damages and liabilities at any time imposed upon or reasonably incurred by any one or more of the Indemnified Parties in connection with, arising out of, or resulting from any claim, action, suit or proceeding in which any A-14 one or more of the Indemnified Parties may be involved or with which any one or more of the Indemnified Parties may be threatened by reason of any untrue statement or alleged untrue statement of a material fact relating to Acquired Fund contained in the Registration Statement, the Prospectus, the Proxy Statement, or any amendment or supplement to any of the foregoing, or arising out of or based upon the omission or alleged omission to state in any of the foregoing a material fact relating to Acquired Fund required to be stated therein or necessary to make the statements relating to Acquired Fund therein not misleading, including, without limitation, any amounts paid by any one or more of the Indemnified Parties in a reasonable compromise or settlement of any such claim, action, suit or proceeding, or threatened claim, action, suit or proceeding made with the consent of Acquired Fund. The Indemnified Parties will notify Acquired Fund in writing within ten days after the receipt by any one or more of the Indemnified Parties of any notice of legal process or any suit brought against or claim made against such Indemnified Party as to any matters covered by this Section 10(a). Acquired Fund shall be entitled to participate at its own expense in the defense of any claim, action, suit or proceeding covered by this Section 10(a), or, if it so elects, to assume at its expense by counsel satisfactory to the Indemnified Parties the defense of any such claim, action, suit or proceeding, and if Acquired Fund elects to assume such defense, the Indemnified Parties shall be entitled to participate in the defense of any such claim, action, suit or proceeding at their expense. Acquired Fund’s obligation under this Section 10(a) to indemnify and hold harmless the Indemnified Parties constitutes a guarantee of payment so that Acquired Fund will pay in the first instance any expenses, losses, claims, damages and liabilities required to be paid by it under this Section 10(a) without the necessity of the Indemnified Parties’ first paying the same. (b) Acquiring Fund agrees to indemnify and hold harmless, out of the assets of Acquiring Fund but no other assets, Acquired Fund, its Trustees and its officers (for purposes of this subparagraph, the “Indemnified Parties”) against any and all expenses, losses, claims, damages and liabilities at any time imposed upon or reasonably incurred by any one or more of the Indemnified Parties in connection with, arising out of, or resulting from any claim, action, suit or proceeding in which any one or more of the Indemnified Parties may be involved or with which any one or more of the Indemnified Parties may be threatened by reason of any untrue statement or alleged untrue statement of a material fact relating to Acquiring Fund contained in the Registration Statement, the Prospectus, the Proxy Statement, or any amendment or supplement to any of the foregoing, or arising out of, or based upon, the omission or alleged omission to state in any of the foregoing a material fact relating to Acquiring Fund required to be stated therein or necessary to make the statements relating to Acquiring Fund therein not misleading, including without limitation any amounts paid by any one or more of the Indemnified Parties in a reasonable compromise or settlement of any such claim, action, suit or proceeding, or threatened claim, action, suit or proceeding made with the consent of Acquiring Fund. The Indemnified Parties will notify Acquiring Fund in writing within ten days after the receipt by any one or more of the Indemnified Parties of any notice of legal process or any suit brought against or claim made against such Indemnified Party as to any matters covered by this Section 10(b). Acquiring Fund shall be entitled to participate at its own expense in the defense of any claim, action, suit or proceeding covered by this Section 10(b), or, if it so elects, to assume at its expense by counsel satisfactory to the Indemnified Parties the defense of any such claim, action, suit or proceeding, and, if Acquiring Fund elects to assume such defense, the Indemnified Parties shall be entitled to participate in the defense of any such claim, action, suit or proceeding at their own expense. Acquiring Fund’s obligation under this Section 10(b) to indemnify and hold harmless the Indemnified Parties constitutes a guarantee of payment so that Acquiring Fund will pay in the first instance any expenses, losses, claims, damages and liabilities required to be paid by it under this Section 10(b) without the necessity of the Indemnified Parties’ first paying the same. 11. No broker, etc. A-15 Each of Acquired Fund and Acquiring Fund represents that there is no person who has dealt with it who by reason of such dealings is entitled to any broker’s or finder’s or other similar fee or commission arising out of the transactions contemplated by this Agreement. 12. Termination. The Trust, on behalf of Acquired Fund, and Acquiring Fund may, by mutual consent of their Trustees, terminate this Agreement, and Acquired Fund or Acquiring Fund, after consultation with counsel and by consent of their Trustees or an officer authorized by such Trustees, may waive any condition to their respective obligations hereunder. If the transactions contemplated by this Agreement have not been substantially completed by [December 31, 2017], this Agreement shall automatically terminate on that date unless a later date is agreed to by the Trust, on behalf of Acquired Fund, and Acquiring Fund. 13. Covenants, etc. deemed material. All covenants, agreements, representations and warranties made under this Agreement and any certificates delivered pursuant to this Agreement shall be deemed to have been material and relied upon by each of the parties, notwithstanding any investigation made by them or on their behalf. 14. Sole agreement; amendments. This Agreement supersedes all previous correspondence and oral communications between the parties regarding the subject matter hereof, constitutes the only understanding with respect to such subject matter, may not be changed except by a letter of agreement signed by each party hereto, and shall be construed in accordance with and governed by the laws of The Commonwealth of Massachusetts. 15. Agreement and declaration of trust. Copies of the Agreements and Declarations of Trust, as amended, of the Trust and Acquiring Fund are on file with the Secretary of State of The Commonwealth of Massachusetts, and notice is hereby given that this instrument is executed by the Trustees or officers of each trust, respectively, as Trustees or officers and not individually and that the obligations of this instrument are not binding upon any of the Trustees, officers or shareholders of the Trust or Acquiring Fund individually but are binding only upon the assets and property of Acquired Fund and Acquiring Fund, respectively. This Agreement may be executed in any number of counterparts, each of which, when executed and delivered, shall be deemed to be an original. PUTNAM GLOBAL NATURAL RESOURCES FUND By: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison PUTNAM FUNDS TRUST , on behalf of its PUTNAM GLOBAL ENERGY FUND series By: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison A-16 Appendix B Financial intermediary specific sales charge waiver information As described in the prospectus, class A, M and T shares may be subject to an initial sales charge and class B and C shares may be subject to a CDSC. Certain financial intermediaries may impose different initial sales charges or waive the initial sales charge or CDSC in certain circumstances. This Appendix details the variations in sales charge waivers by financial intermediary. You should consult your financial representative for assistance in determining whether you may qualify for a particular sales charge waiver. MERRILL LYNCH Effective [April 10, 2017], if you purchase fund shares through a Merrill Lynch platform or account held at Merrill Lynch, you will be eligible only for the following sales charge waivers (front-end sales charge waivers and CDSC waivers) and discounts, which may differ from those disclosed elsewhere in the fund’s prospectus or SAI. It is your responsibility to notify your financial representative at the time of purchase of any relationship or other facts qualifying you for sales charge waivers or discounts. Front-end Sales Charge Waivers on Class A Shares available through Merrill Lynch Employer-sponsored retirement, deferred compensation and employee benefit plans (including health savings accounts) and trusts used to fund those plans, provided that the shares are not held in a commission-based brokerage account and shares are held for the benefit of the plan Shares purchased by college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code of 1986, as amended Shares purchased through a Merrill Lynch-affiliated investment advisory program Shares purchased by third party investment advisors on behalf of their advisory clients through Merrill Lynch’s platform Shares of funds purchased through the Merrill Edge Self-Directed platform Shares purchased through reinvestment of capital gains distributions and dividend reinvestment when purchasing shares of the fund (but not any other Putnam fund) Shares exchanged from Class C shares of the same fund in the month of or following the 10-year anniversary of the purchase date Employees and registered representatives of Merrill Lynch or its affiliates and their family members Trustees of the fund, and employees of Putnam Management or any of its affiliates, as described in the fund’s prospectus B-1 Shares purchased from the proceeds of redemptions from a Putnam fund, provided (1) the repurchase occurs within 90 days following the redemption, (2) the redemption and purchase occur in the same account, and (3) redeemed shares were subject to a front-end or deferred sales charge (known as Rights of Reinstatement) CDSC Waivers on A, B and C Shares available through Merrill Lynch Death or disability of the shareholder Shares sold as part of a systematic withdrawal plan as described in the fund’s prospectus Return of excess contributions from an IRA Account Shares sold as part of a required minimum distribution for IRA and retirement accounts due to the shareholder reaching age 70½ Shares sold to pay Merrill Lynch fees but only if the transaction is initiated by Merrill Lynch Shares acquired through a right of reinstatement Shares held in retirement brokerage accounts that are exchanged for a share class with lower operating expenses due to transfer to certain fee based accounts or platforms (applicable to A and C shares only) Front-end Sales Charge Discounts available through Merrill Lynch: Breakpoints, Rights of Accumulation & Letters of Intent Breakpoints as described in the fund’s prospectus and SAI Rights of Accumulation (ROA), which entitle you to breakpoint discounts, will be automatically calculated based on the aggregated holding of fund family assets held by accounts within your household at Merrill Lynch. Eligible Putnam fund assets not held at Merrill Lynch may be included in the ROA calculation only if you notify your financial representative about such assets Letters of Intent (LOI), which allow for breakpoint discounts based on anticipated purchases of Putnam funds, through Merrill Lynch, over a 13-month period [[ FINANCIAL INTERMEDIARY ] Class T shares Class T shares are available for purchase by [ FINANCIAL INTERMEDIARY ] clients with the front-end sales charge waived as follows: • Employer-sponsored retirement plans (e.g., 401(k) plans, 457 plans, employer-sponsored 403(b) plans, profit sharing and money purchase pension plans and defined benefit plans). For purposes of this provision, employer-sponsored retirement plans do not include SEP IRAs, Simple IRAs, SAR-SEPs or Keogh plans; however these plans are eligible to purchase class T shares through a transactional brokerage account. • [ FINANCIAL INTERMEDIARY ] employee and employee-related accounts according to [ FINANCIAL INTERMEDIARY ]’s account linking rules. • Shares purchased through reinvestment of dividends and capital gains distributions when purchasing shares of the same fund. B-2 • Mutual fund shares exchanged from an existing position in the same fund as part of a share class exchange instituted by [ FINANCIAL INTERMEDIARY] .] [Additional financial intermediary-specific sales charge waivers, if any, to be inserted.] B-3 PUTNAM GLOBAL ENERGY FUND By signing below, you, as a shareholder of Putnam Global Energy Fund, a series of Putnam Funds Trust, appoint Trustees John A. Hill, Robert E. Patterson and George Putnam, III, and each of them separately, with power of substitution to each, to be your proxies. You are empowering them to vote all of your Putnam Global Energy Fund shares on your behalf at the meeting of the shareholders of Putnam Global Energy Fund. The meeting will take place on May 16, 2017 at 11:00 a.m., Eastern Time, on the 8th Floor of One Post Office Square, Boston, Massachusetts 02109, and may be adjourned to later times or dates. Your vote is being solicited on behalf of the Trustees . When you complete and sign the proxy card, your shares will be voted on your behalf exactly as you have indicated on the reverse side of this card. If you simply sign the proxy card, and do not vote on the proposal, your shares will be automatically voted as the Trustees recommend. The proxies are also authorized to vote at their discretion on any other matter that arises at the meeting or any adjournment of the meeting. Proposal Please vote by filling in the appropriate box below. PLEASE MARK VOTES AS IN THIS EXAMPLE : ■ THE TRUSTEES RECOMMEND A VOTE FOR PROPOSAL 1. 1. Approving an Agreement and Plan of Reorganization providing FOR AGAINST ABSTAIN for the transfer of all of the assets of Putnam Global Energy Fund to Putnam Global Natural Resources Fund in exchange for the □ □ □ issuance and delivery of shares of beneficial interest of Putnam Global Natural Resources Fund and the assumption by Putnam Global Natural Resources Fund of all of the liabilities of Putnam Global Energy Fund, and the distribution of these shares to the shareholders of Putnam Global Energy Fund in complete liquidation of Putnam Global Energy Fund. Putnam Global Natural Resources Fund FORM N-14 PART B STATEMENT OF ADDITIONAL INFORMATION (“SAI”) [March 2], 2017 This Statement of Additional Information (“SAI”) contains material that may be of interest to investors but that is not included in the Prospectus/Proxy Statement of Putnam Global Natural Resources Fund (“Global Natural Resources Fund”) dated [March 2], 2017 (the “Prospectus/Proxy Statement”) relating to the sale of all or substantially all of the assets of Putnam Global Energy Fund (“Global Energy Fund”) to Global Natural Resources Fund. Unaudited narrative pro forma financial information for Global Natural Resources Fund and Global Energy Fund for the twelve month period ended August 31, 2016 are included in the SAI. Part I of Global Natural Resources Fund’s Statement of Additional Information dated December 30, 2016, as supplemented, and Part II of the funds’ Statement of Additional Information are attached to this SAI as Appendix A and Appendix B, respectively. This SAI is not a prospectus and is authorized for distribution only when it accompanies or follows delivery of the Prospectus/Proxy Statement. This SAI should be read in conjunction with the Prospectus/Proxy Statement. Investors may obtain a free copy of the Prospectus/Proxy Statement by writing Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383, or by calling 1-800-225-1581. TABLE OF CONTENTS ADDITIONAL INFORMATION ABOUT THE ACQUIRING FUND 1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 PRO FORMA FINANCIAL INFORMATION 4 APPENDIX A I-1 APPENDIX B II-1 ADDITIONAL INFORMATION ABOUT THE ACQUIRING FUND This SAI is accompanied by the Statement of Additional Information of Global Natural Resources Fund dated December 30, 2016, as supplemented (the “Acquiring Fund SAI”), which has been filed with the Securities and Exchange Commission. The information regarding Global Natural Resources Fund contained in the Acquiring Fund SAI is hereby incorporated by reference into this SAI. UPDATED CALENDAR YEAR-END INFORMATION The table below shows the value of each Trustee's holdings in the fund and in all of the Putnam Funds as of December 31, 2016. Name of Trustee Dollar range of Putnam Aggregate dollar range of shares Global Natural Resources held in all of the Putnam funds Fund shares owned overseen by Trustee Liaquat Ahamed $1-$10,000 over $100,000 Ravi Akhoury $1-$10,000 over $100,000 Barbara M. Baumann $1-$10,000 over $100,000 Jameson A. Baxter $10,001-$50,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Katinka Domotorffy $1-$10,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $1-$10,000 over $100,000 George Putnam, III over $100,000 over $100,000 W. Thomas Stephens $1-$10,000 over $100,000 * Robert L. Reynolds $1-$10,000 over $100,000 * Trustee who is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Management. Mr. Reynolds is deemed an “interested person” by virtue of his positions as an officer of the fund and Putnam Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. None of the other Trustees is an “interested person.” The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by the fund for fiscal 2016, and the fees paid to each Trustee by all of the Putnam funds during calendar year 2016: 1 COMPENSATION TABLE Pension or retirement Total benefits Estimated annual compensation Aggregate accrued benefits from all from all compensation as part of Putnam funds upon Putnam Trustees/Year from the fund fund expenses retirement(1) funds(2) Liaquat $315,000 Ahamed/2012(3) $632 N/A N/A Ravi Akhoury/2009 $593 N/A N/A $302,500 Barbara M. $315,000 Baumann/2010(3) $632 N/A N/A Jameson A. $482,031 Baxter/1994(3)(4) $878 $357 $110,533 Robert J. $340,000 Darretta/2007(3) $686 N/A N/A Katinka $315,000 Domotorffy/2012(3) $632 N/A N/A John A. Hill/1985(3) $581 $635 $161,667 $290,000 Paul L. Joskow/1997(3) $632 $244 $113,417 $315,000 Kenneth R. $322,500 Leibler/2006 $632 N/A N/A Robert E. $302,500 Patterson/1984 $608 $395 $106,542 George Putnam, $340,000 III/1984 $686 $412 $130,333 W. Thomas $315,000 Stephens/1997(5) $632 $241 $107,125 Robert L. N/A Reynolds/2008(6) N/A N/A N/A (1) Estimated benefits for each Trustee entitled to benefits are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2016, there were 114 funds in the Putnam family. 2 (3) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of August 31, 2016, the total amounts of deferred compensation payable by the fund, including income earned on such amounts, to these Trustees were: Mr. Ahamed - $1,640; Ms. Baumann - $1,909; Ms. Baxter - $10,394; Mr. Darretta - $7,435; Ms. Domotorffy - $1,111; Mr. Hill - $20,567; and Dr. Joskow - $7,384. (4) Includes additional compensation to Ms. Baxter for service as Chair of the Trustees of the Putnam funds. (5) Mr. Stephens retired from the Board of Trustees of the Putnam funds on March 31, 2008. Upon his retirement in 2008, Mr. Stephens became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2009. Mr. Stephens was reappointed to the Board of Trustees of the Putnam funds effective May 14, 2009, and in connection with his re-appointment, Mr. Stephens has agreed to suspend the balance of his retirement benefit payments for the duration of his service as a Trustee. (6) Mr. Reynolds is an “interested person” of the fund and Putnam Management. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM [ ], [ ], is Global Energy Fund’s and Global Natural Resources Fund’s independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The following documents are incorporated by reference into this SAI: (i) Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in Global Energy Fund's Annual Report to shareholders for the fiscal year ended August 31, 2016, and (ii) Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in Global Natural Resources Fund’s Annual Report to shareholders for the fiscal year ended August 31, 2016. The audited financial statements for Global Energy Fund and Global Natural Resources Fund incorporated by reference into the Prospectus/Proxy Statement and SAI have been so included and incorporated in reliance upon the reports of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. 3 PRO FORMA FINANCIAL INFORMATION Putnam Global Natural Resources Fund AND Putnam Global Energy Fund Putnam Global Natural Resources Fund and Putnam Global Energy Fund, a series of Putnam Funds Trust, are open-end management investment companies registered under the Investment Company Act of 1940, as amended. Both funds are managed by Putnam Investment Management, LLC (“PIM”). The unaudited proforma information provided herein should be read in conjunction with the separate financial statements of Putnam Global Natural Resources Fund and Putnam Global Energy Fund incorporated by reference in this statement of additional information. The funds follow generally accepted accounting principles (GAAP) in the United States of America applicable to management investment companies, which are disclosed in the separate financial statements of each fund. 1. Narrative Description of the Pro Forma Effects of the Reorganization The unaudited proforma information set forth below for the twelve months ended August 31, 2016 is intended to present ratios and supplemental data for Putnam Global Natural Resources Fund (the accounting survivor) as if the combination with Putnam Global Energy Fund (the “Reorganization”) had been consummated on September 1, 2015. The Putnam Global Natural Resources Fund offers six classes of shares: Class A, Class B, Class C, Class M, Class R and Class Y. The Putnam Global Energy Fund offers six classes of shares: Class A, Class B, Class C, Class M, Class R and Class Y. The Reorganization provides for the proposed exchange of assets of [each class] of shares of the Putnam Global Energy Fund for Class A, Class B, Class C, Class M, Class R and Class Y shares of Putnam Global Natural Resources Fund. Putnam Global Natural Resources Fund will be the surviving entity for accounting purposes with its results of operations being carried forward. As of August 31, 2016, the net assets of Putnam Global Energy Fund and Putnam Global Natural Resources Fund were $30,359,799 and $162,405,372, respectively. Assuming the two funds merged on August 31, 2016, the net assets of the combined fund would have been $192,682,924 which reflects the impact of non-recurring merger costs of $82,247. The net asset value per share after the reorganization assumes the issuance, by Putnam Global Natural Resources Fund, of the following shares for the respective Putnam Global Energy Fund class net assets at August 31, 2016: Shares Issued Putnam Global Energy Fund net assets Class A 927,866 $14,365,944 Class B 223,389 $3,016,343 Class C 507,690 $7,001,881 4 Class M 18,178 $263,434 Class R 111,227 $1,676,733 Class Y 257,786 $4,035,464 Assuming the reorganization had occurred at the beginning of the twelve month period ended August 31, 2016, the proposed reorganization would have resulted in a decrease in other operating expenses of $152,650. Given each fund is subject to the same management contract, the proposed reorganization would not result in any change to management fee charged to combined fund. The significant accounting policies, including valuation policies, of Putnam Global Natural Resources Fund and Putnam Global Energy Fund are substantially identical and are not expected to change as a result of the merger. Security Valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock 5 Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. 2. Merger costs The costs for the merger are estimated to be [$306,863], of which an estimated $0 will be paid by Putnam Global Energy Fund, [$82,247] will be paid by Putnam Global Natural Resources Fund and [$224,617] will be paid by Putnam Investments. These fees and expenses, representing legal and accounting expenses, the costs of printing and mailing this prospectus/proxy statement or other similar expenses incurred in connection with the consummation of the merger, will be allocated evenly between the two funds, except that proxy solicitation costs will be borne by Putnam Global Energy Fund. Because both funds are expected to benefit from the merger based on several quantitative and qualitative factors, PIM determined that the allocation described above was a fair and objective manner of allocating the merger expenses. 3. Tax implications It is the policy of each fund to distribute all of its income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986 (the “Code”) applicable to regulated investment companies. As of August 31, 2016, the funds had capital loss carryforwards as 6 follows: Putnam Global Energy Putnam Global Natural Fund Resources Fund Capital loss carryforwards $6,576,594 $33,384,950 If not applied, the capital loss carryforwards will expire as follows: Expiration Date: Putnam Global Energy Putnam Global Natural Fund Resources Fund August 31, 2018 N/A $48,923,488 The merger is expected to be a tax-free reorganization for federal income tax purposes. 4. Portfolio Realignment Putnam Management currently expects that Putnam Global Energy Fund may make dispositions of certain portfolio holdings prior to the merger. (However, it is also possible that the combined fund’s portfolio managers could deem it appropriate in their discretion simply to combine the two funds’ portfolios, without disposing of securities in Putnam Global Energy Fund.) These sales would result in brokerage commissions and other transaction costs, and may result in the realization of capital gains that would be distributed to shareholders as taxable distributions. 7 APPENDIX A FUND SYMBOLS CLASS CLASS CLASS CLASS CLASS CLASS A B C M R Y Putnam Global Consumer PGCOX PGCKX PGCNX PGCMX PGCIX PGCYX Fund Putnam Global Energy Fund PGEAX PGEDX PGECX PGENX PGETX PGEIX Putnam Global Financials PGFFX PGFOX PGFDX PGFMX PGFRX PGFYX Fund Putnam Global Health Care PHSTX PHSBX PCHSX PHLMX PHSRX PHSYX Fund Putnam Global Industrials PGIAX PGIVX PGIEX PGIHX PGIOX PGILX Fund Putnam Global Natural EBERX PNRBX PGLCX PGLMX PGNRX PGRYX Resources Fund Putnam Global Technology PGTAX PGTPX PGTDX PGTMX PGTRX PGTYX Fund Putnam Global PGBZX PGBBX PGBNX PGBMX PGBTX PGBYX Telecommunications Fund Putnam Global Utilities Fund PUGIX PUTBX PUTCX PUTMX PULRX PUTYX Putnam Global Consumer Fund Putnam Global Energy Fund Putnam Global Financials Fund Putnam Global Health Care Fund Putnam Global Industrials Fund Putnam Global Natural Resources Fund Putnam Global Technology Fund Putnam Global Telecommunications Fund Putnam Global Utilities Fund FORM N-1A PART B STATEMENT OF ADDITIONAL INFORMATION (SAI) December 30, 2016 This SAI is not a prospectus. If a fund has more than one form of current prospectus, each reference to the prospectus in this SAI includes all of the fund's prospectuses, unless otherwise noted. The SAI should be read together with the applicable prospectus. For a free copy of each fund’s annual report or a prospectus dated 12/30/16, as revised from time to time, call Putnam Investor Services at 1-800-225-1581, visit Putnam's website at putnam.com or write Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. I-1 Part I of this SAI contains specific information about the funds. Part II includes information about these funds and the other Putnam funds. Table of Contents PART I FUND ORGANIZATION AND CLASSIFICATION I-4 INVESTMENT RESTRICTIONS I-6 CHARGES AND EXPENSES I-9 PORTFOLIO MANAGERS I-56 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND I-64 FINANCIAL STATEMENTS PART II HOW TO BUY SHARES II-1 DISTRIBUTION PLANS II-10 MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND II-18 RISKS TAXES II-54 MANAGEMENT II-69 DETERMINATION OF NET ASSET VALUE II-90 INVESTOR SERVICES II-92 SIGNATURE GUARANTEES II-96 REDEMPTIONS II-96 POLICY ON EXCESSIVE SHORT-TERM TRADING II-97 SHAREHOLDER LIABILITY II-97 DISCLOSURE OF PORTFOLIO INFORMATION II-97 INFORMATION SECURITY RISKS II-99 PROXY VOTING GUIDELINES AND PROCEDURES II-100 SECURITIES RATINGS II-100 APPENDIX A - PROXY VOTING GUIDELINES OF THE PUTNAM II-106 FUNDS APPENDIX B - FINANCIAL STATEMENTS II-133 I-2 SAI PART I FUND ORGANIZATION AND CLASSIFICATION Putnam Global Consumer Fund, Putnam Global Energy Fund, Putnam Global Financials Fund, Putnam Global Industrials Fund, Putnam Global Technology Fund and Putnam Global Telecommunications Fund are each a non-diversified series of Putnam Funds Trust, a Massachusetts business trust organized on January 22, 1996 (the “Trust”). Putnam Global Health Care Fund is a Massachusetts business trust organized on January 28, 1982. Putnam Global Natural Resources Fund is a Massachusetts business trust organized on February 1, 1985, as the successor to Eberstadt Energy-Resources Fund, Inc., a Maryland corporation organized in May, 1980. Putnam Global Utilities Fund is a Massachusetts business trust organized on September 20, 1990. Putnam Global Health Care Fund, Putnam Global Natural Resources Fund, and Putnam Global Utilities Fund are referred to herein collectively as the “Non-Series Funds.” A copy of the Trust’s and each Non-Series Fund’s Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. For all funds except the Non-Series Funds: Each fund is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. Each fund offers classes of shares with different sales charges and expenses. Each share has one vote, with fractional shares voting proportionally. Shares of all series and classes will vote together as a single class on all matters except (i) when required by the Investment Company Act of 1940 or when the Trustees have determined that a matter affects one or more series or classes materially differently, shares are voted by individual series or class; and (ii) when the Trustees determine that such a matter affects only the interests of a particular series or class, then only shareholders of such series or class shall be entitled to vote thereon. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the fund were liquidated, would receive the net assets of the fund. Each fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although each fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. I-3 For Putnam Global Health Care Fund, Putnam Global Natural Resources Fund, and Global Utilities Fund only: Each fund is an open-end non-diversified management investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. Each fund offers classes of shares with different sales charges and expenses. Each share has one vote, with fractional shares voting proportionally. Shares of all classes will vote together as a single class except when otherwise required by law or as determined by the Trustees. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the fund were liquidated, would receive the net assets of the fund. Each fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although each fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. Information about the Summary Prospectus, Prospectus, and SAI Each fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent, and custodian who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the Trust's and each Non-Series Fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. I-4 INVESTMENT RESTRICTIONS As fundamental investment restrictions, which may not be changed without a vote of a majority of the outstanding voting securities of a fund created under the Trust, each fund may not and will not: (1) With respect to 50% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (2) With respect to 50% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (3) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (4) Make loans, except by purchase of debt obligations in which the fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. (5) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (6) Purchase or sell commodities, except as permitted by applicable law. (7) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. (8)(a) Global Consumer Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the consumer staples and consumer discretionary products and services industries. I-5 (8)(b) Global Energy Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the energy industries. (8)(c) Global Financials Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the financial services industries. (8)(d) Global Health Care Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will invest at least 25% of the value of its total assets in common stocks of companies which Putnam Management determines are principally engaged in the health sciences industries, except when investing for defensive purposes. (8)(e) Global Industrials Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the industrial products, services or equipment industries. (8)(f) Global Natural Resources Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund may invest more than 25% of its total assets in securities of issuers in any industry in the energy and resources group of industries. (The fund will invest at least 80% of its net assets at all times in the securities of companies principally engaged in the energy, natural resource and related areas, as defined in the prospectus, except when investing for defensive purposes). (8)(g) Global Technology Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the technology industries. (8)(h) Global Telecommunications Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund’s total assets would be invested in any one industry, except that the fund will normally invest at least 25% of its net assets in the telecommunication industries. I-6 (8)(i) Global Utilities Fund only: Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry, except for any of the public utilities industries. (9) All funds except Global Health Care Fund: Issue any class of securities which is senior to the fund’s shares of beneficial interest, except for permitted borrowings. The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of a fund means the affirmative vote of the lesser of (1) more than 50% of the outstanding fund shares, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding fund shares are represented at the meeting in person or by proxy. For purposes of each fund’s fundamental policy on industry concentration (#8 above), Putnam Investment Management, LLC ("Putnam Management"), the fund’s investment manager, determines the appropriate industry categories and assigns issuers to them, informed by a variety of considerations, including relevant third party categorization systems. Industry categories and issuer assignments may change over time as industry sectors and issuers evolve. Portfolio allocations shown in shareholder reports and other communications may use broader investment sectors or narrower sub-industry categories. The following non-fundamental investment policies may be changed by the Trustees without shareholder approval: (1) The fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the fund (or the person designated by the Trustees of the fund to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the fund's net assets (taken at current value) would be invested in securities described in (a), (b) and (c). (2) The fund will not acquire any securities of registered open-end investment companies or registered unit investment trusts in reliance on Sections 12(d)(1)(F) or (G) of the Investment Company Act of 1940, as amended. (3) Global Health Care Fund only: The fund will not issue any class of securities which is senior to the fund’s shares of beneficial interest, except for permitted borrowings. I-7 All percentage limitations on investments (other than pursuant to non-fundamental restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. If, as a result of a change in values or net assets or other circumstances, greater than 15% of each fund’s net assets are invested in securities described in (a), (b) and (c) in non-fundamental policy (1) above, the fund will take such steps as are deemed advisable to protect the fund’s liquidity. The Trust has filed an election under Rule 18f-1 under the Investment Company Act of 1940 committing each fund that is a series of the Trust to pay all redemptions of fund shares by a single shareholder during any 90-day period in cash, up to the lesser of (i) $250,000 or (ii) 1% of such fund's net assets measured as of the beginning of such 90-day period. CHARGES AND EXPENSES Shareholders of each fund approved a new management contract with Putnam Management effective February 27, 2014 ( each, a "Management Contract"). The substantive terms of each Management Contract, including terms relating to fees, are identical to the terms of that fund’s prior management contract dated January 1, 2010. Shareholders were asked to approve the Management Contracts following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. Between October 8, 2013 and the date of the Management Contracts, Putnam Management managed each fund's investment portfolio and other affairs and business under an interim management contract, which was substantively identical to the fund's prior management contract dated January 1, 2010. Putnam Management has entered into sub-management and sub-advisory contracts for the funds effective as of the time the Management Contracts became effective. Please see “Management —The Sub-Manager” in Part II of this SAI for information about the sub-management contract and "Management — The Sub-Adviser" in Part II of this SAI for information about the sub-advisory contract. Management fees Under the Management Contracts, each fund pays a monthly fee to Putnam Management. The fee is calculated by applying a rate to the fund’s average net assets for the month. The rate is based on the monthly average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets) (“Total Open-End Mutual Fund Average Net Assets”), as determined at the close of each business day during the month, as set forth below: I-8 0.780% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.730% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.680% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.630% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.580% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.560% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.550% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.545% of any excess thereafter. For the past three fiscal years, pursuant to its applicable management contract, each fund incurred the following fees: Amount Amount of management fee Fiscal Management management would have been Fund name year fee paid fee waived without waivers Global Consumer Fund 2016 $160,181 $92,448 $252,629 2015 $37,736 $113,468 $151,204 2014 $57,443 $98,871 $156,314 Global Energy Fund 2016 $62,223 $111,753 $173,976 2015 $65,186 $112,444 $177,630 2014 $49,465 $97,334 $146,799 Global Financials Fund 2016 $0 $85,837 $85,837 2015 $0 $77,250 $77,250 2014 $5,800 $109,187 $114,987 I-9 Global Health Care Fund 2016 $9,976,600 $19,245 $9,995,845 2015 $10,714,347 $0 $10,714,347 2014 $8,424,224 $0 $8,424,224 Global Industrials Fund 2016 $0 $113,598 $113,598 2015 $0 $109,131 $109,131 2014 $37,339 $108,938 $146,277 Global Natural Resources Fund 2016 $1,012,240 $3,049 $1,015,289 2015 $1,434,481 $0 $1,434,481 2014 $2,019,594 $0 $2,019,594 Global Technology Fund 2016 $141,298 $99,316 $240,614 2015 $33,505 $119,433 $152,938 2014 $0 $96,061 $96,061 Global Telecommunications Fund 2016 $115,403 $100,993 $216,396 2015 $19,912 $115,910 $135,822 2014 $57,546 $96,396 $153,942 Global Utilities Fund 2016 $1,117,740 $2,495 $1,120 , 2015 $1,291,525 $0 $1,291,525 2014 $1,333,880 $0 $1,333,880 I-10 For Global Health Care Fund, Global Natural Resources Fund and Global Utilities Fund, the amount of management fee waived for the most recent fiscal year resulted from a voluntary one-time waiver by Putnam Management. The following amount of management fee waived for the most recent fiscal year resulted from a voluntary one-time waiver by Putnam Management: Global Consumer Fund ($300), Global Energy Fund ($325), Global Financials Fund ($164), Global Industrials Fund ($232), Global Technology Fund ($260) and Global Telecommunications Fund ($275). For each such fund , the remaining amount of management fee waived for the most recent fiscal year for each fund resulted from arrangements set forth in “General expense limitation” under “Management – The Management Contract” in Part II of this SAI. Brokerage commissions The following table shows brokerage commissions paid during the fiscal years indicated: I-11 Fiscal Brokerage Fund name year commissions Global Consumer Fund 2016 $25,006 2015 $19,334 2014 $22,969 Global Energy Fund 2016 $98,024 2015 $78,835 2014 $36,407 Global Financials Fund 2016 $9,387 2015 $7,495 2014 $16,275 Global Health Care Fund 2016 $466,211 2015 $518,527 2014 $547,513 Global Industrials Fund 2016 $96,740 2015 $54,242 2014 $68,686 Global Natural Resources Fund 2016 $437,013 2015 $785,442 2014 $665,035 Global Technology Fund 2016 $49,325 2015 $27,286 2014 $8,247 Global Telecommunications Fund 2016 $31,144 2015 $21,087 2014 $24,517 Global Utilities Fund 2016 $45,941 2015 $87,436 2014 $104,625 I-12 Putnam Global Consumer Fund, Putnam Global Technology Fund and Putnam Global Telecommunications Fund The brokerage commissions for each fund’s 2016 fiscal year were higher than the brokerage commissions for the fund’s 2014 and 2015 fiscal years due in part to increased subscriptions into the fund. Putnam Global Energy Fund and Putnam Global Industrials Fund The brokerage commissions for each fund’s 2016 fiscal year were higher than the brokerage commissions for the fund’s 2014 and 2015 fiscal years due in part to increased portfolio turnover in the fund. Global Financials Fund The brokerage commissions for the fund’s 2015 fiscal year were lower than the brokerage commissions for the fund’s 2014 and 2016 fiscal years due in part to decreased portfolio repositioning in 2015. Putnam Global Natural Resources Fund and Putnam Global Utilities Fund The brokerage commissions for each fund’s 2016 fiscal year were lower than the brokerage commissions for the fund’s 2014 and 2015 fiscal years due to decreased portfolio repositioning in 2016. The following table shows transactions placed with brokers and dealers during the most recent fiscal year to recognize research services received by Putnam Management and its affiliates: Dollar value of these Percentage of total Amount of Fund name transactions transactions commissions Global Consumer Fund $41,265,575 92.47% $21,868 I-13 Dollar value of these Percentage of total Amount of Fund name transactions transactions commissions Global Energy Fund $90,946,284 88.63% $79,229 Dollar value of these Percentage of total Amount of Fund name transactions transactions commissions Global Industrials Fund $71,007,962 85.08% $81,109 Dollar value of these Percentage of total Amount of Fund name transactions transactions commissions Global Natural Resources Fund $293,781,402 75.23% $305,185 Dollar value of these Percentage of total Amount of Fund name transactions transactions commissions Global Technology Fund $54,878,007 86.81% $40,114 Dollar value of these Percentage of total Amount of Fund name transactions transactions commissions Global Utilities Fund $28,980,387 66.88% $26,735 At the end of fiscal 2016, Putnam Global Financials Fund held the following securities of its regular broker-dealers (or affiliates of such broker-dealers): I-14 Fund Name Broker-dealer or affiliates Value of securities held Global Financials Fund JPMorgan Chase & Co. $699,030 Citigroup, Inc. $608,920 Administrative expense reimbursement The funds reimbursed Putnam Management for administrative services during fiscal 2016, including compensation of certain fund officers and contributions to the Putnam Retirement Plan for their benefit, as follows: Fund name Total Portion of total reimbursement for reimbursement compensation and contributions Global Consumer Fund $1,189 $795 Global Energy Fund $765 $512 Global Financials Fund $413 $276 Global Health Care Fund $46,535 $31,117 Global Industrials Fund $488 $326 Global Natural Resources $4,494 $3,005 Fund Global Technology Fund $1,095 $732 Global $1,016 $679 Telecommunications Fund Global Utilities Fund $5,069 $3,390 Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of fund business. Subject to such policies as the Trustees may determine, Putnam Management furnishes a continuing investment program for the funds and makes investment decisions on their behalf. Subject to the control of the Trustees, Putnam Management also manages the funds' other affairs and business. I-15 The table below shows the value of each Trustee's holdings in each fund and in all of the Putnam Funds as of December 31, 2015. Dollar range Dollar range of Putnam Dollar range of Putnam Dollar range Global of Putnam Global of Putnam Consumer Global Energy Financials Global Health Name of Fund shares Fund shares Fund shares Care Fund Trustee owned owned owned shares owned Liaquat Ahamed $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Ravi Akhoury $1-$10,000 $1-$10,000 $1-$10,000 over $100,000 Barbara M. $10,001- Baumann $1-$10,000 $1-$10,000 $1-$10,000 $50,000 Jameson A. $10,001- $10,001- $10,001- Baxter $50,000 $1-$10,000 $50,000 $50,000 Robert J. $10,001- Darretta $1-$10,000 $1-$10,000 $1-$10,000 $50,000 Katinka $10,001- $10,001- Domotorffy $1-$10,000 $50,000 $1-$10,000 $50,000 John A. Hill $1-$10,000 $1-$10,000 $1-$10,000 over $100,000 $50,001- Paul L. Joskow $1-$10,000 $1-$10,000 $1-$10,000 $100,000 Kenneth R. $10,001- Leibler $1-$10,000 $1-$10,000 $1-$10,000 $50,000 Robert E. $10,001- $10,001- $10,001- Patterson $50,000 $1-$10,000 $50,000 $50,000 George $10,001- $10,001- Putnam, III $50,000 $1-$10,000 $50,000 over $100,000 W. Thomas $10,001- Stephens $1-$10,000 $1-$10,000 $1-$10,000 $50,000 * Robert L. $10,001- Reynolds $1-$10,000 $1-$10,000 $1-$10,000 $50,000 I-16 Dollar range Dollar range of Putnam Dollar range of Putnam Global of Putnam Global Natural Global Dollar range of Industrials Resources Technology Putnam Global Name of Fund shares Fund shares Fund shares Telecommunications Trustee owned owned owned Fund shares owned Liaquat Ahamed $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Ravi Akhoury $1-$10,000 $1-$10,000 over $100,000 $1-$10,000 Barbara M. Baumann $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Jameson A. $10,001- $10,001- $10,001- Baxter $50,000 $50,000 $50,000 $10,001-$50,000 Robert J. Darretta $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Katinka Domotorffy $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 John A. Hill $1-$10,000 over $100,000 $1-$10,000 $1-$10,000 Paul L. Joskow $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Kenneth R. Leibler $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 Robert E. $10,001- $10,001- Patterson $50,000 $1-$10,000 $50,000 $10,001-$50,000 George $10,001- $10,001- Putnam, III $50,000 over $100,000 $50,000 $10,001-$50,000 W. Thomas Stephens $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 * Robert L. Reynolds $1-$10,000 $1-$10,000 $1-$10,000 $1-$10,000 I-17 Aggregate dollar range Dollar range of shares held of Putnam in all of the Global Putnam funds Name of Utilities Fund overseen by Trustee shares owned Trustee Liaquat Ahamed $1-$10,000 over $100,000 Ravi Akhoury $1-$10,000 over $100,000 Barbara M. Baumann $1-$10,000 over $100,000 Jameson A. Baxter $1-$10,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Katinka Domotorffy $1-$10,000 over $100,000 $10,001- John A. Hill $50,000 over $100,000 $10,001- Paul L. Joskow $50,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. $10,001- Patterson $50,000 over $100,000 George $10,001- over $100,000 Putnam, III $50,000 W. Thomas Stephens $1-$10,000 over $100,000 * Robert L. Reynolds $1-$10,000 over $100,000 * Trustee who is an "interested person" (as defined in the Investment Company Act of 1940) of the funds and Putnam Management. Mr. Reynolds is deemed an "interested person" by virtue of his positions as an officer of the funds and Putnam Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. None of the other Trustees is an "interested person". I-18 Each Independent Trustee of the funds receives an annual retainer fee and an additional fee for each Trustee meeting attended. Independent Trustees also are reimbursed for expenses they incur relating to their services as Trustees. All of the current Independent Trustees of the funds are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of Independent Trustees of the funds, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least four business days per regular Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met during your fund’s most recently completed fiscal year, are shown in the table below: Audit, Compliance and Distributions Committee 14 Board Policy and Nominating Committee 4 Brokerage Committee 3 Contract Committee 9 Executive Committee 1 Investment Oversight Committees Investment Oversight Committee A 7 Investment Oversight Committee B 7 Pricing Committee 8 The following tables show the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by each fund for fiscal 2016, and the fees paid to each Trustee by all of the Putnam funds for services rendered during calendar year 2015: I-19 COMPENSATION TABLES Global Consumer Fund Pension or Estimated retirement annual Total benefits benefits from compensation Aggregate accrued as all Putnam from all compensation part of fund funds upon Putnam Trustee/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3) $158 N/A N/A $300,000 Ravi Akhoury/2009 $150 N/A N/A $275,000 Barbara M. Baumann/2010(3) $158 N/A N/A $300,000 Jameson A. Baxter/1994(3)(4) $217 $76 $110,533 $458,594 Charles B. Curtis/2001(5) N/A $21 $113,917 $162,500 Robert J. Darretta/2007(3) $171 N/A N/A $312,500 Katinka Domotorffy/2012(3) $158 N/A N/A $300,000 John A. Hill/1985(3) $144 $134 $161,667 $281,250 Paul L. Joskow/1997(3) $158 $52 $113,417 $300,000 Kenneth R. Leibler/2006 $158 N/A N/A $318,750 Robert E. Patterson/1984 $152 $84 $106,542 $306,250 George Putnam, III/1984 $171 $87 $130,333 $312,500 W. Thomas Stephens/1997(6) $158 $51 $107,125 $300,000 Robert L. Reynolds/2008(7) N/A N/A N/A N/A I-20 Global Energy Fund Pension or Estimated retirement annual Total benefits benefits from compensation Aggregate accrued as all Putnam from all compensation part of fund funds upon Putnam Trustee/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3) $108 N/A N/A $300,000 Ravi Akhoury/2009 $101 N/A N/A $275,000 Barbara M. Baumann/2010(3) $108 N/A N/A $300,000 Jameson A. Baxter/1994(3)(4) $150 $59 $110,533 $458,594 Charles B. Curtis/2001(5) N/A $19 $113,917 $162,500 Robert J. Darretta/2007(3) $117 N/A N/A $312,500 Katinka Domotorffy/2012(3) $108 N/A N/A $300,000 John A. Hill/1985(3) $99 $104 $161,667 $281,250 Paul L. Joskow/1997(3) $108 $40 $113,417 $300,000 Kenneth R. Leibler/2006 $108 N/A N/A $318,750 Robert E. Patterson/1984 $104 $65 $106,542 $306,250 George Putnam, III/1984 $117 $68 $130,333 $312,500 W. Thomas Stephens/1997(6) $108 $40 $107,125 $300,000 Robert L. Reynolds/2008(7) N/A N/A N/A N/A I-21 Global Financials Fund Pension or Estimated retirement annual Total benefits benefits from compensation Aggregate accrued as all Putnam from all compensation part of fund funds upon Putnam Trustee/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3) $54 N/A N/A $300,000 Ravi Akhoury/2009 $51 N/A N/A $275,000 Barbara M. Baumann/2010(3) $54 N/A N/A $300,000 Jameson A. Baxter/1994(3)(4) $75 $29 $110,533 $458,594 Charles B. Curtis/2001(5) N/A $10 $113,917 $162,500 Robert J. Darretta/2007(3) $58 N/A N/A $312,500 Katinka Domotorffy/2012(3) $54 N/A N/A $300,000 John A. Hill/1985(3) $49 $52 $161,667 $281,250 Paul L. Joskow/1997(3) $54 $20 $113,417 $300,000 Kenneth R. Leibler/2006 $54 N/A N/A $318,750 Robert E. Patterson/1984 $51 $32 $106,542 $306,250 George Putnam, III/1984 $58 $34 $130,333 $312,500 W. Thomas Stephens/1997(6) $54 $20 $107,125 $300,000 Robert L. Reynolds/2008(7) N/A N/A N/A N/A I-22 Global Health Care Fund Pension or Estimated retirement annual Total benefits benefits from compensation Aggregate accrued as all Putnam from all compensation part of fund funds upon Putnam Trustee/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3) $6,270 N/A N/A $300,000 Ravi Akhoury/2009 $5,898 N/A N/A $275,000 Barbara M. Baumann/2010(3) $6,270 N/A N/A $300,000 Jameson A. Baxter/1994(3)(4) $8,736 $3,547 $110,533 $458,594 Charles B. Curtis/2001(5) N/A $1,184 $113,917 $162,500 Robert J. Darretta/2007(3) $6,815 N/A N/A $312,500 Katinka Domotorffy/2012(3) $6,270 N/A N/A $300,000 John A. Hill/1985(3) $5,754 $6,308 $161,667 $281,250 Paul L. Joskow/1997(3) $6,270 $2,427 $113,417 $300,000 Kenneth R. Leibler/2006 $6,270 N/A N/A $318,750 Robert E. Patterson/1984 $6,003 $3,921 $106,542 $306,250 George Putnam, III/1984 $6,815 $4,094 $130,333 $312,500 W. Thomas Stephens/1997(6) $6,270 $2,395 $107,125 $300,000 Robert L. Reynolds/2008(7) N/A N/A N/A N/A I-23 Global Industrials Fund Pension or Estimated retirement annual Total benefits benefits from compensation Aggregate accrued as all Putnam from all compensation part of fund funds upon Putnam Trustee/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3) $69 N/A N/A $300,000 Ravi Akhoury/2009 $65 N/A N/A $275,000 Barbara M. Baumann/2010(3) $69 N/A N/A $300,000 Jameson A. Baxter/1994(3)(4) $94 $33 $110,533 $458,594 Charles B. Curtis/2001(5) N/A $10 $113,917 $162,500 Robert J. Darretta/2007(3) $74 N/A N/A $312,500 Katinka Domotorffy/2012(3) $69 N/A N/A $300,000 John A. Hill/1985(3) $62 $59 $161,667 $281,250 Paul L. Joskow/1997(3) $69 $23 $113,417 $300,000 Kenneth R. Leibler/2006 $69 N/A N/A $318,750 Robert E. Patterson/1984 $66 $37 $106,542 $306,250 George Putnam, III/1984 $74 $38 $130,333 $312,500 W. Thomas Stephens/1997(6) $69 $22 $107,125 $300,000 Robert L. Reynolds/2008(7) N/A N/A N/A N/A I-24 Global Natural Resources Fund Pension or Estimated retirement annual Total benefits benefits from compensation Aggregate accrued as all Putnam from all compensation part of fund funds upon Putnam Trustee/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3) $632 N/A N/A $300,000 Ravi Akhoury/2009 $593 N/A N/A $275,000 Barbara M. Baumann/2010(3) $632 N/A N/A $300,000 Jameson A. Baxter/1994(3)(4) $878 $357 $110,533 $458,594 Charles B. Curtis/2001(5) N/A $120 $113,917 $162,500 Robert J. Darretta/2007(3) $686 N/A N/A $312,500 Katinka Domotorffy/2012(3) $632 N/A N/A $300,000 John A. Hill/1985(3) $581 $635 $161,667 $281,250 Paul L. Joskow/1997(3) $632 $244 $113,417 $300,000 Kenneth R. Leibler/2006 $632 N/A N/A $318,750 Robert E. Patterson/1984 $608 $395 $106,542 $306,250 George Putnam, III/1984 $686 $412 $130,333 $312,500 W. Thomas Stephens/1997(6) $632 $241 $107,125 $300,000 Robert L. Reynolds/2008(7) N/A N/A N/A N/A I-25 Global Technology Fund Pension or Estimated retirement annual Total benefits benefits from compensation Aggregate accrued as all Putnam from all compensation part of fund funds upon Putnam Trustee/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3) $151 N/A N/A $300,000 Ravi Akhoury/2009 $144 N/A N/A $275,000 Barbara M. Baumann/2010(3) $151 N/A N/A $300,000 Jameson A. Baxter/1994(3)(4) $207 $68 $110,533 $458,594 Charles B. Curtis/2001(5) N/A $17 $113,917 $162,500 Robert J. Darretta/2007(3) $164 N/A N/A $312,500 Katinka Domotorffy/2012(3) $151 N/A N/A $300,000 John A. Hill/1985(3) $138 $121 $161,667 $281,250 Paul L. Joskow/1997(3) $151 $47 $113,417 $300,000 Kenneth R. Leibler/2006 $151 N/A N/A $318,750 Robert E. Patterson/1984 $145 $75 $106,542 $306,250 George Putnam, III/1984 $164 $79 $130,333 $312,500 W. Thomas Stephens/1997(6) $151 $46 $107,125 $300,000 Robert L. Reynolds/2008(7) N/A N/A N/A N/A I-26 Global Telecommunications Fund Pension or Estimated retirement annual Total benefits benefits from compensation Aggregate accrued as all Putnam from all compensation part of fund funds upon Putnam Trustee/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3) $135 N/A N/A $300,000 Ravi Akhoury/2009 $128 N/A N/A $275,000 Barbara M. Baumann/2010(3) $135 N/A N/A $300,000 Jameson A. Baxter/1994(3)(4) $187 $70 $110,533 $458,594 Charles B. Curtis/2001(5) N/A $22 $113,917 $162,500 Robert J. Darretta/2007(3) $147 N/A N/A $312,500 Katinka Domotorffy/2012(3) $135 N/A N/A $300,000 John A. Hill/1985(3) $124 $125 $161,667 $281,250 Paul L. Joskow/1997(3) $135 $48 $113,417 $300,000 Kenneth R. Leibler/2006 $135 N/A N/A $318,750 Robert E. Patterson/1984 $130 $78 $106,542 $306,250 George Putnam, III/1984 $147 $81 $130,333 $312,500 W. Thomas Stephens/1997(6) $135 $47 $107,125 $300,000 Robert L. Reynolds/2008(7) N/A N/A N/A N/A I-27 Global Utilities Fund Pension or Estimated retirement annual Total benefits benefits from compensation Aggregate accrued as all Putnam from all compensation part of fund funds upon Putnam Trustee/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3) $715 N/A N/A $300,000 Ravi Akhoury/2009 $673 N/A N/A $275,000 Barbara M. Baumann/2010(3) $715 N/A N/A $300,000 Jameson A. Baxter/1994(3)(4) $987 $389 $110,533 $458,594 Charles B. Curtis/2001(5) N/A $127 $113,917 $162,500 Robert J. Darretta/2007(3) $777 N/A N/A $312,500 Katinka Domotorffy/2012(3) $715 N/A N/A $300,000 John A. Hill/1985(3) $658 $692 $161,667 $281,250 Paul L. Joskow/1997(3) $715 $266 $113,417 $300,000 Kenneth R. Leibler/2006 $715 N/A N/A $318,750 Robert E. Patterson/1984 $689 $431 $106,542 $306,250 George Putnam, III/1984 $777 $450 $130,333 $312,500 W. Thomas Stephens/1997(6) $715 $263 $107,125 $300,000 Robert L. Reynolds/2008(7) N/A N/A N/A N/A I-28 (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2015, there were 117 funds in the Putnam family. (3) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of August 31, 2016, the total amounts of deferred compensation payable by each fund, including income earned on such amounts, to these Trustees were: Mr. Ms. Ms. Mr. Ms. Dr. Ahamed Baumann Baxter Darretta Domotorffy Mr. Hill Joskow Global Consumer $55 $63 $346 $247 $37 $684 $246 Fund Global Energy Fund $55 $64 $351 $251 $37 $694 $249 Global Financials $35 $41 $225 $161 $24 $445 $160 Fund Global Health Care $10,120 $11,778 $64,139 $45,885 $6,857 $126,921 $45,565 Fund Global Industrials $41 $48 $263 $188 $28 $520 $187 Fund Global Natural $1,640 $1,909 $10,394 $7,435 $1,111 $20,567 $7,384 Resources Fund Global Technology $48 $56 $305 $218 $33 $603 $216 Fund Global Telecommunications $49 $57 $309 $221 $33 $611 $219 Fund Global Utilities Fund $3,675 $4,277 $23,291 $16,662 $2,490 $46,090 $16,546 (4) Includes additional compensation to Ms. Baxter for service as Chair of the Trustees of the Putnam funds. (5) Mr. Curtis retired from the Board of Trustees of the Putnam funds on June 30, 2015. I-29 (6) Mr. Stephens retired from the Board of Trustees of the Putnam funds on March 31, 2008. Upon his retirement in 2008, Mr. Stephens became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2009. Mr. Stephens was re-appointed to the Board of Trustees of the Putnam funds effective May 14, 2009, and in connection with his re-appointment, Mr. Stephens has agreed to suspend the balance of his retirement benefit payments for the duration of his service as a Trustee. (7) Mr. Reynolds is an "interested person" of the funds and Putnam Management. Under a Retirement Plan for Trustees of the Putnam funds (the Plan), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years, or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the Board after 2003. For additional information concerning the Trustees, see "Management" in Part II of this SAI. Share ownership Putnam Global Consumer Fund At November 30, 2016, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. I-30 Class Shareholder Percentage owned NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS A 19.78% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 PERSHING, LLC A 1 PERSHING PLZ 13.75% JERSEY CITY, NJ 07399-0001 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT A ATTN: LINDSAY O'TOOLE 10.04% 4 SAN DIEGO, CA 92121-3091 EDWARD JONES A 12 5.01% SAINT LOUIS, MO 63131-3729 PERSHING, LLC B 1 PERSHING PLZ 31.55% JERSEY CITY, NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS B 8.45% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 FIRST CLEARING, LLC B SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER 7.76% 2 SAINT LOUIS, MO 63103-2523 PERSHING, LLC C 1 PERSHING PLZ 26.23% JERSEY CITY, NJ 07399-0001 RAYMOND JAMES OMNIBUS FOR MUTUAL FUNDS C HOUSE ACCT FIRM 92500015 15.23% ATTN: COURTNEY WALLER ST PETERSBURG, FL 33716-1100 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS C 9.83% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 FIRST CLEARING, LLC C SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER 5.10% 2 SAINT LOUIS, MO 63103-2523 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS M 16.22% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 I-31 MICHAEL A SIMMONS IRA ROLLOVER PLAN M 1 14.12% MURPHY, TX 75094-4438 CETERA INVESTMENT SVCS FBO RENEE E LLOYD IRA M 2MQ-01171-14 10.07% MT PLEASANT, WI 53406-3116 RICHARD L BRADLEY & LISA M BRADLEY JTTEN TOD M 9 8.20% STREETSBORO, OH 44241-5527 SUSAN M DECALUWE IRA ROLLOVER PLAN M 66 BEECHWOOD AVE 6.42% WATERTOWN, MA 02472-2732 PERSHING, LLC M 1 PERSHING PLZ 6.18% JERSEY CITY, NJ 07399-0001 JANICE E PLATT IRA ROLLOVER PLAN M 6.02% STRUTHERS, OH 44471-1475 ATC AS CUSTOMER FOR IRA DOLORES A BISHARA M 8 5.94% YOUNGSTOWN, OH 44512-6545 FIIOC FBO GEORGE WASHINGTON MEMORIAL PARK PROFIT SHARING 401(K) PLAN R 28.84% COVINGTON, KY 41015-1987 FRANKLIN PUBLIC SCHOOLS 403(B) PLAN R A/C JANE S HOGAN 27.70% HOLLISON, MA 01746-2631 PERSHING, LLC R 1 PERSHING PLZ 16.24% JERSEY CITY, NJ 07399-0001 PUTNAM INVESTMENTS, LLC R ONE POST OFFICE SQUARE 14.09% BOSTON, MA 02109 BEAU BALTZELL & SHERRY GILBERT TTEE GLADWIN A READ COMPANY 401(K) C/O FASCORE LLC R 8#2T2 12.39% GREENWOOD VILLAGE, CO 80111-5002 PERSHING, LLC Y 1 PERSHING PLZ 14.31% JERSEY CITY, NJ 07399-0001 GREAT-WEST TRUST COMPANY, LLC THE PUTNAM RETIREMENT PLAN Y 8# 2T2 10.94% GREENWOOD VILLAGE, CO 80111-5002 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER Y 2 9.39% SAINT LOUIS, MO 63103-2523 I-32 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT Y ATTN: LINDSAY O'TOOLE 11.38% 4 SAN DIEGO, CA 92121-3091 Y* PUTNAM GLOBAL SECTOR FUND - CLASS A SHARES 8.82% LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT Y ATTN: LINDSAY O'TOOLE 6.62% 4 SAN DIEGO, CA 92121-3091 * The address for the name listed is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. Putnam Global Energy Fund At November 30, 2016, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y shares of the fund, of which they owned 1.57%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Class Shareholder Percentage owned PERSHING, LLC A 1 PERSHING PLZ 12.47% JERSEY CITY, NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS A 8.25% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 CHARLES SCHWAB & CO INC CLEARING ACCOUNT A FOR THE EXCLUSIVE BENEFIT OF THEIR CUSTOMERS 6.83% SAN FRANCISCO CA 94104-4151 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT A ATTN: LINDSAY O'TOOLE 5.11% 4 SAN DIEGO, CA 92121-3091 PERSHING, LLC B 1 PERSHING PLZ 17.93% JERSEY CITY, NJ 07399-0001 I-33 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT B ATTN: LINDSAY O'TOOLE 9.62% 4 SAN DIEGO, CA 92121-3091 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS B 8.80% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 PERSHING, LLC C 1 PERSHING PLZ 38.10% JERSEY CITY, NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS C 9.93% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY NJ, 07310-2010 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER C 2 9.12% SAINT LOUIS, MO 63103-2523 CHARLES SCHWAB & CO INC CLEARING ACCOUNT C FOR THE EXCLUSIVE BENEFIT OF THEIR CUSTOMERS 8.52% SAN FRANCISCO, CA 94104-4151 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT M ATTN: LINDSAY O'TOOLE 21.79% 4 SAN DIEGO, CA 92121-3091 CHRISTINA U COLLINS IRA PLAN M 32 HIDDEN COVE DR 11.64% CHURCHVILLE, PA 18966-1531 PERSHING, LLC M 1 PERSHING PLZ 11.31% JERSEY CITY, NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS M 7.57% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 JAMES C DICK SEP IRA PLAN A/C JAMES C DICK M 27 5.85% MARION, SD 57043-5441 SPECIALTY EYECARE GROUP SEP IRA PLAN A/C DAVID KADING M 21 5.19% WOODINVILLE, WA 98072-8377 SPECIALTY EYECARE GROUP SEP IRA PLAN A/C KRISTI KADING M 21 5.19% WOODINVILLE, WA 98072-8377 KOREY J HOFER ROTH IRA PLAN M 44076 273 RD ST 5.03% MARION, SD 57043-5459 I-34 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION R 4 52.31% JACKSONVILLE, FL 32246-6484 CHARLES MCCOMB & LOWELL KAHN TTEE F HARTLAND BUILDING & RESTORATION COM R C/O FASCORE LLC 9.91% 8# 2T2 GREENWOOD VILLAGE, CO 80111-5002 CRAIG HEBRINK TTEE COOP COUNTRY FARMERS ELEVATORS 401K R 8#2T2 9.32% GREENWOOD VILLAGE, CO 80111-5002 ASCENSUS TRUST COMPANY FBO FINISH LINE TECHNOLOGIES INC 401K R 213029 5.78% PO BOX 10758 FARGO, ND 58106-0758 GREAT-WEST TRUST COMPANY, LLC THE PUTNAM RETIREMENT PLAN Y 8# 2T2 45.85% GREENWOOD VILLAGE, CO 80111-5002 PERSHING, LLC Y 1 PERSHING PLZ 20.08% JERSEY CITY, NJ 07399-0001 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER Y 2 7.93% SAINT LOUIS, MO 63103-2523 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS Y 7.59% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 Putnam Global Financials Fund At November 30, 2016, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y shares of the fund, of which they owned 3.20%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. I-35 Class Shareholder Percentage owned PERSHING, LLC A 1 PERSHING PLZ 11.81% JERSEY CITY, NJ 07399-0001 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER A 2 9.92% SAINT LOUIS, MO 63103-2523 RAYMOND JAMES OMNIBUS FOR MUTUAL FUNDS HOUSE ACCT FIRM 92500015 A ATTN: COURTNEY WALLER 9.48% ST PETERSBURG, FL 33716-1100 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS A 7.68% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 PERSHING, LLC B 1 PERSHING PLZ 36.54% JERSEY CITY, NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS B 5.96% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 PERSHING, LLC C 1 PERSHING PLZ 21.82% JERSEY CITY, NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS C 12.63% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER C 2 9.89% SAINT LOUIS, MO 63103-2523 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT C ATTN: LINDSAY O'TOOLE 8.65% 4 SAN DIEGO, CA 92121-3091 RAYMOND JAMES OMNIBUS FOR MUTUAL FUNDS HOUSE ACCT FIRM 92500015 C ATTN: COURTNEY WALLER 5.89% ST PETERSBURG, FL 33716-1100 ALAM M QADRI IRA PLAN M 1 43.98% HUDSON, OH 44236-1271 I-36 PERSHING, LLC M 1 PERSHING PLZ 20.21% JERSEY CITY, NJ 07399-0001 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT M ATTN: LINDSAY O'TOOLE 11.35% 4 SAN DIEGO, CA 92121-3091 ELK GROVE UNIFIED SCHOOL DISTRICT 403(B) PLAN A/C BENJAMIN MAWSON M 9 5.40% ELK GROVE, CA 95758-4761 JOHN DOWNING M PO BOX 1728 5.36% BETHANY, OK 73008-1728 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION R 4 46.23% JACKSONVILLE, FL 32246-6484 ASCENSUS TRUST COMPANY FBO MASON & MINCEY O D P A 401K P R 211304 36.39% PO BOX 10758 FARGO, ND 58106-0758 Y* PUTNAM GLOBAL SECTOR FUND - CLASS A SHARES 25.02% GREAT-WEST TRUST COMPANY, LLC THE PUTNAM RETIREMENT PLAN Y 8# 2T2 17.69% GREENWOOD VILLAGE, CO 80111-5002 Y* PUTNAM GLOBAL SECTOR FUND – CLASS Y SHARES 11.14% NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS Y 9.20% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 PERSHING, LLC Y 1 PERSHING PLZ 8.12% JERSEY CITY, NJ 07399-0001 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT Y ATTN: LINDSAY O'TOOLE 6.47% 4 SAN DIEGO, CA 92121-3091 * The address for the name listed is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. I-37 Putnam Global Health Care Fund At November 30, 2016, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y shares of the fund, of which they owned 1.89%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Class Shareholder Percentage owned FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER A 2 7.50% SAINT LOUIS, MO 63103-2523 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION A 4 6.67% JACKSONVILLE, FL 32246-6484 PERSHING, LLC A 1 PERSHING PLZ 6.63% JERSEY CITY NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS A 6.55% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 EDWARD D JONES & CO FOR THE BENEFIT OF CUSTOMERS A 12 5.77% SAINT LOUIS, MO 63131-3729 PERSHING, LLC B 1 PERSHING PLZ 18.55% JERSEY CITY, NJ 07399-0001 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION B 4 5.35% JACKSONVILLE, FL 32246-6484 PERSHING, LLC C 1 PERSHING PLZ 19.27% JERSEY CITY, NJ 07399-0001 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER C 2 7.42% SAINT LOUIS, MO 63103-2523 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION C 4 6.96% JACKSONVILLE, FL 32246-6484 I-38 CHARLES SCHWAB & CO INC CLEARING ACCOUNT C FOR THE EXCLUSIVE BENEFIT OF THEIR CUSTOMERS 6.56% SAN FRANCISCO, CA 94104-4151 MORGAN STANLEY SMITH BARNEY HARBORSIDE FINANCIAL CENTER C PLAZA 2, 3RD FLOOR 6.21% JERSEY CITY, NJ 07311 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS C 5.93% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 PERSHING, LLC M 1 PERSHING PLZ 14.08% JERSEY CITY, NJ 07399-0001 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER M 2 7.80% SAINT LOUIS, MO 63103-2523 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS M 6.07% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 EDWARD D JONES & CO FOR THE BENEFIT OF CUSTOMERS M 12 5.70% SAINT LOUIS, MO 63131-3729 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION M 4 5.41% JACKSONVILLE, FL 32246-6484 ASCENSUS TRUST COMPANY FBO TIMOTHY SCHOOL CORP DEFINED 211057 R PO BOX 10758 8.70% FARGO, ND 58106-0758 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION R 4 7.86% JACKSONVILLE, FL 32246-6484 CARMEN CELLURA TEMP-PRESS INC 401K R 4 WAYSHIRE DR 6.02% PENFILED, NY 14526-2914 GREAT-WEST TRUST COMPANY, LLC THE PUTNAM RETIREMENT PLAN Y 8# 2T2 28.34% GREENWOOD VILLAGE, CO 80111-5002 PERSHING, LLC Y 1 PERSHING PLZ 9.26% JERSEY CITY, NJ 07399-0001 I-39 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION Y 4 9.14% JACKSONVILLE, FL 32246-6484 MORGAN STANLEY SMITH BARNEY HARBORSIDE FINANCIAL CENTER Y PLAZA 2, 3RD FLOOR 8.37% JERSEY CITY, NJ 07311 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER Y 2 7.99% SAINT LOUIS, MO 63103-2523 UBS WM USA 0O0 11/F Y ATTN: DEPARTMENT MANAGER 6.73% 1 WEEHAWKEN, NJ 07086-6761 Putnam Global Industrials Fund At November 30, 2016, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Class Shareholder Percentage owned FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER A 2 14.40% SAINT LOUIS, MO 63103-2523 PERSHING, LLC A 1 PERSHING PLZ 10.36% JERSEY CITY, NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS A 9.96% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER B 2 27.63% SAINT LOUIS, MO 63103-2523 PERSHING, LLC B 1 PERSHING PLZ 16.23% JERSEY CITY, NJ 07399-0001 I-40 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER C 2 35.07% SAINT LOUIS, MO 63103-2523 PERSHING, LLC C 1 PERSHING PLZ 10.96% JERSEY CITY, NJ 07399-0001 RAYMOND JAMES OMNIBUS FOR MUTUAL FUNDS HOUSE ACCT FIRM 92500015 C ATTN: COURTNEY WALLER 8.01% ST PETERSBURG, FL 33716-1100 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS C 7.59% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT M ATTN: LINDSAY O'TOOLE 23.17% 4 SAN DIEGO, CA 92121-3091 CRAIG S STASTNY ROTH IRA CONVERSION PLAN M 1 11.23% CAROL STREAM, IL 60188-1332 JOHN T WARNER IRA ROLLOVER PLAN M 3 11.12% GRAND BLANC, MI 48439-8137 TERI M LEPAGE IRA PLAN M 5 ANDREW LN 9.42% BEAR, DE 19701-1542 ROBERT W HOLMES IRA ROLLOVER PLAN M 3 TH ST 7.45% OMAHA, NE 68144-4729 RAYMOND JAMES OMNIBUS FOR MUTUAL FUNDS HOUSE ACCT FIRM 92500015 M ATTN: COURTNEY WALLER 5.76% ST PETERSBURG, FL 33716-1100 MARCUS TELLEVIK IRA PLAN M 12 5.64% BLAINE, MN 55434-3172 PRISCILLA POPOV M PO BOX 220416 5.58% GREAT NECK, NY 11022-0416 MORGAN STANLEY SMITH BARNEY HARBORSIDE FINANCIAL CENTER R PLAZA 2, 3RD FLOOR 61.97% JERSEY CITY, NJ 07311 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION R 4 18.67 JACKSONVILLE, FL 32246-6484 I-41 PUTNAM, LLC R ONE POST OFFICE SQUARE 8.55% BOSTON, MA 02109-2106 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER Y 2 36.59% SAINT LOUIS, MO 63103-2523 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT Y ATTN: LINDSAY O'TOOLE 16.81% 4 SAN DIEGO, CA 92121-3091 PERSHING, LLC Y 1 PERSHING PLZ 16.25% JERSEY CITY, NJ 07399-0001 GREAT-WEST TRUST COMPANY, LLC THE PUTNAM RETIREMENT PLAN Y 8# 2T2 10.61% GREENWOOD VILLAGE, CO 80111-5002 MORGAN STANLEY SMITH BARNEY HARBORSIDE FINANCIAL CENTER Y PLAZA 2, 3RD FLOOR 5.66% JERSEY CITY, NJ 07311 Putnam Global Natural Resources Fund At November 30, 2016, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y shares of the fund, of which they owned 2.47%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Class Shareholder Percentage owned PERSHING, LLC A 1 PERSHING PLZ 8.16% JERSEY CITY, NJ 07399-0001 PERSHING, LLC B 1 PERSHING PLZ 11.39% JERSEY CITY, NJ 07399-0001 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION B 4 10.43% JACKSONVILLE, FL 32246-6484 I-42 MORGAN STANLEY SMITH BARNEY HARBORSIDE FINANCIAL CENTER B PLAZA 2, 3RD FLOOR 6.65% JERSEY CITY, NJ 07311 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER B 2 6.51% SAINT LOUIS, MO 63103-2523 PERSHING, LLC C 1 PERSHING PLZ 11.43% JERSEY CITY, NJ 07399-0001 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER C 2 7.53% SAINT LOUIS, MO 63103-2523 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION C 4 6.50% JACKSONVILLE, FL 32246-6484 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS C 6.00% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 MATRIX TRUST COMPANY CUSTOMER FBO DELTA CONCRETE & INDUSTRIAL CONTRACT M 717 TH ST SUITE 1300 5.99% DENVER, CO 80202-3304 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION R 4 34.80% JACKSONVILLE,, FL 32246-6484 RELIANCE TRUST CO CUSTODIAN FBO MASSMUTUAL OMNIBUS PLL/SMF R P.O. BOX 48529 7.49% ATLANTA, GA 30362-1529 GREAT-WEST TRUST COMPANY, LLC THE PUTNAM RETIREMENT PLAN Y 8# 2T2 31.99% GREENWOOD VILLAGE, CO 80111-5002 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER Y 2 25.42% SAINT LOUIS MO 63103-2523 MORGAN STANLEY SMITH BARNEY HARBORSIDE FINANCIAL CENTER Y PLAZA 2, 3RD FLOOR 7.80% JERSEY CITY, NJ 07311 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION Y 4 5.33% JACKSONVILLE,FL 32246-6484 I-43 Putnam Global Technology Fund At November 30, 2016, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Class Shareholder Percentage owned PERSHING, LLC A 1 PERSHING PLZ 12.62% JERSEY CITY, NJ 07399-0001 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT A ATTN: LINDSAY O'TOOLE 8.98% 4 SAN DIEGO, CA 92121-3091 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS A 7.26% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 CHARLES SCHWAB & CO INC CLEARING ACCOUNT A FOR THE EXCLUSIVE BENEFIT OF THEIR CUSTOMERS 5.88% SAN FRANCISCO, CA 94104-4151 PERSHING, LLC B 1 PERSHING PLZ 21.29% JERSEY CITY, NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS B 12.95% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 PERSHING, LLC C 1 PERSHING PLZ 21.36% JERSEY CITY, NJ 07399-0001 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER C 2 10.62% SAINT LOUIS, MO 63103-2523 CHARLES SCHWAB & CO INC CLEARING ACCOUNT C FOR THE EXCLUSIVE BENEFIT OF THEIR CUSTOMERS 6.43% SAN FRANCISCO, CA 94104-4151 I-44 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS C ATTN: MUTUAL FUNDS 6.01% DEPT 4TH FL JERSEY CITY, NJ 07310-2010 KATHY NERI IRA ROLLOVER PLAN M 15.46% SAN JOSE, CA 95123-5608 PERSHING, LLC M 1 PERSHING PLZ 13.12% JERSEY CITY, NJ 07399-0001 JOHN T WARNER IRA ROLLOVER PLAN M 3 12.40% GRAND BLANC, MI 48439-8137 CYNTHIA BAKER IRA ROLLOVER PLAN M 3 10.22% CARROLLTON, TX 75007-6238 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT M ATTN: LINDSAY O'TOOLE 7.77% 4 SAN DIEGO, CA 92121-3091 MATTHEW K BAKER M 47- 6.19% KANEOHE, HI 96744-4310 EDWARD D JONES & CO FOR THE BENEFIT OF CUSTOMERS M 12 5.74% SAINT LOUIS, MO 63131-3729 MID ATLANTIC TRUST COMPANY BRIAN F GRUBER MD LTD 401(K) PROFIT SHARING PLAN & TRUST R 1 27.33% PITTSBURGH, PA 15222-4228 AMFO & CO ATTN EMPLOYEE BENEFITS R PO BOX 419692 22.88% KANSAS CITY, MO 64141-6692 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION R 4 19.06% JACKSONVILLE, FL 32246-6484 ACENSUS TRUST COMPANY REED CHRYSLER, DODGE, JEEP, INC. 401(K) PLAN 207342 R PO BOX 10758 8.17% FARGO, ND 58106-0758 MID ATLANTIC TRUST COMPANY CSL CAPITAL MANAGEMENT LLC 401(K) PROFIT SHARING PLAN & TRUST R 1 6.20% PITTSBURGH, PA 15222-4228 PUTNAM, LLC R ONE POST OFFICE SQUARE 5.04% BOSTON, MA 02109-2106 I-45 PERSHING, LLC Y 1 PERSHING PLZ 39.80% JERSEY CITY, NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS 28.47% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 GREAT-WEST TRUST COMPANY, LLC THE PUTNAM RETIREMENT PLAN Y 8# 2T2 14.10% GREENWOOD VILLAGE, CO 80111-5002 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT Y ATTN: LINDSAY O'TOOLE 5.57% 4 SAN DIEGO, CA 92121-3091 Putnam Global Telecommunications Fund At November 30, 2016, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y shares of the fund, of which they owned 2.03%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. Class Shareholder Percentage owned NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS A 14.54% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 PERSHING, LLC A 1 PERSHING PLZ 13.77% JERSEY CITY, NJ 07399-0001 PERSHING, LLC B 1 PERSHING PLZ 15.93% JERSEY CITY, NJ 07399-0001 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER C 2 19.51% SAINT LOUIS, MO 63103-2523 I-46 RAYMOND JAMES OMNIBUS FOR MUTUAL FUNDS HOUSE ACCT FIRM 92500015 C ATTN: COURTNEY WALLER 17.56% ST PETERSBURG, FL 33716-1100 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT C ATTN: LINDSAY O'TOOLE 16.43% 4 SAN DIEGO, CA 92121-3091 PERSHING, LLC C 1 PERSHING PLZ 6.51% JERSEY CITY, NJ 07399-0001 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS C 5.38% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 PAUL W LODGE ROTH IRA PLAN M 13 26.19% CALDWELL, ID 83607-9690 SUSAN M DECALUWE IRA ROLLOVER PLAN M 66 BEECHWOOD AVE 24.29% WATERTOWN, MA 02472-2732 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS M 14.89% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 RAYMOND JAMES OMNIBUS FOR MUTUAL FUNDS HOUSE ACCT FIRM 92500015 M ATTN: COURTNEY WALLER 14.24% ST PETERSBURG, FL 33716-1100 TERI M LEPAGE IRA PLAN M 5 ANDREW LN 9.47% BEAR, DE 19701-1542 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION R 4 23.89% JACKSONVILLE, FL 32246-6484 ASCENSUS TRUST COMPANY FBO SEFRAS, INC 401(K) PENSION PLAN 222780 R PO BOX 10758 15.59% FARGO, ND 58106-0758 VOYA INSTITUTIONAL TRUST COMPANY-VOYA FINANCIAL R 1 ORANGE WAY 13.52% WINDSOR, CT 06095-4773 FIIOC FBO BLUE FORCE 401(K) PROFIT SHARING PLAN R 11.08% COVINGTON, KY 41015-1987 I-47 FIIOC FBO J & AUDIO VISUAL COMMUNICATIONS R 5.30% COVINGTON, KY 41015-1987 GREAT-WEST TRUST COMPANY, LLC THE PUTNAM RETIREMENT PLAN Y 8# 2T2 25.05% GREENWOOD VILLAGE, CO 80111-5002 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS Y 23.79% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 LPL FINANCIAL OMNIBUS CUSTOMER ACCOUNT Y ATTN: LINDSAY O'TOOLE 10.32% 4 SAN DIEGO, CA 92121-3091 PERSHING, LLC Y 1 PERSHING PLZ 7.82% JERSEY CITY, NJ 07399-0001 RAYMOND JAMES OMNIBUS FOR MUTUAL FUNDS HOUSE ACCT FIRM 92500015 Y ATTN: COURTNEY WALLER 6.47% ST PETERSBURG, FL 33716-1100 CHARLES SCHWAB & CO INC CLEARING ACCOUNT FOR THE EXCLUSIVE BENEFIT OF THEIR CUSTOMERS Y 5.29% SAN FRANCISCO, CA 94104-4151 Putnam Global Utilities Fund At November 30, 2016, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, except class Y shares of the fund, of which they owned 1.96%, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. I-48 Class Shareholder Percentage owned EDWARD JONES A 12 7.65% SAINT LOUIS, MO 63131-3729 PERSHING, LLC A 1 PERSHING PLZ 7.59% JERSEY CITY, NJ 07399-0001 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER A 2 6.48% SAINT LOUIS, MO 63103-2523 NATIONAL FINANCIAL SERVICES LLC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS B 10.27% ATTN: MUTUAL FUNDS DEPT 4TH FL JERSEY CITY, NJ 07310-2010 PERSHING, LLC B 1 PERSHING PLZ 9.53% JERSEY CITY NJ 07399-0001 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION B 4 8.65% JACKSONVILLE, FL 32246-6484 PERSHING, LLC C 1 PERSHING PLZ 17.46% JERSEY CITY, NJ 07399-0001 CHARLES SCHWAB & CO INC CLEARING ACCOUNT FOR THE EXCLUSIVE BENEFIT OF THEIR CUSTOMERS C 8.16% SAN FRANCISCO, CA 94104-4151 FIRST CLEARING, LLC SPECIAL CUSTODY ACCT FOR THE EXCLUSIVE BENEFIT OF CUSTOMER C 2 6.07% SAINT LOUIS, MO 63103-2523 MORGAN STANLEY SMITH BARNEY HARBORSIDE FINANCIAL CENTER C PLAZA 2, 3RD FLOOR 5.18% JERSEY CITY, NJ 07311 EDWARD JONES M 12 14.37% SAINT LOUIS, MO 63131-3729 PERSHING, LLC M 1 PERSHING PLZ 9.06% JERSEY CITY, NJ 07399-0001 MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION R 4 38.38% JACKSONVILLE, FL 32246-6484 MID ATLANTIC TRUST COMPANY TNR TECHNICAL 401(K) PROFIT SHARING PLAN R & TRUST 24.67% 1 PITTSBURGH, PA 15222-4228 I-49 WAH SHING TAM FBO YOUNGS TRADING INC 401(K) PROFIT SHARING PLAN & TRUST R 1 WIDETT CIR 15.63% BOSTON, MA 02118-2804 VOYA INSTITUTIONAL TRUST COMPANY -VOYA FINANCIAL R 1 ORANGE WAY 5.09% WINDSOR, CT 06095-4773 GREAT-WEST TRUST COMPANY, LLC THE PUTNAM RETIREMENT PLAN Y 8# 2T2 44.38% GREENWOOD VILLAGE, CO 80111-5002 MORGAN STANLEY SMITH BARNEY HARBORSIDE FINANCIAL CENTER Y PLAZA 2, 3RD FLOOR 13.14% JERSEY CITY, NJ 07311 PERSHING, LLC Y 1 PERSHING PLZ 9.84% JERSEY CITY, NJ 07399-0001 RBC CAPITAL MARKETS, LLC MUTUAL FUND OMNIBUS PROCESSING Y ATTN MUTUAL FUNDS OPS MANAGER 7.76% 60 S 6 TH ST SUITE 700 # -P08 MINNEAPOLIS, MN 55402-4413 Distribution fees During fiscal 2016, each fund paid the following 12b-1 fees to Putnam Retail Management: Class A Class B Class C Class M Class R Global Consumer Fund $56,829 $23,987 $56,091 $1,091 $6,090 Global Energy Fund $34,575 $29,039 $61,219 $1,417 $7,672 Global Financials Fund $15,781 $11,290 $20,421 $613 $4,454 Global Health Care Fund $3,546,005 $376,113 $656,753 $101,963 $22,777 Global Industrials Fund $27,469 $11,429 $11,765 $697 $346 Global Natural Resources Fund $325,848 $47,049 $60,978 $17,529 $35,591 Global Technology Fund $57,686 $29,755 $41,314 $1,937 $757 Global Telecommunications Fund $44,408 $19,678 $47,628 $708 $15,209 Global Utilities Fund $409,664 $42,795 $56,109 $7,653 $1,603 I-50 Class A sales charges and contingent deferred sales charges Putnam Retail Management received sales charges with respect to class A shares in the following amounts during the periods indicated: I-51 Sales charges Total retained by Putnam Contingent front-end Retail Management deferred Fiscal sales after dealer sales Fund name year charges concessions charges Global Consumer Fund 2016 $162,097 $28,110 $0 2015 $69,296 $11,461 $0 2014 $109,271 $17,813 $3 Global Energy Fund 2016 $113,434 $18,475 $0 2015 $162,118 $27,009 $0 2014 $107,134 $17,297 $50 Global Financials Fund 2016 $60,169 $9,548 $0 2015 $63,580 $10,069 $0 2014 $26,330 $4,843 $0 Global Health Care Fund 2016 $856,919 $153,467 $21 2015 $1,796,343 $307,864 $13 2014 $593,142 $110,020 $9 Global Industrials Fund 2016 $47,790 $7,729 $0 2015 $39,843 $6,860 $0 2014 $59,673 $10,574 $0 Global Natural Resources Fund 2016 $134,891 $24,330 $13 2015 $150,337 $27,109 $912 2014 $117,422 $22,388 $157 Global Technology Fund 2016 $221,936 $40,694 $0 2015 $123,665 $22,961 $4 2014 $50,161 $10,306 $18 Global Telecommunications Fund 2016 $95,469 $18,632 $0 2015 $78,925 $13,719 $1 2014 $117,361 $19,815 $2 Global Utilities Fund 2016 $101,771 $16,918 $30 2015 $115,604 $20,580 $9 2014 $109,214 $19,644 $36 I-52 Class B contingent deferred sales charges Putnam Retail Management received contingent deferred sales charges upon redemptions of class B shares in the following amounts during the periods indicated: Contingent deferred sales Fund name Fiscal year charges Global Consumer Fund 2016 $334 2015 $53 2014 $874 Global Energy Fund 2016 $1,121 2015 $2,104 2014 $6,880 Global Financials Fund 2016 $625 2015 $689 2014 $663 Global Health Care Fund 2016 $17,642 2015 $12,695 2014 $15,732 Global Industrials Fund 2016 $1,013 2015 $125 2014 $497 Global Natural Resources Fund 2016 $2,798 2015 $4,780 2014 $8,774 Global Technology Fund 2016 $2,462 2015 $350 2014 $1,516 Global Telecommunications Fund 2016 $499 2015 $7 2014 $1,529 Global Utilities Fund 2016 $3,438 2015 $3,338 2014 $4,694 I-53 Class C contingent deferred sales charges Putnam Retail Management received contingent deferred sales charges upon redemptions of class C shares in the following amounts during the periods indicated: Contingent deferred sales Fund name Fiscal year charges Global Consumer Fund 2016 $129 2015 $0 2014 $109 Global Energy Fund 2016 $63 2015 $124 2014 $18 Global Financials Fund 2016 $50 2015 $14 2014 $1 Global Health Care Fund 2016 $1,576 2015 $1,381 2014 $504 Global Industrials Fund 2016 $7 2015 $10 2014 $19 Global Natural Resources Fund 2016 $324 2015 $313 2014 $175 Global Technology Fund 2016 $195 2015 $10 2014 $20 Global Telecommunications Fund 2016 $1,182 2015 $67 2014 $68 Global Utilities Fund 2016 $0 2015 $423 2014 $4 Class M sales charges Putnam Retail Management received sales charges with respect to class M shares in the following amounts during the periods indicated: I-54 Sales charges Total retained by Putnam front-end Retail Management Fiscal sales after dealer Fund name year charges concessions Global Consumer Fund 2016 $1,486 $280 2015 $151 $50 2014 $237 $37 Global Energy Fund 2016 $1,200 $275 2015 $1,078 $353 2014 $34 $5 Global Financials Fund 2016 $353 $70 2015 $26 $7 2014 $16 $7 Global Health Care Fund 2016 $9,808 $1,587 2015 $17,202 $3,023 2014 $30,552 $4,929 Global Industrials Fund 2016 $187 $49 2015 $75 $14 2014 $295 $77 Global Natural Resources Fund 2016 $1,041 $312 2015 $942 $321 2014 $1,112 $322 Global Technology Fund 2016 $1,149 $232 2015 $340 $92 2014 $518 $99 Global Telecommunications Fund 2016 $814 $121 2015 $816 $146 2014 $11 $0 Global Utilities Fund 2016 $387 $77 2015 $730 $290 2014 $381 $72 I-55 During each fund’s last three fiscal years, Putnam Retail Management received no contingent deferred sales charges with respect to class M shares. Effective November 1, 2015, the funds no longer assess a contingent deferred sales charge with respect to class M shares. Investor servicing fees During the 2016 fiscal year, each fund incurred the following fees for investor servicing provided by Putnam Investor Services, Inc.: Global Consumer Fund $82,703 Global Energy Fund $57,656 Global Financials Fund $28,481 Global Health Care Fund $3,236,885 Global Industrials Fund $37,222 Global Natural Resources Fund $337,129 Global Technology Fund $78,768 Global Telecommunications Fund $70,934 Global Utilities Fund $363,024 PORTFOLIO MANAGERS Other accounts managed The following tables show the number and approximate assets of other investment accounts (or portions of investment accounts) that each fund's portfolio managers managed as of the fund's most recent fiscal year-end. The other accounts may include accounts for which the individuals were not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. I-56 Global Consumer Other accounts (including separate accounts, Other accounts that managed account programs Portfolio Other SEC-registered open- pool assets from more and single-sponsor defined manager end and closed-end funds than one client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Walter Scully 7 $7,393,400,000 0 0 5 $337,000,000 Global Energy Other accounts (including separate accounts, Other accounts that managed account programs Portfolio Other SEC-registered open- pool assets from more and single-sponsor defined manager end and closed-end funds than one client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Ryan Kauppila* 3 $184,500,000 0 0 1 $100,000 *Information for Mr. Kauppila, who joined the fund after the fund’s fiscal year end, is as of September 30, 2016. Global Financials Other accounts (including separate accounts, Other accounts that managed account programs Portfolio Other SEC-registered open- pool assets from more and single-sponsor defined managers end and closed-end funds than one client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jacquelyne Cavanaugh 3 $67,900,000 0 0 1 $700,000 David Morgan 3 $15,300,000 0 0 0 0 I-57 Global Health Care Other accounts (including separate accounts, Other accounts that managed account programs Portfolio Other SEC-registered open- pool assets from more and single-sponsor defined managers end and closed-end funds than one client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Isabel Buccellati 2 $165,200,000 0 0 1 $3,800,000 Samuel Cox 2 $15,700,000 0 0 1 $100,000 Michael Maguire* 0 $0 2 $11,900,0 1 $1,000,000 00 *Information for Mr. Maguire, who joined the fund after the fund’s fiscal year end, is as of October 31, 2016. Global Industrials Other accounts (including separate accounts, Other accounts that managed account programs Portfolio Other SEC-registered open- pool assets from more and single-sponsor defined manager end and closed-end funds than one client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Daniel Schiff* 1 $7,300,000 0 0 1 $100,000 *Information for Mr. Schiff, who joined the fund after the fund’s fiscal year end, is as of September 30, 2016. I-58 Global Natural Resources Other accounts (including separate accounts, Other accounts that managed account programs Portfolio Other SEC-registered open- pool assets from more and single-sponsor defined managers end and closed-end funds than one client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Christopher Eitzmann 6 $57,000,000 0 0 1 $300,000 Ryan Kauppila 2 $19,000,000 0 0 1 $100,000 Global Technology Other accounts (including separate accounts, Other accounts that managed account programs Portfolio Other SEC-registered open- pool assets from more and single-sponsor defined managers end and closed-end funds than one client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Neil Desai 7 $130,500,000 0 0 1 $2,500,000 Di Yao 1 $6,900,000 0 0 1 $100,000 Global Telecommunications Other accounts (including separate accounts, Other accounts that managed account programs Portfolio Other SEC-registered open- pool assets from more and single-sponsor defined manager end and closed-end funds than one client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Vivek Gandhi 1 $6,900,000 0 0 1 $1,200,000 I-59 Global Utilities Other accounts (including separate accounts, Other accounts that managed account programs Portfolio Other SEC-registered open- pool assets from more and single-sponsor defined manager end and closed-end funds than one client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Sheba Alexander 3 $98,600,000 0 0 0 0 See “Management—Portfolio Transactions—Potential conflicts of interest in managing multiple accounts” in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individual’s management of more than one account. Compensation of portfolio managers Putnam’s goal for its products and investors is to deliver strong performance versus peers or performance ahead of the applicable benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. Each portfolio manager is assigned an industry-competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of Putnam as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio manager has managed a product. Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. For these funds, Putnam evaluates performance based on the fund’s pre-tax return relative to the following benchmarks: I-60 Fund Benchmark Putnam Global Consumer Fund MSCI World Consumer Discretionary and Consumer Staples Index (ND) Putnam Global Energy Fund MSCI World Energy Index (ND) Putnam Global Financials Fund MSCI World Financials and Real Estate Index (ND) Putnam Global Health Care Fund MSCI World Health Care Index (ND) Putnam Global Industrials Fund MSCI World Industrials Index (ND) Putnam Global Natural MSCI World Energy and Materials Index (ND) Resources Fund Putnam Global Technology Fund MSCI World Information Technology Index (ND) Putnam Global MSCI World Telecommunication Services Index Telecommunications Fund (ND) Putnam Global Utilities Fund MSCI World Utilities Index (ND) Ownership of securities The dollar range of shares of each fund owned by each portfolio manager at the end of the fund’s last fiscal year, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: I-61 Fund Portfolio managers Dollar range of shares owned Global Consumer Fund Walter Scully $100,001-$500,000 Global Energy Fund Ryan Kauppila* $0 Global Financials Fund David Morgan $0 Jacquelyne Cavanaugh $100,001-$500,000 Global Health Care Fund Isabel Buccellati $100,001-$500,000 Samuel Cox $0 Michael Maguire** $0 Global Industrials Fund Daniel Schiff* $0 Global Natural Resources Fund Christopher Eitzmann $100,001-$500,000 Ryan Kauppila $50,001-$100,000 Global Technology Fund Neil Desai $10,001-$50,000 Di Yao $0 Global Telecommunications Fund Vivek Gandhi $0 Global Utilities Fund Sheba Alexander $0 * Information for Messrs. Kauppila and Schiff, who joined the fund after the fund’s fiscal year end, is as of September 30, 2016. ** Information for Mr. Maguire, who joined the fund after the fund’s fiscal year end, is as of October 31, 2016. I-62 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS For Putnam Global Consumer Fund, Putnam Global Energy Fund, Putnam Global Financials Fund, Putnam Global Industrials Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund and Putnam Global Telecommunications Fund: For each of the funds listed above, KPMG LLP, Two Financial Center, 60 South Street, Boston, Massachusetts 02111, is the fund's independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in each fund's Annual Report for each fund’s most recent fiscal year are included as Appendix B to this SAI. The financial highlights included in the prospectus and this SAI and the financial statements included in this SAI (which is incorporated by reference into the prospectus) have been so included in reliance upon the report of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. For Putnam Global Health Care Fund and Putnam Global Utilities Fund: For each of the funds listed above, PricewaterhouseCoopers LLP (“PwC”), 101 Seaport Boulevard, Boston, Massachusetts 02210, is the fund’s independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in each fund's Annual Report for each fund’s most recent fiscal year are included as Appendix B to this SAI. The financial highlights included in the prospectus and this SAI and the financial statements included in this SAI (which is incorporated by reference into the prospectus) have been so included in reliance upon the reports of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. I-63 APPENDIX B THE PUTNAM FUNDS STATEMENT OF ADDITIONAL INFORMATION (“SAI”) PART II HOW TO BUY SHARES Each prospectus describes briefly how investors may buy shares of the fund and identifies the share classes offered by that prospectus. Because of different sales charges and expenses, the investment performance of the classes will vary. This section of the SAI contains more information on how to buy shares. For more information, including your eligibility to purchase certain classes of shares, contact your investment dealer or Putnam Investor Services, Inc., the funds’ investor servicing agent (“Putnam Investor Services”), at 1-800-225-1581. Investors who purchase shares at net asset value through employer-sponsored retirement plans (including, for example, 401(k) plans, employer-sponsored 403(b) plans, and 457 plans) should also consult their employer for information about the extent to which the matters described in this section and in the sections that follow apply to them. Except as set forth below, the fund does not accept new accounts or additional investments (including by way of exchange from another fund) into existing accounts held in the name of persons or entities that do not have both a residential or business address within the United States (including APO/FPO addresses) and a valid U.S. tax identification number. Any existing account that is updated to reflect a non-U.S. address will also be restricted from making additional investments. Non-U.S. institutional clients may invest in a fund, provided that the client is acting for its own account and is not a financial institution (e.g., a broker-dealer purchasing shares on behalf of its customers), and has provided Putnam with documentation (i) that is appropriate to the type of entity seeking to establish the account and (ii) sufficient to enable Putnam Investor Services to determine that the investment would not violate any applicable securities laws or regulations, including non-U.S. laws and regulations. In addition, Class M shares of Putnam Diversified Income Trust, Putnam Europe Equity Fund, Putnam Global Income Trust, Putnam High Yield Advantage Fund, Putnam Income Fund, and Putnam U.S. Government Income Trust are available for public offering in Japan through certain Japanese registered broker-dealers with whom Putnam Retail Management Limited Partnership has an agreement. In addition, the fund does not accept new accounts or additional investments (including by way of exchange from another fund) into existing accounts by entities that Putnam Investor Services has reason to believe are involved in the sale or distribution of marijuana, even if such sale or distribution is licensed by a state. General Information The fund is currently making a continuous offering of its shares.
